 

Exhibit 10-10

CUSIP No.: 96038PAA6

$800,000,000 REVOLVING CREDIT FACILITY

FIRST AMENDED AND RESTATED REFINANCING CREDIT AGREEMENT

by and among

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION

and

WABTEC COÖPERATIEF U.A.,

as the Borrowers

and

THE GUARANTORS PARTY HERETO

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

and

PNC CAPITAL MARKETS LLC and

J.P. MORGAN SECURITIES, INC.

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A., as Syndication Agent

and

CITIZENS BANK OF PENNSYLVANIA,

BANK OF AMERICA, N.A.,

BRANCH BANKING AND TRUST COMPANY, and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Documentation Agents

Dated as of December19, 2013

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

TOC \o "1-3" \h \z \u 1.

CERTAIN DEFINITIONS1

1.1

Certain Definitions.1

1.2

Construction.25

1.3

Accounting Principles; Changes in GAAP.26

1.4

Currency Calculations.26

1.5

Dutch Terms.27

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES27

2.1

Revolving Credit Commitments27

2.1.1

Revolving Credit Loans; Optional Currency Loans.27

2.1.2

Swing Loan Commitment.28

2.2

Nature of Lenders' Obligations with Respect to Revolving Credit Loans.28

2.3

Commitment Fees.28

2.4

Revolving Credit Loan Requests; Swing Loan Requests29

2.4.1

Revolving Credit Loan Requests.29

2.4.2

Swing Loan Requests.29

2.5

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.29

2.5.1

Making Revolving Credit Loans.29

2.5.2

Presumptions by the Administrative Agent.30

2.5.3

Making Swing Loans.30

2.5.4

Repayment of Revolving Credit Loans.30

2.5.5

Borrowings to Repay Swing Loans.30

2.5.6

Swing Loans Under Cash Management Agreements.31

2.6

Notes.31

2.7

Use of Proceeds.31

2.8

Letter of Credit Subfacility31

2.8.1

Issuance of Letters of Credit.31

2.8.2

Letter of Credit Fees.32

2.8.3

Disbursements, Reimbursement.32

2.8.4

Repayment of Participation Advances33

2.8.5

Documentation.34

2.8.6

Determinations to Honor Drawing Requests.34

2.8.7

Nature of Participation and Reimbursement Obligations.34

2.8.8

Indemnity.36

2.8.9

Liability for Acts and Omissions.36

2.8.10

Issuing Lender Reporting Requirements.37

2.8.11

Cash Collateral.37

2.9

Increase in Revolving Credit Commitments37

2.9.1

Increasing Lenders and New Lenders.37

2.9.2

Treatment of Outstanding Loans and Letters of Credit.39

2.10

Reduction of Revolving Credit Commitment.39

2.11

Utilization of Commitments in Optional Currencies.39

2.11.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.39

i

--------------------------------------------------------------------------------

 

HYPERLINK \l "_Toc375219024" 2.11.2

European Monetary Union40

3.

[RESERVED]41

4.

INTEREST RATES41

4.1

Interest Rate Options.41

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate.41

4.1.2

Rate Quotations.41

4.1.3

Interest Act (Canada).41

4.1.4

Canadian Usury Provision.42

4.2

Interest Periods.42

4.2.1

Amount of Borrowing Tranche.42

4.2.2

Renewals.42

4.2.3

No Conversion of Optional Currency Loans.42

4.3

Interest After Default.42

4.3.1

Letter of Credit Fees, Interest Rate.42

4.3.2

Other Obligations.42

4.3.3

Acknowledgment.43

4.4

Eurocurrency Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available43

4.4.1

Unascertainable.43

4.4.2

Illegality; Increased Costs; Deposits Not Available.43

4.4.3

Administrative Agent's and Lender's Rights.43

4.5

Selection of Interest Rate Options.44

5.

PAYMENTS44

5.1

Payments.44

5.2

Pro Rata Treatment of Lenders.45

5.3

Sharing of Payments by Lenders.45

5.4

Presumptions by Administrative Agent.46

5.5

Interest Payment Dates.46

5.6

Voluntary Prepayments; Right to Prepay.46

5.7

Mandatory Prepayments.47

5.7.1

Optional Currency Loans Exceed Optional Currency Sublimit; Revolving Facility
Usage Exceeds Revolving Credit Commitments.47

5.7.2

Application Among Loans and Interest Rate Options; Cash Collateral Under Certain
Circumstances.47

5.8

Increased Costs47

5.8.1

Increased Costs Generally.47

5.8.2

Capital Requirements.48

5.8.3

Certificates for Reimbursement.48

5.8.4

Delay in Requests.48

5.9

Taxes49

5.9.1

Issuing Lender.49

5.9.2

Payments Free of Taxes.49

5.9.3

Payment of Other Taxes by the Loan Parties.49

5.9.4

Indemnification by the Loan Parties.49

5.9.5

Indemnification by the Lenders.49

5.9.6

Evidence of Payments.49

5.9.7

Status of Lenders.50

5.9.8

Treatment of Certain Refunds.51

ii

--------------------------------------------------------------------------------

 

HYPERLINK \l "_Toc375219069" 5.9.9

Survival.52

5.10

Indemnity.52

5.11

Settlement Date Procedures.52

5.12

Mitigation Obligations; Replacement of a Lender53

5.12.1

Designation of a Different Lending Office.53

5.12.2

Replacement of a Lender.53

5.13

Defaulting Lenders54

5.13.1

Defaulting Lender Adjustments.54

5.14

Cash Collateral.55

5.14.1

Grant of Security Interest.56

5.14.2

Application.56

5.14.3

Termination of Requirement.56

5.15

Currency Conversion Procedures for Judgments.56

5.16

Indemnity in Certain Events.56

6.

REPRESENTATIONS AND WARRANTIES56

6.1

Representations and Warranties.56

6.1.1

Organization.57

6.1.2

Authorization; No Conflict.57

6.1.3

Validity and Binding Nature.57

6.1.4

Financial Condition.57

6.1.5

No Material Adverse Change.57

6.1.6

Litigation and Contingent Liabilities.57

6.1.7

Ownership of Properties; Liens.58

6.1.8

Equity Ownership; Subsidiaries.58

6.1.9

Pension Plans.58

6.1.10

Investment Company Act.59

6.1.11

Regulation U.59

6.1.12

Solvency, etc.59

6.1.13

Environmental Matters.59

6.1.14

Insurance.59

6.1.15

Real Property.60

6.1.16

Information.60

6.1.17

Intellectual Property.60

6.1.18

Burdensome Obligations.60

6.1.19

Labor Matters.60

6.1.20

No Default.60

6.1.21

Indenture, No Recent Amendments.60

6.1.22

Anti-Terrorism Laws.60

6.1.23

Anti-Corruption Laws and Anti-Corruption Sanctions.60

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT61

7.1

First Loans and Letters of Credit61

7.1.1

Deliveries.61

7.1.2

Payment of Fees.62

7.2

Each Loan or Letter of Credit.62

8.

COVENANTS62

8.1

Affirmative Covenants62

8.1.1

Books, Records and Inspections.62

8.1.2

Maintenance of Property; Insurance.63

iii

--------------------------------------------------------------------------------

 

HYPERLINK \l "_Toc375219117" 8.1.3

Compliance with Laws; Payment of Taxes and Liabilities.63

8.1.4

Maintenance of Existence, etc.63

8.1.5

Use of Proceeds.63

8.1.6

Employee Benefit Plans.63

8.1.7

Environmental Matters.64

8.1.8

Further Assurances; Joinder of Loan Parties.64

8.1.9

Excluded Subsidiaries.64

8.1.10

Anti-Corruption Laws.64

8.1.11

Keepwell.64

8.2

Negative Covenants65

8.2.1

Indebtedness.65

8.2.2

Liens.66

8.2.3

Operating Leases.67

8.2.4

Restricted Payments.67

8.2.5

Acquisitions, Mergers, Consolidations, Sales.67

8.2.6

Modification of Organizational Documents.69

8.2.7

Transactions with Affiliates.69

8.2.8

Unconditional Purchase Obligations.69

8.2.9

Inconsistent Agreements.69

8.2.10

Business Activities; Issuance of Equity.69

8.2.11

Investments.69

8.2.12

Fiscal Year.70

8.2.13

Financial Covenants.70

8.2.14

Cancellation of Indebtedness.71

8.2.15

Limitations on Indentures; Limitations on Amendments to 2013 Note Indenture.71

8.2.16

Anti-Terrorism Laws; International Trade Compliance; Anti-Corruption Laws.71

8.3

Reporting Requirements.72

8.3.1

Quarterly Financial Statements.72

8.3.2

Annual Reports.72

8.3.3

Certificate of the Company.72

8.3.4

Notices72

8.3.5

SEC Web Site74

9.

DEFAULT74

9.1

Events of Default.74

9.1.1

Non-Payment of the Loans, etc.74

9.1.2

Non-Payment of Other Indebtedness.74

9.1.3

Other Material Obligations.74

9.1.4

Material Adverse Effect.74

9.1.5

Non-Compliance with Loan Documents.74

9.1.6

Representations; Warranties.74

9.1.7

Pension Plans.75

9.1.8

Judgments.75

9.1.9

Invalidity of Loan Documents, etc.75

9.1.10

Change of Control.75

9.1.11

Anti-Terrorism Laws.75

9.1.12

Bankruptcy, Insolvency, etc.75

9.2

Effect of Event of Default75

iv

--------------------------------------------------------------------------------

 

HYPERLINK \l "_Toc375219164" 9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.75

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings.76

9.2.3

Set-Off.76

9.2.4

Application of Proceeds.76

10.

THE ADMINISTRATIVE AGENT77

10.1

Appointment and Authority.77

10.2

Rights as a Lender.77

10.3

Exculpatory Provisions.78

10.4

Reliance by Administrative Agent.79

10.5

Delegation of Duties.79

10.6

Resignation of Administrative Agent.79

10.6.1

Resignation.79

10.6.2

Effect.79

10.6.3

Issuing Lender; Swing Loan Lender.80

10.7

Non-Reliance on Administrative Agent and Other Lenders.80

10.8

No Other Duties, etc.80

10.9

Administrative Agent's Fee.80

10.10

Administrative Agent May File Proofs of Claim.80

10.11

Guaranty Matters.81

10.12

No Reliance on Administrative Agent's Customer Identification Program.81

10.13

Hedging Agreements.81

11.

MISCELLANEOUS82

11.1

Modifications, Amendments or Waivers.82

11.1.1

Increase of Commitment.82

11.1.2

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment.82

11.1.3

Release of Guarantor.82

11.1.4

Miscellaneous.82

11.2

No Implied Waivers; Cumulative Remedies.82

11.3

Expenses; Indemnity; Damage Waiver83

11.3.1

Costs and Expenses.83

11.3.2

Indemnification by the Borrowers.83

11.3.3

Reimbursement by Lenders.84

11.3.4

Waiver of Consequential Damages, Etc.84

11.3.5

Payments.84

11.3.6

Survival84

11.4

Holidays.84

11.5

Notices; Effectiveness; Electronic Communication84

11.5.1

Notices Generally.84

11.5.2

Electronic Communications.85

11.5.3

Change of Address, Etc.85

11.5.4

Platform85

11.6

Severability.86

11.7

Duration; Survival.86

11.8

Successors and Assigns86

11.8.1

Successors and Assigns Generally.86

11.8.2

Assignments by Lenders.86

11.8.3

Register.88

v

--------------------------------------------------------------------------------

 

HYPERLINK \l "_Toc375219211" 11.8.4

Participations.88

11.8.5

Certain Pledges; Successors and Assigns Generally.89

11.8.6

Netherlands Bank Rules.89

11.9

Confidentiality90

11.9.1

General.90

11.9.2

Sharing Information With Affiliates of the Lenders.90

11.10

Counterparts; Integration; Effectiveness90

11.10.1

Counterparts; Integration; Effectiveness.90

11.10.2

Electronic Execution of Assignments.91

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL91

11.11.1

Governing Law.91

11.11.2

SUBMISSION TO JURISDICTION.91

11.11.3

WAIVER OF VENUE.92

11.11.4

SERVICE OF PROCESS.92

11.11.5

WAIVER OF JURY TRIAL.92

11.12

U.S. PATRIOT Act Notice.92

11.13

No Fiduciary Duty.92

11.14

Borrower Agent.93

11.15

Joinder of Loan Parties.93

11.16

Foreign Borrower.93

11.17

No Novation.94



 

vi

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1.1(A)-PRICING GRID

SCHEDULE 1.1(B)-COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)-EXCLUDED SUBSIDIARIES

SCHEDULE 2.8.1-EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.6-LITIGATION AND CONTINGENT LIABILITIES

SCHEDULE 6.1.8-SUBSIDIARIES

SCHEDULE 6.1.14-INSURANCE

SCHEDULE 6.1.15-REAL PROPERTY

SCHEDULE 6.1.19-LABOR MATTERS

SCHEDULE 8.2.1-PERMITTED INDEBTEDNESS

SCHEDULE 8.2.11-PERMITTED INVESTMENTS

EXHIBITS

EXHIBIT 1.1(A)

-ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)

-GUARANTY AGREEMENT

EXHIBIT 1.1(I)

-INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(L)

-LOAN PARTY JOINDER

EXHIBIT 1.1(N)(1)

-REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

-SWING LOAN NOTE

EXHIBIT 2.4.1

-LOAN REQUEST

EXHIBIT 2.4.2

-SWING LOAN REQUEST

EXHIBIT 2.9

-LENDER JOINDER

EXHIBIT 5.9.7(A)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 8.2.5

-ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

-QUARTERLY COMPLIANCE CERTIFICAT

 

viii

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED REFINANCING CREDIT AGREEMENT

THIS FIRST AMENDED AND RESTATED REFINANCING CREDIT AGREEMENT (as hereafter
amended, the "Agreement") is dated as of December 19, 2013 and is made by and
among WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation,
as a borrower (the "Company"), WABTEC COÖPERATIEF U.A., a coöperatieve
vereniging met uitsluiting van aansprakelijkheid under the laws of the
Netherlands, as a borrower ("WABTEC UA" and together with the Company and each
other entity that joins this Agreement as a borrower from time to time,
collectively referred to as the "Borrowers" and each a "Borrower"), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent").

The Company, certain of the other Loan Parties, Administrative Agent, and
certain lenders (including some of the Lenders hereunder) are parties to a
Refinancing Credit Agreement, dated as of November 7, 2011, (as amended to the
date hereof, the "Existing Credit Agreement"), providing for a revolving credit
facility; and

The Borrowers have requested that the Lenders refinance the amount outstanding
under the Existing Credit Agreement to provide a senior revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$800,000,000 with an option to increase the facility by an additional
$400,000,000, and that the Existing Credit Agreement be thereupon amended and
restated.

The Lenders, as more fully set forth herein, have agreed to provide the
requested refinancing, and the Existing Credit Agreement is hereby amended and
restated.

In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto hereby covenant and
agree as follows:

1.CERTAIN DEFINITIONS

1.1Certain Definitions.

  In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

2013 Note Indenture shall mean the indenture, dated as of August 8, 2013, among
the Company and the trustee thereunder, as the same may be amended, restated, or
otherwise, together with any and all further amendments, restatements, and
modifications thereto.

Acquisition shall mean any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Administrative Agent shall have the meaning specified in the introductory
paragraph and shall include its successors and assigns.

Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

- 1 -

--------------------------------------------------------------------------------

 

Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Administrative Questionnaire shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

Affiliate of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
"controlled by" any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

Alternate Currency shall mean with respect to any Letter of Credit, any
non-Dollar currency satisfactory to the Issuing Lender that shall issue such
Letter of Credit.  Each Alternate Currency must be the lawful currency of the
specified country.

Alternate Source shall have the meaning specified in the definition of
Eurocurrency Rate.

Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption.

Anti-Corruption Sanctioned Country means, at any time, a country or territory
which is the subject or target of any Anti-Corruption Sanctions.

Anti-Corruption Sanctioned Person means, at any time, (a) any Person listed in
any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

Anti-Corruption Sanctions means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty's
Treasury of the United Kingdom.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Commitment Fee."

- 2 -

--------------------------------------------------------------------------------

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."

Applicable Margin shall mean, as applicable:

(A)the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
"Revolving Credit Base Rate Spread", or

(B)the percentage spread to be added to the Eurocurrency Rate applicable to
Revolving Credit Loans under the Eurocurrency Rate Option based on the Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Eurocurrency Rate Spread".

Applicable Percentage shall mean with respect to any Lender, the percentage of
the total Revolving Credit Commitments represented by such Lender's Revolving
Credit Commitment.  If the Revolving Credit Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Commitments most recently in effect, giving effect to any assignments.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Disposition shall mean any direct or indirect sale, lease, transfer, or
other disposition (or series of related sales, leases, transfers or
dispositions) by the Borrowers or any other Loan Party, including any
disposition by means of a merger, consolidation or similar transaction, of all
or substantially all the assets of any division or line of business of the
Borrowers or any other Loan Party or any other assets of the Borrowers or any
other Loan Party outside of the ordinary course of business of the Borrowers or
any other Loan Party.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Attorney Costs shall mean, with respect to any Person, all reasonable fees and
charges of any outside counsel to such Person, all reasonable disbursements of
such internal counsel and all court costs and similar legal expenses.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 50 basis points
(0.5%), (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points
(1.0%).  Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans
denominated in Dollars bear interest at the rate and under the terms set forth
in Section 4.1.1(i) [Revolving Credit Interest Rate Options].

Borrower Agent shall have the meaning specified in Section 11.14 [Borrower
Agent].

- 3 -

--------------------------------------------------------------------------------

 

Borrowers shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans denominated in the same currency to which a Eurocurrency
Rate Option applies which become subject to the same Interest Rate Option under
the same Loan Request by the Borrowers and which have the same Interest Period
shall constitute one Borrowing Tranche, and (ii) all Loans to which a Base Rate
Option applies shall constitute one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Eurocurrency Rate Option applies, such day must also be
a day on which dealings are carried on in the Relevant Interbank Market and if
the applicable Business Day relates to any Loan denominated in Euros, such day
is not a day on which the payment system utilized by the Administrative Agent
for the settlement of payments in Euro is not open for the settlement of
payments in Euros.

Capital Expenditures shall mean all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding Acquisitions permitted pursuant to Section 8.2.5 [Acquisition,
Mergers, Consolidations, Sales] and expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

Capital Lease shall mean, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person's capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

Cash Collateral shall have the meaning specified in the definition of Cash
Collateralize.

Cash Collateralize shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
Lenders, as applicable, as collateral for (i) the Letter of Credit Obligations,
(ii) the obligations of Lenders to fund participations in respect of Letter of
Credit Obligations, or (iii) any other Obligation, as applicable, cash or
deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender or Lender, as the case
may be.  Cash Collateral shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

- 4 -

--------------------------------------------------------------------------------

 

Cash Equivalent Investment shall mean, at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless issued by a Lender or its holding company)
rated at least A-l by Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or P-l by Moody's Investors Service, Inc., (c) any
certificate of deposit, time deposit or banker's acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, (f) securities,
maturing not more than eighteen months from the date of purchase, rated at least
AA by Standard & Poor's or Aa by Moody's, and (g) other short term liquid
investments approved in writing by the Administrative Agent.

Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans Under Cash Management Agreements].

Casualty Disposition shall have the meaning specified in the definition of
Significant Disposition.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law " shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law; (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body; or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean (i) any "person" or "group" (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the "beneficial owner" (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
50% or more of the voting capital stock of the Company; or (ii) within a period
of twelve (12) consecutive calendar months, individuals who were directors of
the Company on the first day of such period shall cease to constitute a majority
of the board of directors of the Company and shall not have been replaced by
individuals approved or nominated by the board as substantially constituted at
the beginning of such period.

- 5 -

--------------------------------------------------------------------------------

 

CIP Regulations shall have the meaning specified in Section 10.12 [No Reliance
on Administrative Agent's Customer Identification Program].

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be December 19, 2013.

Co-Documentation Agents shall collectively mean Citizens Bank of Pennsylvania,
Bank of America, N.A., Branch Banking and Trust Company and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.

Commodity Hedge shall mean a price protection agreement related to commodity
products and entered into by the Loan Parties or their Subsidiaries for hedging
purposes (and not for speculation).

Commodity Hedge Agreement means (i) any and all commodity swaps, commodity
options, forward commodity contracts, cap transactions, floor transactions,
collar transactions, spot contracts, commodity derivative transaction or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing) related to any commodity of any
kind or nature, whether or not any such transaction is governed by or subject to
any master agreement, and (ii) any and all transactions of any kind related to a
commodity of any kind, and the related confirmations, which are subject to the
terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., or any other
master agreement, all as amended, restated, supplemented or otherwise modified
from time to time.

Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.

Company shall mean Westinghouse Air Brake Technologies Corporation, a
corporation organized and existing under the laws of the State of Delaware.

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].

Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

Computation Period shall mean each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

- 6 -

--------------------------------------------------------------------------------

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated Net Income shall mean, with respect to the Company and its
Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period.  

Consolidated Net Tangible Assets shall mean, on the date of any determination,
all assets minus (a) all applicable depreciation, amortization and other
valuation reserves, (b) all current liabilities, and (c) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expenses and other
like intangibles, in each case as set forth on the most recently available
consolidated balance sheet of the Company prepared in accordance with GAAP.

Contingent Liability shall mean, without duplication, with respect to any
Person, each obligation and liability of such Person and all such obligations
and liabilities of such Person incurred pursuant to any agreement, undertaking
or arrangement by which such Person:  (a) guarantees, endorses or otherwise
becomes or is contingently liable upon (by direct or indirect agreement,
contingent or otherwise, to provide funds for payment, to supply funds to, or
otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the indebtedness, dividend, obligation or other liability of any other
Person in any manner (other than by endorsement of instruments in the course of
collection), including any indebtedness, dividend or other obligation which may
be issued or incurred at some future time; (b) guarantees the payment of
dividends or other distributions upon the Capital Securities of any other
Person; (c) undertakes or agrees (whether contingently or otherwise):  (i) to
purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss.  The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

Covered Entity shall mean (a) each Borrower, each Subsidiary of such Borrower
and all Guarantors, and (b) each Person that, directly or indirectly, is in
control of a Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the

- 7 -

--------------------------------------------------------------------------------

 

Issuing Lender, the Swing Loan Lender or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrowers or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender's good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or the Borrowers,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent's or the Borrowers'
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrowers, as the case may be, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender's share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 5.13 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, on or
as of any the most recent Computation Date, the Equivalent Amount of such
currency expressed in Dollars.

Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].

EBITDA shall mean, for any period, Consolidated Net Income for such period plus,
to the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation, amortization, losses from Asset
Dispositions, extraordinary losses, noncash losses from discontinued operations
and other noncash charges to net income for such period, minus, to the extent
added in determining such Consolidated Net Income, noncash credits to net
income, gains from Asset Dispositions, noncash gains from discontinued
operations, and other extraordinary income for such period; provided, however,
that in the event of an acquisition or disposition of a Subsidiary or material

- 8 -

--------------------------------------------------------------------------------

 

line of business or a material division during the period of determination and
solely for the purposes of Section 8.2.13.2 [Leverage Ratio], such calculation
shall (a) in the case of such a disposition, exclude for the period of
determination EBITDA attributable to the disposed of Subsidiary, line of
business, or division as if such disposition had occurred at the beginning of
such period of determination and (b) in the case of such an acquisition, include
for the period of determination the EBITDA attributable to the acquired
Subsidiary, line of business, or division as if such acquisition had occurred at
the beginning of such period of determination.

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date on which such document or agreement is executed.

Eligible Assignee shall mean any Person that meets the requirements to be an
assignee under Section 11.8 [Successors and Assigns] (subject to such consents,
if any, as may be required under clause (iii) of Section 11.8.2 [Assignments by
Lenders].

Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the Commodity Exchange Act and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party.

Environmental Claims shall mean all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for injury to or release or threatened release of any Hazardous Substance to the
environment.

Environmental Laws shall mean all applicable federal, state, provincial, local,
tribal, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the "Reference Currency") which is to be
computed as an equivalent amount of another currency (the "Equivalent
Currency"), the amount of such Equivalent Currency converted from such Reference
Currency at Administrative Agent's rate (based on the prevailing spot rate for
the sale of the Reference Currency for the Equivalent Currency, determined at
approximately 11:00 a.m. New York time) for such Equivalent Currency for such
Reference Currency at a time determined by the Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

- 9 -

--------------------------------------------------------------------------------

 

Equivalent Currency shall have the meaning specified in the definition of
"Equivalent Amount".

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by a Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Borrower or
any member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; or (f) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon such Borrower or any member of the ERISA Group.

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

Euro shall refer to the lawful currency of the Participating Member States.

Eurocurrency Rate shall mean, the interest rate per annum equal to the
following:

(i)with respect to the Loans denominated in Dollars comprising any Borrowing
Tranche to which the Eurocurrency Rate Option applies for any Interest Period,
the interest rate per annum determined by the Administrative Agent by dividing
(the resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an "Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Reserve Percentage.  The Eurocurrency Rate may also be expressed by the
following formula:



- 10 -

--------------------------------------------------------------------------------

 

Eurocurrency Rate=

London interbank offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

1.00 - Reserve Percentage

 

 

(ii)With respect to Optional Currency Loans in a currency comprising any
Borrowing Tranche to which the Eurocurrency Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which
deposits in the relevant Optional Currency are offered by leading banks in the
Relevant Interbank Market), which with respect to (a) Canadian Dollars, shall be
CDOR, (b) Australian Dollars shall be BBSY, (c) Sterling shall be GBP Libor and
(d) Euros shall be Euro Libor, or the rate which is quoted by an Alternate
Source, at approximately 11:00 a.m. (based upon the time in the Relevant
Interbank Market), two (2) Business Days prior to the commencement of such
Interest Period (or on any other date as is customary for such rate) as the
Relevant Interbank Market offered rate for deposits in the relevant Optional
Currency for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer existing a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Reserve Percentage.  Such Eurocurrency Rate may
also be expressed by the following formula:

Eurocurrency Rate=

Relevant Interbank Market offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

1.00 - Reserve Percentage

 

 

The Eurocurrency Rate shall be adjusted with respect to any Loan to which the
Eurocurrency Rate Option applies that is outstanding on the effective date of
any change in the Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrowers of the
Eurocurrency Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.  The Eurocurrency Rate
for Loans shall be based upon the Eurocurrency Rate for the currency in which
such Loans are requested.

Eurocurrency Rate Option shall mean the option of the Borrowers to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Eurocurrency Rate Option].

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default".

Exchange Act shall have the meaning specified in the definition of Change of
Control.

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the Commodity Exchange Act, or any rule,
regulation or order of the CFTC, solely by virtue of such Loan Party's failure

- 11 -

--------------------------------------------------------------------------------

 

to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap.  Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any other Loan Document, the foregoing
is subject to the following provisos:  (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the Commodity
Exchange Act, or any rule, regulations or order of the CFTC, solely as a result
of the failure by such Loan Party for any reason to qualify as an Eligible
Contract Participant on the Eligibility Date for such Swap, (b) if a guarantee
of a Swap Obligation would cause such obligation to be an Excluded Hedge
Liability but the grant of a security interest would not cause such obligation
to be an Excluded Hedge Liability, such Swap Obligation shall constitute an
Excluded Hedge Liability for purposes of the guaranty but not for purposes of
the grant of the security interest, and (c) if there is more than one Loan Party
executing this Agreement or the other Loan Documents and a Swap Obligation would
be an Excluded Hedge Liability with respect to one or more of such Persons, but
not all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.

Excluded Subsidiaries shall mean the entities named on Schedule 1.1(E).

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 5.12.2 [Replacement of a Lender]) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with Section 5.9.7
[Status of Lenders] and (d) any U.S. federal withholding Taxes imposed under
FATCA (except to the extent imposed due to the failure of the Borrowers to
provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall have the meaning specified in the Recitals of
this Agreement.

Expiration Date shall mean December 19, 2018.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

- 12 -

--------------------------------------------------------------------------------

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an "Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

Fiscal Quarter shall mean a fiscal quarter of a Fiscal Year.

Fiscal Year shall mean the fiscal year of the Company and its Subsidiaries,
which period shall be the 12-month period ending on December 31 of each
year.  References to a Fiscal Year with a number corresponding to any calendar
year (e.g., "Fiscal Year 2013") refer to the Fiscal Year ending on December 31
of such calendar year.

Foreign Borrower shall mean WABTEC UA.

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

Foreign Lender shall mean (a) if a Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

Fronting Exposure shall mean, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender's Applicable Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender's participation obligation has been reallocated to
other

- 13 -

--------------------------------------------------------------------------------

 

Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Loan Lender, such Defaulting Lender's Applicable Percentage
of outstanding Swing Loans made by such Swing Loan Lender other than Swing Loans
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G) executed and delivered by
each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

Hazardous Substances shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of "hazardous
substances", "hazardous waste", "hazardous materials", "extremely hazardous
substances", "restricted hazardous waste", "toxic substances", "toxic
pollutants", "contaminants", "pollutants" or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to any Environmental Law.

Hedge Liabilities shall mean collectively, the Commodity Hedge Liabilities, the
Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.  The
amount of any Person's obligation in respect of any Hedging Liability shall be
deemed to be the incremental obligation that would be reflected in the financial
statements of such Person in accordance with GAAP measured at the end of each
Fiscal Quarter during this Agreement.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increasing Lender shall have the meaning specified in Section 2.9.1 [Increasing
Lenders and New Lenders].

Indebtedness of any Person shall mean, without duplication, (a) all indebtedness
of such Person, (b) all borrowed money of such Person, whether or not evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers' acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit),
(g) obligations under any price protection agreement related to commodity
products, currency swap agreement, interest rate swap, cap, collar or

- 14 -

--------------------------------------------------------------------------------

 

floor agreement or other interest rate management device, (h) all Contingent
Liabilities of such Person and (i) all Indebtedness of any partnership of which
such Person is a general partner.

Indemnified Taxes shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).

Interest Coverage Ratio shall mean, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period to (b) Interest Expense for such
Computation Period.

Interest Expense shall mean for any period the consolidated interest expense of
the Company and its Subsidiaries for such period (including all imputed interest
on Capital Leases).

Interest Period shall mean the period of time selected by the Borrower Agent in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the Eurocurrency
Rate Option.  Subject to the last sentence of this definition, such period shall
be, (a) with respect to Optional Currency Loans, one Month, and (b) with respect
to Loans denominated in Dollars, one, two, three or six Months, or nine or
twelve Months, as such periods may be available in the determination of the
Administrative Agent.  Such Interest Period shall commence on the effective date
of such Interest Rate Option, which shall be (i) the Borrowing Date if the
Borrowers are requesting new Loans, or (ii) the date of renewal of or conversion
to the Eurocurrency Rate Option if the Borrowers are renewing or converting to
the Eurocurrency Rate Option (as permitted herein).  Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

- 15 -

--------------------------------------------------------------------------------

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by the Loan Parties or their Subsidiaries in
order to provide protection to, or minimize the impact upon, the Borrowers, the
Guarantors and/or their Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning specified in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean any Eurocurrency Rate Option or Base Rate Option
which are applicable to Revolving Credit Loans denominated in Dollars.

Investment shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean each of PNC, JPMorgan Chase Bank, N.A., and The Bank
of Nova Scotia each in their individual capacity as issuer of Letters of Credit
hereunder, and any other Lender or Affiliate of a Lender that the Borrowers, the
Administrative Agent and such other Lender or Affiliate may agree may from time
to time issue Letters of Credit hereunder.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lead Arrangers shall collectively mean PNC Capital Markets LLC and J.P. Morgan
Securities, Inc.

Lender Parties shall have the meaning specified in Section 11.13 [No Fiduciary
Duty].

Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate and for which such Lender confirms to the
Administrative Agent in writing within thirty (30) days of the execution thereof
that it: (i) is documented in a standard International Swap Dealer Association
Agreement with applicable schedules and (ii) is entered into for hedging (rather
than speculative) purposes.  The liabilities owing to the provider of any Lender
Provided Commodity Hedge (the "Commodity Hedge Liabilities") by any Loan Party
that is party to such Lender Provided Commodity Hedge shall, for purposes of
this Agreement and all other Loan Documents be "Obligations" of such Person and
of each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing within thirty (30) days of the execution
thereof that it: (a) is documented in a standard

- 16 -

--------------------------------------------------------------------------------

 

International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes.  The liabilities owing to the provider of any Lender Provided Foreign
Currency Hedge (the "Foreign Currency Hedge Liabilities") by any Loan Party that
is party to such Lender Provided Foreign Currency Hedge shall, for purposes of
this Agreement and all other Loan Documents be "Obligations" of such Person and
of each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to the Administrative Agent in writing within thirty (30) days of the
execution thereof that it: (a) is documented in a standard International Swaps
and Derivatives Association Master Agreement, or another reasonable and
customary manner, (b) provides for the method of calculating the reimbursable
amount of the provider's credit exposure in a reasonable and customary manner,
and (c) is entered into for hedging (rather than speculative) purposes.  The
liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the "Interest Rate Hedge Liabilities") by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be "Obligations" of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

Lenders shall mean the financial institutions named on Schedule 1.1(B)
(including any Swing Loan Lender) and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a Lender or Swing
Loan Lender, as the case may be.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].

- 17 -

--------------------------------------------------------------------------------

 

Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (a) Total Debt to (b) EBITDA.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes and any
other instruments, certificates or documents delivered in connection herewith or
therewith.

Loan Party Joinder shall mean a joinder by a Person as a Borrower or a Guarantor
under the Loan Documents in the form of Exhibit 1.1(L).

Loan Parties shall mean the Borrowers and the Guarantors and Loan Party shall
mean each Borrower and each Guarantor.

Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Margin Stock shall mean any "margin stock" as defined in Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System.

Material Adverse Effect shall mean (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, or properties of the Loan Parties taken as a whole, (b) a material
impairment of the ability of the Loan Parties taken as a whole to perform any of
the payment Obligations under any Loan Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document.

Minimum Collateral Amount shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their
reasonable discretion.

Month, with respect to an Interest Period, shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period.  If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

Moody's shall mean Moody's Investors Service, Inc.

Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrowers or

- 18 -

--------------------------------------------------------------------------------

 

any member of the ERISA Group are then making or accruing an obligation to make
contributions or, within the preceding five plan years, has made or had an
obligation to make such contributions.

New Lender shall have the meaning specified in Section 2.9.1 [Increasing Lenders
and New Lenders].

New Note Indenture shall mean any indenture or similar agreement entered into by
the Company after the Closing Date to the extent permitted by Section 8.2.15
[Limitations on Indentures] under which Indebtedness shall be issued for any
purpose set forth in such indenture or agreement, together with any
refinancings, refundings, amendment, modifications, replacements and
restatements, or the like thereof from time to time to the extent permitted by
Section 8.2.15 [Limitations on Indentures].

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean, collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans,
and in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, including Attorney Costs, (ii) any
Lender Provided Commodity Hedge, (iii) any Lender Provided Interest Rate Hedge,
(iv) any Lender Provided Foreign Currency Hedge, and (v) any Other Lender
Provided Financial Service Product.  Notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

Operating Lease shall mean any lease of (or other agreement conveying the right
to use) any real or personal property by any Loan Party, as lessee, other than
any Capital Lease.

Optional Currency shall mean the following lawful currencies:  Euros, Canadian
Dollars, Sterling and Australian Dollars and any other currency approved by the
Administrative Agent and all of the Lenders pursuant to Section 2.11.2(iii)
[European Monetary Union; Requests for Additional Optional Currencies].  Subject
to Section 2.11.2, each Optional Currency must be the lawful currency of the
specified country.

- 19 -

--------------------------------------------------------------------------------

 

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.8.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.15 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Currency shall have the meaning specified in Section 5.15 [Currency
Conversion Procedures for Judgments].

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.12.2 [Replacement of a Lender]).

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

- 20 -

--------------------------------------------------------------------------------

 

Payment Date shall mean initially, April 1, 2014 and thereafter, the first day
of each calendar quarter after April 1, 2014 and on the Expiration Date or upon
acceleration of the Notes.

Payment In Full or Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean at any time an "employee pension benefit plan" (as such
term is defined in Section 3(2) of ERISA) (including a "multiple employer plan"
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
"multiple employer" or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Professional Market Party shall mean a "professional market party"
(professionele marktpartij) within the meaning of the Dutch Act on Financial
Supervision (Wet op het financieel toezicht) and any regulations promulgated
thereunder as amended or replaced from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust or other
entity other than a "commodity pool"

- 21 -

--------------------------------------------------------------------------------

 

as defined in Section 1a(1) of the Commodity Exchange Act and CFTC regulations
thereunder that has total assets exceeding $10,000,000, or (b) an Eligible
Contract Participant that can cause another person to qualify as an Eligible
Contract Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act by entering into or otherwise providing a "letter of
credit or keepwell, support, or other agreement" for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Ratable Share shall mean:

(a)with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

(b)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender's Revolving Credit Commitment, by (ii) the
sum of the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 5.13 [Defaulting Lenders] when a
Defaulting Lender shall exist, "Ratable Share" shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.

Recipient shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.

Register shall have the meaning specified in Section 11.8.3 [Register].

Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees, managers,
advisors and representatives of such Person and of such Person's Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market or
other applicable offshore interbank market.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

- 22 -

--------------------------------------------------------------------------------

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders shall mean:  (A) If there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lender); (B) If there exists three (3) or
more Lenders, Lenders (other than any Defaulting Lender) having more than 50% of
the sum of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

Required Share shall have the meaning specified in Section 5.11 [Settlement Date
Procedures].

Reserve Percentage shall mean as of any day the maximum percentage in effect on
such day to be maintained by a Lender as required for reserve liquidity, special
deposit, or similar purpose by any governmental or monetary authority of any
country or political subdivision thereof (including any central bank), against
(i) any category of liabilities that includes deposits by reference to which a
Eurocurrency Rate is to be determined, or (ii) any category of extension of
credit or other assets that includes Loans or Borrowing Tranches to which a
Eurocurrency Rate applies.

Restricted Payments shall have the meaning specified in Section 8.2.4
[Restricted Payments].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified (including any increases pursuant to
Section 2.9) and Revolving Credit Commitments shall mean the aggregate Revolving
Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the Dollar Equivalent amount of
the sum of the outstanding Revolving Credit Loans, the outstanding Swing Loans,
and the Letter of Credit Obligations.

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially-designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including, but not limited to, the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

SEC shall mean the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

- 23 -

--------------------------------------------------------------------------------

 

Securitization shall mean any sale, transfer or other disposition of assets
relating to any one or more securitization, factoring or similar dispositions of
assets.

Senior Officer shall mean, with respect to any Loan Party, any of the Chief
Executive Officer; President; Chief Financial Officer; Chief Operating Officer;
Director of Finance, Treasury; Treasurer; or Controller of such Loan Party or
such other individuals, designated by written notice to the Administrative Agent
from the Company, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder.  The Company may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Stated Amount shall mean, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate Dollar Equivalent (with respect to
letters of Credit not yet honored shall be calculated by the Administrative
Agent on the basis of reasonable assumptions) amount available for drawing
thereunder under any and all circumstances plus (b) the aggregate Dollar
Equivalent amount of all unreimbursed payments and disbursements under such
Letter of Credit.

Subsidiary of any Person at any time shall mean a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other
entity.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Company.

Swap shall mean any "swap" as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to CFTC Regulation 32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Commodity Hedge, Lender Provided Interest Rate Hedge, or a Lender Provided
Foreign Currency Hedge.

Swing Loan Commitment shall have the meaning specified in Section 2.1.2 [Swing
Loan Commitment] hereof.

Swing Loan Lender shall mean PNC, in its capacity as a Lender of Swing Loans
hereunder.

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.

- 24 -

--------------------------------------------------------------------------------

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Loan Lender to the Borrowers
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.

Syndication Agent shall mean JPMorgan Chase Bank, N.A.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Total Debt shall mean all Indebtedness of the Company and its Subsidiaries,
determined on a consolidated basis (excluding (a) obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of letters of credit or bank guarantees (including Letters of Credit)
or Indebtedness of a Person other than any Loan Party) and (b) Hedging
Liabilities), minus (i) the domestic unencumbered cash and Cash Equivalent
Investments of the Company and its Subsidiaries held in the United States at the
time of determination and (ii) 87.5% of the unencumbered cash and Cash
Equivalent Investments of the Company and its Subsidiaries held in Australia,
Brazil, Europe, and each of the NAFTA countries.  For the avoidance of doubt,
Total Debt shall not include obligations of a Loan Party arising from surety
bonds, performance bonds, bid bonds, or similar obligations.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

U.S. PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate has the meaning specified in Section 5.9.7
[Status of Lenders].

Venture shall mean at any time any domestic or non-domestic Person, venture or
enterprise which is not a Subsidiary of a Borrower, but as to which (A) a
Borrower or any one or more Subsidiaries of such Borrower directly or indirectly
owns or controls an ownership, voting or other interest in excess of five
percent of any such outstanding interests and (B) the Borrower materially
participates in the management or operations thereof.

WABTEC UA shall have the meaning specified in the introductory paragraph of this
Agreement.

Wholly-Owned Subsidiary shall mean, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors' qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.

Withholding Agent shall mean any Loan Party and the Administrative Agent.

1.2Construction.

  Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation"; (ii) the

- 25 -

--------------------------------------------------------------------------------

 

words "hereof," "herein," "hereunder," "hereto" and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole; (iii) article, section, subsection, clause, schedule and
exhibit references are to this Agreement or other Loan Document, as the case may
be, unless otherwise specified; (iv) reference to any Person includes such
Person's successors and assigns; (v) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated; (vi) relative to the determination of any period of time, "from" means
"from and including," "to" means "to but excluding," and "through" means
"through and including"; (vii) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time.

1.3Accounting Principles; Changes in GAAP.

  Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the consolidated financial statements referred to in Section 6.1.4 [Financial
Condition].  Notwithstanding the foregoing, if the Company notifies the
Administrative Agent in writing that the Company wishes to amend any financial
covenant in Section 8.2 [Negative Covenants] of this Agreement, any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any change in GAAP occurring after the Closing Date on the
operation of such financial covenants and/or interest, Letter of Credit Fee or
Commitment Fee determinations (or if the Administrative Agent notifies the
Company in writing that the Required Lenders wish to amend any financial
covenant in Section 8.2 [Negative Covenants], any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Company and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they delivers their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Reports] of
this Agreement, such reconciliation statements as shall be reasonably requested
by the Administrative Agent.

1.4Currency Calculations.

  All financial statements and Compliance Certificates shall be set forth in
Dollars.  For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, Optional Currencies shall be converted to Dollars in accordance with
GAAP at the Equivalent Amount thereof.

- 26 -

--------------------------------------------------------------------------------

 

1.5Dutch Terms.

  In this Agreement, where it relates to a Dutch entity, a reference to:

(i)"the Netherlands" refers to the part of the Kingdom of the Netherlands
located in Europe (and all derivative terms, including "Dutch" shall be
construed accordingly);

(ii)a "director" means a managing director (bestuurder) and "board of directors"
means its managing board (bestuur);

(iii)a "necessary action to authorise" or "duly authorized", where applicable,
includes without limitation any action required to comply with the Dutch Works
Council Act (Wet op de ondernemingsraden);

(iv)"Insolvency Proceeding", "insolvency", "winding-up", "administration" or
"dissolution" includes a Dutch entity being:

(a)declared bankrupt (failliet verklaard);

(b)dissolved (ontbonden);

(v)"Relief Proceeding" includes an application for moratorium (surseance van
betaling) and the appointment of a receiver, liquidator, custodian, trustee
includes the appointment of an administrator and that a moratorium has been
granted (surseance verleend);

(vi)"Capital Securities" includes, in relation to a Dutch entity which is a
cooperative (cooperatie), membership interests in such entity and the capital
accounts (kapitaalrekening) of any member in such entity;

(vii)a trustee in bankruptcy or liquidator includes a curator;

(viii)an administrator includes a bewindvoerder;

(ix)an attachment includes a beslag;

(x)gross negligence means grove schuld;

(xi)indemnify means vrijwaren;

(xii)negligence means schuld; and

(xiii)willful misconduct means opzet.

2.REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1Revolving Credit Commitments

.

2.1.1Revolving Credit Loans; Optional Currency Loans.

  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
to the Borrowers at any time or from time to time on or after the date hereof to
the Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender's Revolving Credit Commitment minus such Lender's
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the

- 27 -

--------------------------------------------------------------------------------

 

Revolving Facility Usage shall not exceed the Revolving Credit Commitments,
(iii) no Revolving Credit Loan to which the Base Rate Option applies shall be
made in an Optional Currency, and (iv) the aggregate Dollar Equivalent principal
amount of Revolving Credit Loans made in an Optional Currency (each an "Optional
Currency Loan") shall not exceed $200,000,000 (the "Optional Currency
Sublimit").  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2Swing Loan Commitment.

  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, the Swing Loan Lender may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the "Swing Loans") to the Borrowers at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $30,000,000 (the "Swing
Loan Commitment"), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.2.

2.2Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

  Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate Dollar Equivalent
of each Lender's Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3Commitment Fees.

  Accruing from the date hereof until the Expiration Date, the Borrowers agree
to pay to the Administrative Agent for the account of each Lender according to
its Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal
to the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Revolving Facility Usage (provided however, that solely in connection
with determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans and, with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender's Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date and in U.S. Dollars.

- 28 -

--------------------------------------------------------------------------------

 

2.4Revolving Credit Loan Requests; Swing Loan Requests

.

2.4.1Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower Agent, on behalf of itself and
the other Borrowers, may from time to time prior to the Expiration Date, request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to Article 4
[Interest Rates], by delivering to the Administrative Agent, not later than
11:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans denominated in Dollars to
which the Eurocurrency Rate Option applies or the conversion to or the renewal
of the Eurocurrency Rate Option for any Revolving Credit Loans denominated in
Dollars; (ii) four (4) Business Days prior to the proposed Borrowing Date with
respect to the making of Optional Currency Loans, or the date of the renewal of
the Interest Rate Option applicable to any Optional Currency Loan, and (iii) on
the same Business Day of the proposed Borrowing Date with respect to the making
of a Revolving Credit Loan to which the Base Rate Option applies or the last day
of the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.4.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a "Loan Request"), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Loan Request shall be irrevocable and shall
specify (a) the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in
(x) integral multiples of $1,000,000 (or the Dollar Equivalent thereof) and not
less than $2,500,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche under the Eurocurrency Rate Option, and (y) integral multiples of
$500,000 and not less than $1,000,000 for each Borrowing Tranche under the Base
Rate Option; (b) the currency in which such Revolving Credit Loans shall be
funded if the Borrowers elect an Optional Currency, and (c) the applicable
Interest Rate Option.

2.4.2Swing Loan Requests.

Except as otherwise provided herein, the Borrower Agent, on behalf of itself and
the other Borrowers, may from time to time prior to the Expiration Date request
the Swing Loan Lender to make Swing Loans by delivery to the Swing Loan Lender
not later than 1:00 p.m. on the proposed Borrowing Date of a duly completed
request therefor substantially in the form of Exhibit 2.4.2 hereto or a request
by telephone immediately confirmed in writing by letter, facsimile or telex
(each, a "Swing Loan Request"), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation.  Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$100,000.

2.5Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1Making Revolving Credit Loans.

  The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrowers, including the currency in which the
Revolving Credit Loan is required to be funded, and the apportionment among the
Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations with Respect to Revolving Credit Loans].  Each Lender shall remit
the principal amount of each Revolving Credit Loan in the requested currency (in
the case of Optional Currency Loans, in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
applicable Borrower in U.S. Dollars or the requested Optional Currency (as
applicable) and immediately available

- 29 -

--------------------------------------------------------------------------------

 

funds at the Principal Office prior to 1:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds, including funds in the requested
Optional Currency, the Revolving Credit Loans of such Lender on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in
Section 2.5.2 [Presumptions by the Administrative Agent].

2.5.2Presumptions by the Administrative Agent.

  Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Base Rate Loan, or, for Loans other than Base Rate
Loans, prior to the close of business the day before the Borrowing Date, that
such Lender will not make available to the Administrative Agent such Lender's
share of such Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.5.1 [Making
Revolving Credit Loans] and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in the appropriate currency with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate (or, for payments in an Optional Currency, the Overnight Rate) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Loans under the Base Rate Option.  If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender's Loan.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

2.5.3Making Swing Loans.

So long as the Swing Loan Lender elects to make Swing Loans, the Swing Loan
Lender shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.4.2 [Swing Loan Requests] fund such Swing Loan to the Borrowers in
U.S. Dollars only and in immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

2.5.4Repayment of Revolving Credit Loans.

  The Borrowers shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

2.5.5Borrowings to Repay Swing Loans.

The Swing Loan Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender's Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if the Swing
Loan Lender so requests, accrued interest thereon, provided that no Lender shall
be obligated in any event to make Revolving Credit Loans in excess of its
Revolving Credit Commitment minus its Ratable Share of Letter of Credit
Obligations.  Revolving Credit Loans made pursuant to the preceding sentence
shall bear interest at the Base Rate Option and shall be deemed to have been
properly requested in accordance with Section 2.4.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision.  The
Swing Loan Lender shall provide notice to the Lenders (which may be telephonic
or written notice by letter, facsimile or telex) that such Revolving Credit
Loans are to be made under this Section 2.5.5 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.4.1
[Revolving Credit Loan Requests] are then satisfied) by the time the Swing Loan
Lender so requests, which shall not be earlier than 3:00 p.m. on the Business
Day next after the date the Lenders receive such notice from the Swing Loan
Lender.

- 30 -

--------------------------------------------------------------------------------

 

2.5.6Swing Loans Under Cash Management Agreements.

  In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.5.3 [Making Swing Loans], without the requirement for a specific
request from the Borrowers pursuant to Section 2.4.2 [Swing Loan Requests], the
Swing Loan Lender may make Swing Loans to the Borrowers in accordance with the
provisions of the agreements among the Borrowers and such Swing Loan Lender
relating to the Borrowers' deposit, sweep and other accounts at such Swing Loan
Lender and related arrangements and agreements regarding the management and
investment of the Borrowers' cash assets as in effect from time to time (the
"Cash Management Agreements") to the extent of the daily aggregate net negative
balance in the Borrowers' accounts which are subject to the provisions of the
Cash Management Agreements.  Swing Loans made pursuant to this Section 2.5.6 in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the
Borrowers, both as to principal and interest, at the rates and times set forth
in the Cash Management Agreements (but in no event later than the Expiration
Date), (iv) not be made at any time after such Swing Loan Lender has received
written notice of the occurrence of an Event of Default and so long as such
shall continue to exist, or, unless consented to by the Required Lenders, a
Potential Default and so long as such shall continue to exist, (v) if not repaid
by the Borrowers in accordance with the provisions of the Cash Management
Agreements, be subject to each Lender's obligation pursuant to Section 2.5.5
[Borrowings to Repay Swing Loans], and (vi) except as provided in the foregoing
subsections (i) through (v), be subject to all of the terms and conditions of
this Section 2.

2.6Notes.

  The Obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans and Swing Loans made to them by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note
and a swing Note (each as amended and restated as appropriate), dated the
Closing Date payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment or Swing Loan Commitment, as applicable, of such
Lender.

2.7Use of Proceeds.

  The proceeds of the Loans shall be used to refinance the indebtedness
outstanding under the Existing Credit Agreement, for working capital purposes,
including Acquisitions and stock purchases permitted hereunder, for Capital
Expenditures and for other general business purposes, for dividends permitted
hereunder, and for the repayment of indebtedness under the 2013 Note Indenture
and any New Note Indenture permitted hereunder; and shall not be used for any
purpose which directly or indirectly contravenes any applicable Law.

2.8Letter of Credit Subfacility

.

2.8.1Issuance of Letters of Credit.

  The Borrowers may at any time prior to the Expiration Date request the
issuance of a standby or trade letter of credit or a bank guarantee (each a
"Letter of Credit") which may be denominated in Dollars or an Alternate
Currency, on behalf of itself or another Loan Party or any Subsidiary, or the
amendment or extension of an existing Letter of Credit, by delivering or having
such other Loan Party deliver to an Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least three (3) Business Days (or five (5) Business Days in the case of a
Letter of Credit to be denominated in an Alternate Currency), or such shorter
period as may be agreed to by the Issuing Lender, in advance of the proposed
date of issuance.  Promptly after receipt of any letter of credit application,
the Issuing Lender shall confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide Administrative
Agent with a copy thereof.  Unless an Issuing Lender has received notice from
any Lender, Administrative Agent or any Loan Party, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or

- 31 -

--------------------------------------------------------------------------------

 

more applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.8, such Issuing Lender or any of such Issuing Lender's Affiliates will
issue a Letter of Credit or agree to such amendment or extension, provided that
(a) each Letter of Credit shall in no event expire later than twenty (20)
Business Days prior to the Expiration Date subject to the next sentence, and
(b) subject to the restriction in clause (a), above, any Letter of Credit (other
than a Letter of Credit which expires later than twenty (20) Business Days prior
to the Expiration Date) may provide for the automatic renewal thereof for an
additional one-year period (subject, however, to the following sentence in the
event any such renewal would result in a Letter of Credit which expires later
than twenty (20) Business Days prior to the Expiration Date); and provided
further that in no event shall: (i) the Letter of Credit Obligations exceed, at
any one time, $125,000,000 (the "Letter of Credit Sublimit") or (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments.  Subject to the agreement of the Issuing Bank, a Letter of Credit
issued by it may expire later than twenty (20) Business Days prior to the
Expiration Date; provided, however, that each such Letter of Credit shall be
Cash Collateralized pursuant to Section 2.8.11 no later than that date which is
twenty (20) Business Days prior to the Expiration Date.  Each request by the
Borrowers for the issuance, amendment or extension of a Letter of Credit shall
be deemed to be a representation by the Borrowers that it shall be in compliance
with the preceding sentence and with Section 7 [Conditions of Lending and
Issuance of Letters of Credit] after giving effect to the requested issuance,
amendment or extension of such Letter of Credit.  Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the Borrowers and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  All letters of credit which are identified on Schedule 2.8.1 hereto,
which shall consist of all letters of credit outstanding on the Closing Date,
shall be deemed to have been issued under this Agreement.

2.8.2Letter of Credit Fees.

  The Borrowers shall pay in Dollars or at the Administrative Agent's option,
the Alternate Currency in which each Letter of Credit is issued (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the "Letter
of Credit Fee") equal to the Applicable Letter of Credit Fee Rate on the daily
amount available to be drawn under each Letter of Credit, and (ii) to each
Issuing Lender for its own account (with respect to Letters of Credit issued by
such Issuing Lender or any of its Affiliates) a fronting fee equal to 0.125% per
annum (in each case computed on the basis of a year of 360 days and actual days
elapsed) and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit.  The Borrowers shall also pay (in
Dollars) to each Issuing Lender for the Issuing Lender's sole account such
Issuing Lender's then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as such Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

2.8.3Disbursements, Reimbursement.

  Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
each Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in a Dollar Equivalent amount equal to such Lender's Ratable Share of
the maximum amount available to be drawn under such Letter of Credit and the
amount of such drawing, respectively.

2.8.3.1In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender of such Letter of Credit
will promptly notify the Borrowers and the Administrative Agent
thereof.  Provided that they shall have received such notice, the Borrowers
shall reimburse (each such obligation to reimburse each Issuing Lender shall
sometimes be referred to as a "Reimbursement Obligation") such Issuing Lender
prior to 11:00 a.m. on each date that an amount is paid by such Issuing Lender
under any Letter of Credit (each such date, a "Drawing Date") by

- 32 -

--------------------------------------------------------------------------------

 

paying to the Administrative Agent for the account of such Issuing Lender an
amount equal to the amount so paid by such Issuing Lender in the same currency
as paid, unless otherwise required by the Administrative Agent and such Issuing
Lender.  In the event a Borrower fails to reimburse such Issuing Lender (through
the Administrative Agent) for the full amount of any drawing under any Letter of
Credit issued by it by 11:00 a.m. on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and such Borrower shall be deemed to
have requested that Revolving Credit Loans be made in the Dollar Equivalent
amount of such Reimbursement Obligations by the Lenders under the Base Rate
Option to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements.  Any notice given by the
Administrative Agent or any Issuing Lender pursuant to this Section 2.8.3.1 may
be oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

2.8.3.2Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of such Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to
have made a Revolving Credit Loan under the Base Rate Option to the Borrowers in
that amount.  If any Lender so notified fails to make available to the
Administrative Agent for the account of such Issuing Lender the amount of such
Lender's Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender's obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment: (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Loans under the Revolving Credit Base
Rate Option on and after the fourth day following the Drawing Date.  The
Administrative Agent and such Issuing Lender will promptly give notice (as
described in Section 2.8.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or such Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.8.3.2.

2.8.3.3With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.8.3.1, because of the Borrowers'
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrowers shall be deemed to have incurred from such Issuing Lender a borrowing
in Dollars (each a "Letter of Credit Borrowing") in the Dollar Equivalent amount
of such drawing.  Such Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Lender's payment to the Administrative Agent for the account of such Issuing
Lender pursuant to Section 2.8.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a "Participation Advance") from such Lender in satisfaction of
its participation obligation under this Section 2.8.3.

2.8.4Repayment of Participation Advances

.

2.8.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of an Issuing Lender of immediately available funds from the applicable Borrower
(i) in reimbursement of any payment made by such Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by such Issuing Lender under such a Letter of Credit, the Administrative

- 33 -

--------------------------------------------------------------------------------

 

Agent on behalf of such Issuing Lender will pay to each Lender, in the same
funds as those received by the Administrative Agent, the amount of such Lender's
Ratable Share of such funds, except the Administrative Agent shall retain for
the account of such Issuing Lender the amount of the Ratable Share of such funds
of any Lender that did not make a Participation Advance in respect of such
payment by such Issuing Lender.

2.8.4.2If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of an Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of such
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.8.5Documentation.

  Each Loan Party agrees to be bound by the terms of each Issuing Lender's
application and agreement for letters of credit and each Issuing Lender's
written regulations and customary practices relating to letters of credit,
though such interpretation may be different from such Loan Party's own.  In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern.  It is understood and agreed that, except in the
case of gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, an Issuing Lender
shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.8.6Determinations to Honor Drawing Requests.

  In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, each Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.8.7Nature of Participation and Reimbursement Obligations.

  Each Lender's obligation in accordance with this Agreement to make the
Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.8.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrowers to reimburse each Issuing
Lender upon a draw under a Letter of Credit issued by any such Issuing Lender,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against any Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions

- 34 -

--------------------------------------------------------------------------------

 

are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.8.3
[Disbursements, Reimbursement];

(iii)any lack of validity or enforceability of any Letter of Credit;

(iv)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if any Issuing Lender or any
of its Affiliates has been notified thereof;

(vi)payment by any Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by any Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless such Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after such Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)any breach of this Agreement or any other Loan Document by any party thereto;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

- 35 -

--------------------------------------------------------------------------------

 

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers' Obligations hereunder.

2.8.8Indemnity.

  Each Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which such Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of such Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
such Issuing Lender or any of such Issuing Lender's Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

2.8.9Liability for Acts and Omissions.

  As between any Loan Party and each Issuing Lender, or any Issuing Lender's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, no Issuing
Lender shall be responsible for any of the following, including any losses or
damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Lender of such Letter of Credit or any of its
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender of such Letter of Credit or
any of its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the rights or powers hereunder of any Issuing Lender or any
of its Affiliates.  Nothing in the preceding sentence shall relieve any Issuing
Lender from liability for such Issuing Lender's gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall any Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by any such Issuing Lender or such Affiliate to have been authorized
or given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to

- 36 -

--------------------------------------------------------------------------------

 

comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by any such Issuing Lender or its Affiliate; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on any such Issuing Lender or its Affiliate
in any way related to any order issued at the applicant's request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put any such Issuing Lender or its Affiliates under any
resulting liability to any Borrower or any Lender.

2.8.10Issuing Lender Reporting Requirements.

  Each Issuing Lender shall, on the first Business Day of each month, provide to
the Administrative Agent and the Borrowers a schedule of the Letters of Credit
issued by it, in form and substance satisfactory to the Administrative Agent,
showing the date of issuance of each Letter of Credit, the account party, the
original face amount (if any), the applicable Optional Currency if not in
Dollars, and the expiration date of any Letter of Credit outstanding at any time
during the preceding month, and any other information relating to such Letter of
Credit that the Administrative Agent may request.

2.8.11Cash Collateral.

  (i) Upon the request of Administrative Agent or the relevant Issuing Lender,
if any Issuing Lender has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in a Letter of Credit Borrowing,
or (ii) if any Letter of Credit for any reason will remain outstanding at any
time after that date which is twenty (20) Business Days prior to the Expiration
Date, the Borrowers shall, under the circumstances described in clause (i)
above, immediately Cash Collateralize the then outstanding amount of all such
Letter of Credit Obligations and, under the circumstances described in
clause (ii) above, Cash Collateralize such Letter of Credit no later than that
date which is twenty (20) Business Days prior to the Expiration Date, in each
case in a manner comparable to that described in Section 5.14.  Each Borrower
hereby grants to Administrative Agent, for the benefit of each Issuing Lender
and the Lenders, a security interest in all cash collateral pledged pursuant to
this Section or otherwise under this Agreement.  Each Letter of Credit
outstanding after the Expiration Date which is Cash Collateralized for the
benefit of an Issuing Lender shall after the Expiration Date be the sole
responsibility of such Issuing Lender and all Cash Collateral related to each
such Letter of Credit shall be for the sole benefit of such Issuing Lender and
shall secure all Letter of Credit Obligations owing to such Issuing Lender
related to each such Letter of Credit.

2.9Increase in Revolving Credit Commitments

.

2.9.1Increasing Lenders and New Lenders.

  The Borrowers may, at any time and from time to time prior to the Expiration
Date, request that (1) the current Lenders increase their Revolving Credit
Commitments (any current Lender which elects to increase its Revolving Credit

- 37 -

--------------------------------------------------------------------------------

 

Commitment shall be referred to as an "Increasing Lender") or (2) one or more
new lenders (each a "New Lender") join this Agreement and provide a Revolving
Credit Commitment hereunder, subject to the following terms and conditions:

2.9.1.1No Obligation to Increase.  No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.

2.9.1.2Defaults.  No Event of Default or Potential Default has occurred and is
continuing and no Event of Default or Potential Default shall exist on the
effective date of such increase after giving effect to such increase.

2.9.1.3Aggregate Revolving Credit Commitments.  After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed
$1,200,000,000.

2.9.1.4Individual Increases.  No single increase in the Maximum Revolving
Advance Amount under this Section 2.9 shall be for an amount less than
$50,000,000.

2.9.1.5Minimum Revolving Credit Commitments.  After giving effect to such
increase, the amount of the new Revolving Credit Commitments provided by each of
the New Lenders and each of the Increasing Lenders under this Section 2.9 shall
be at least $50,000,000 in the aggregate. The share of each New Lender located
in or organized under the laws of the Netherlands in the Loans and the share of
each New Lender hereunder in the Loans to a Netherlands Borrower shall initially
be at least the Dollar Equivalent of EUR 100,000 or the Equivalent Amount in any
Optional Currency (or such higher amount as may be required at the time of new
Lender becoming a party to this Agreement in order for the New Lender to qualify
as a Professional Market Party) or such New Lender shall otherwise qualify as a
Professional Market Party, and each such New Lender shall confirm the foregoing
on the date on which it becomes a New Lender hereunder by execution and delivery
of its Lender Joinder and Assumption Agreement in which the New Lender confirms
that it is a Professional Market Party.

2.9.1.6Resolutions; Opinion.  The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.

2.9.1.7Notes.  The Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement revolving credit Note reflecting the new amount of such
Increasing Lender's Revolving Credit Commitment after giving effect to the
increase (and the prior Note issued to such Increasing Lender shall be deemed to
be terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender's Revolving Credit Commitment.

2.9.1.8Approval of New Lenders.  Any New Lender shall be subject to the approval
of the Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed).

2.9.1.9Increasing Lenders and New Lenders.  Each Increasing Lender and New
Lender shall confirm its agreement to increase its Revolving Credit Commitment
pursuant to an

- 38 -

--------------------------------------------------------------------------------

 

acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.

2.9.1.10New Lenders--Joinder.  Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.9 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

2.9.2Treatment of Outstanding Loans and Letters of Credit.

 

2.9.2.1Repayment of Outstanding Loans; Borrowing of New Loans.  On the effective
date of such increase, the Borrowers shall repay all Loans then outstanding,
subject to the Borrowers' indemnity obligations under Section 5.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date.  Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.9.

2.9.2.2Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing
of New Loans.  On the effective date of such increase, each Increasing Lender
and each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Dollar Equivalent amount of its
Ratable Share of such Letter of Credit and the participation of each other
Lender in such Letter of Credit shall be adjusted accordingly and (ii) will
acquire, (and will pay to the Administrative Agent, for the account of each
Lender, in immediately available funds, an amount equal to) its Dollar
Equivalent amount of its Ratable Share of all outstanding Participation
Advances.

2.10Reduction of Revolving Credit Commitment.

  The Borrowers shall have the right at any time after the Closing Date upon
five (5) days' prior written notice to the Administrative Agent to permanently
reduce (ratably among the Lenders in proportion to their Ratable Shares) the
Revolving Credit Commitments, in an amount not less than an integral multiple of
$10,000,000, or to terminate completely the Revolving Credit Commitments,
without penalty or premium except as hereinafter set forth; provided that
(a) any such reduction or termination shall be accompanied by prepayment of the
Notes, together with outstanding Commitment Fees and Letter of Credit Fees, and
the full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 5.10 [Indemnity] hereof) to the extent necessary
to cause the aggregate Revolving Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Credit Commitments as so
reduced or terminated, and (b) upon such reduction or termination, the Borrowers
shall Cash Collateralize all outstanding Letters of Credit.  Any notice to
reduce the Revolving Credit Commitments under this Section 2.10 shall be
irrevocable.

2.11Utilization of Commitments in Optional Currencies.

 

2.11.1Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency.

  For purposes of determining utilization of the Revolving Credit Commitments,
the Administrative Agent will determine the Dollar Equivalent amount of (i) the
outstanding and proposed Revolving Credit Loans that are Optional Currency Loans
and Letters of Credit to be denominated in an Optional Currency as of the
requested Borrowing Date or date of issuance, as the case may be, (ii) the
outstanding Letter of Credit Obligations denominated in an Optional Currency as
of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii), and any other date on

- 39 -

--------------------------------------------------------------------------------

 

which the Administrative Agent determines it is necessary or advisable to make
such computation, in its sole discretion, is referred to as a "Computation
Date").  Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Borrowers, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which such Loan was made or
the Letter of Credit relating to such Reimbursement Obligation was issued.

2.11.2European Monetary Union

.

(i)Payments in Euros Under Certain Circumstances.  If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrowers, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in the Euro and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional
Currency).  Prior to the occurrence of the event or events described in
clause (i) or (ii) of the preceding sentence, each amount payable hereunder in
any Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

(ii)Additional Compensation Under Certain Circumstances.  The Borrowers agree,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine shall
be incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein.  A certificate of any Lender
setting forth such Lender's determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrowers and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis.  The Borrowers shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

(iii)Requests for Additional Optional Currencies.  The Borrowers may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made, and Letters of Credit hereunder be permitted to be
issued, in any other lawful currency (other than Dollars), in addition to the
currencies specified in the definition of "Optional Currency" herein, provided
that (A) such written request must be delivered to the Administrative Agent not
later than (i) four (4) Business Days prior to the date on which the Borrowers
intend to request a Revolving Credit Loan denominated in the new currency, or
(ii) five (5) Business Days on which the Loan Parties intend a Letter of Credit
to be issued in the new currency; and (B) such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market.  The Administrative Agent will promptly notify the Lenders of any such
request after the Administrative Agent receives such request.  The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers'
request.  The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers' request.

- 40 -

--------------------------------------------------------------------------------

 

3.[RESERVED]

4.INTEREST RATES

4.1Interest Rate Options.

  (i) The Borrowers shall pay interest in respect of the outstanding unpaid
principal amount of Loans denominated in Dollars as selected by it from the Base
Rate Option or the Eurocurrency Rate Option, as set forth in Section 4.1.1; and
(ii) the Borrowers shall pay interest in respect of the outstanding unpaid
principal amount of Optional Currency Loans pursuant to the Eurocurrency Rate
Option set forth in Section 4.1.1(ii); it being understood that, subject to the
provisions of this Agreement, the Borrowers may select different Interest Rate
Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided that there shall not be at any one time
outstanding more than twelve (12) Borrowing Tranches in the aggregate among all
of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrowers may not request, convert to, or
renew the Eurocurrency Rate Option for any Loans, and the Required Lenders may
demand that all existing Borrowing Tranches bearing interest under the
Eurocurrency Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrowers to pay any indemnity under
Section 5.10 [Indemnity] in connection with such conversion.  If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender's
highest lawful rate, the rate of interest on such Lender's Loan shall be limited
to such Lender's highest lawful rate.  Interest on the principal amount of each
Optional Currency Loan shall be repaid by the Borrowers in the same Optional
Currency.

4.1.1Revolving Credit Interest Rate Options; Swing Line Interest Rate.

  The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans denominated in U.S. Dollars and
Optional Currency Loans, as applicable:

(i)Base Rate Option:  A fluctuating rate per annum applicable to Loans
denominated in Dollars, computed on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed, equal to the sum of (a) Base Rate plus
(b) the Applicable Margin, such interest rate to change automatically from time
to time effective as of the effective date of each change in the Base Rate;

(ii)Eurocurrency Rate Option:  A rate per annum applicable to Revolving Credit
Loans and Optional Currency Loans, computed on the basis of a year of 360 days
and actual days elapsed, equal to the sum of (a) Eurocurrency Rate applicable to
such Loans as determined for each applicable Interest Period plus (b) the
Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2Rate Quotations.

  The Borrowers may call the Administrative Agent on or before the date on which
a Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.1.3Interest Act (Canada).

  For purposes of the Interest Act (Canada):  (i) whenever any interest or fee
under this Agreement is calculated on the basis of a period other than a
calendar year, such rate used in such calculation, when expressed as an annual
rate, is equivalent to (x) such rate, multiplied by (y) the actual number of
days in the calendar year in which the period for which such interest or fee is
calculated ends, and divided by (z) the number of days in such period of time,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation under

- 41 -

--------------------------------------------------------------------------------

 

this Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

4.1.4Canadian Usury Provision.

  If any provision of this Agreement would oblige a Canadian Borrower to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of "interest" at a "criminal rate" (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender of "interest" at a "criminal rate", such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows:

(i)first, by reducing the amount or rate of interest; and

(ii)thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of Section 347 of the Criminal Code (Canada).

4.2Interest Periods.

  At any time when the Borrowers shall select, convert to or renew a
Eurocurrency Rate Option, the Borrowers shall notify the Administrative Agent
thereof by delivering a Loan Request (i) at least three (3) Business Days prior
to the effective date of such Eurocurrency Rate Option with respect to a Loan
denominated in Dollars, and (ii) at least four (4) Business Days prior to the
effective date of the selection or renewal of the Interest Rate Option
applicable to an Optional Currency Loan.  The notice shall specify an Interest
Period during which such Interest Rate Option shall apply.  Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a Eurocurrency Rate Option:

4.2.1Amount of Borrowing Tranche.

  Each Borrowing Tranche of Loans under the Eurocurrency Rate Option shall be in
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2Renewals.

  In the case of the renewal of a Eurocurrency Rate Option at the end of an
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period, without duplication in payment of interest for
such day.

4.2.3No Conversion of Optional Currency Loans.

  Notwithstanding anything to the contrary herein, no Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option or a Loan
denominated in a different currency unless otherwise permitted herein.

4.3Interest After Default.

  To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Lenders to the Administrative Agent:

4.3.1Letter of Credit Fees, Interest Rate.

  The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.8.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

4.3.2Other Obligations.

  Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable to Revolving

- 42 -

--------------------------------------------------------------------------------

 

Credit Loans under the Base Rate Option plus an additional 2.0% per annum from
the time such Obligation becomes due and payable and until it is Paid In Full;
and

4.3.3Acknowledgment.

  Each Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrowers upon demand by Administrative
Agent.

4.4Eurocurrency Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available

.

4.4.1Unascertainable.

  If on any date on which a Eurocurrency Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Eurocurrency
Rate, or

(ii)a contingency has occurred which materially and adversely affects Relevant
Interbank Market relating to the Eurocurrency Rate, then the Administrative
Agent shall have the rights specified in Section 4.4.3 [Administrative Agent's
and Lender's Rights].

4.4.2Illegality; Increased Costs; Deposits Not Available.

  If at any time any Lender shall have determined that:

(i)the making, maintenance or funding of any Loan to which a Eurocurrency Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)such Eurocurrency Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a Eurocurrency Rate Option
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market, or

(iv)any Law has made it unlawful, or any Official Body has asserted that it is
unlawful, for any Lender or its applicable lending office to issue, make,
maintain, fund or charge interest with respect to any Loan to any Borrower who
is organized under the laws of a jurisdiction other than the United States, a
State thereof or the District of Columbia,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].

4.4.3Administrative Agent's and Lender's Rights.

  In the case of any event specified in Section 4.4.1 [Unascertainable] above,
the Administrative Agent shall promptly so notify the Lenders and the Borrowers
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and

- 43 -

--------------------------------------------------------------------------------

 

the Borrowers.  Upon such date as shall be specified in such notice (which shall
not be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrowers to select, convert to or renew a Eurocurrency Rate Option or select an
Optional Currency or to issue, make, maintain, fund or charge interest with
respect to any such Loan, as applicable, shall be suspended until the
Administrative Agent shall have later notified the Borrowers, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrowers have previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Eurocurrency Rate
Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such
Loans.  If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers' indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a Eurocurrency
Rate Option applies, on the date specified in such notice either (i) as
applicable, convert such Loan to the Base Rate Option otherwise available with
respect to such Loan or select a different Optional Currency or Dollars, or
(ii) prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments].  Absent due notice from the Borrowers of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.  The Loan Parties
shall, take all reasonable actions requested by the Administrative Agent or such
Lender to mitigate any circumstances giving rise to the existence of illegality
under Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available].

4.5Selection of Interest Rate Options.

  If the Borrowers fail to select a new Interest Period to apply to any
Borrowing Tranche of Loans under the Eurocurrency Rate Option at the expiration
of an existing Interest Period applicable to such Borrowing Tranche in
accordance with the provisions of Section 4.1.3 [Interest Periods], the
Borrowers shall be deemed to have converted such Borrowing Tranche to the
Revolving Credit Base Rate Option, commencing upon the last day of the existing
Interest Period, and such currency conversion to Dollars shall be determined by
the Administrative Agent at the time of such conversion.

5.PAYMENTS

5.1Payments.

  All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 12:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to the Administrative Agent at
the Principal Office for the account of the Swing Loan Lender with respect to
the Swing Loans and for the ratable accounts of the Lenders with respect to the
Revolving Credit Loans in U.S. Dollars and in immediately available funds, and
the Administrative Agent shall promptly distribute such amounts to the Lenders
in immediately available funds; provided that in the event payments are received
by 12:00 p.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate in the case of Loans or other amounts due in
Dollars, or the Overnight Rate in the case of Loans or other amounts due in an
Optional Currency, with respect to the amount of such payments for each day held
by the Administrative Agent and not distributed to the Lenders.  The
Administrative Agent's and each Lender's statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and

- 44 -

--------------------------------------------------------------------------------

 

other amounts owing under this Agreement (including the Equivalent Amounts of
the applicable currencies where such computations are required) and shall be
deemed an "account stated."  All payments of principal and interest made in
respect of the Loans must be repaid in the same currency (whether Dollars or the
applicable Optional Currency) in which such Loan was made (subject to the
Borrowers' indemnity obligations under Section 5.8 [Increased Costs] and
Section 5.10 [Indemnity]), and all Reimbursement Obligations with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued unless
otherwise required by the Administrative Agent and such Issuing Lender.

5.2Pro Rata Treatment of Lenders.

  Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees and Letter of Credit Fees (but
excluding the Administrative Agent's Fee and the Issuing Lender's fronting fee)
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Section 2.3 [Commitment Fees] or Section 4.4.3
[Administrative Agent's and Lender's Rights] in the case of an event specified
in Section 4.4 [Eurocurrency Rate Unascertainable; Etc.], 5.12.2 [Replacement of
a Lender] or 5.7 [Increased Costs]) be payable ratably among the Lenders
entitled to such payment in accordance with the amount of principal, interest,
Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to the Swing Loan
Lender according to Section 2.5.5 [Borrowings to Repay Swing Loans].

5.3Sharing of Payments by Lenders.

  If any Lender shall, by exercising any right of set-off, counterclaim or
banker's lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

- 45 -

--------------------------------------------------------------------------------

 

5.4Presumptions by Administrative Agent.

  Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due.  In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate (or, for payments in
an Optional Currency, the Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

5.5Interest Payment Dates.

  Interest on Loans to which the Base Rate Option applies shall be due and
payable in arrears on each Payment Date.  Interest on Loans to which the
Eurocurrency Rate Option applies shall be due and payable on the last day of
each Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period.  Interest on
mandatory prepayments of principal under Section 5.7 [Mandatory Prepayments]
shall be due on the date such mandatory prepayment is due.  Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.6Voluntary Prepayments; Right to Prepay.

  The Borrowers shall have the right at its option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 5.12.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]).  Whenever the Borrowers desire to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 11:00 a.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans denominated in Dollars, and at least four (4)
Business Days prior to the date of prepayment of any Optional Currency Loan, or
no later than 11:00 a.m. on the date of prepayment of Swing Loans, setting forth
the following information:

(w)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x)a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y)a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Eurocurrency Rate
Option applies; and

(z)the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $1,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  Except as provided
in Section 4.4.3 [Administrative Agent's and Lender's Rights], if the Borrowers
prepay a Loan but fail to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied (i) first to Revolving
Credit Loans to which the Base Rate

- 46 -

--------------------------------------------------------------------------------

 

Option applies, (ii) then to Revolving Credit Loans denominated in Dollars to
which the Eurocurrency Rate Option applies, (iii) then to Optional Currency
Loans, (iv) then to Swing Loans.  Any prepayment hereunder shall be subject to
the Borrowers' Obligation to indemnify the Lenders under Section 5.10
[Indemnity].  Prepayments shall be made in the currency in which such Loan was
made unless otherwise directed by the Administrative Agent in its sole
discretion.

5.7Mandatory Prepayments.

 

5.7.1Optional Currency Loans Exceed Optional Currency Sublimit; Revolving
Facility Usage Exceeds Revolving Credit Commitments.

If on any Computation Date the aggregate Dollar Equivalent amount of the
Optional Currency Loans exceeds 105% of the Optional Currency Sublimit as a
result of a change in the exchange rates between one or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrowers of the
same and the Borrowers shall immediately pay or prepay (subject to the
Borrowers' indemnity obligations under Section 5.8 [Increased Costs] and
Section 5.10 [Indemnity]) the Optional Currency Loans, in an amount sufficient
to eliminate such excess.  Notwithstanding the foregoing, if as a result of
determining the Dollar Equivalent as of the most recent Computation Date the
Revolving Facility Usage exceeds the aggregate Revolving Credit Commitments of
all Lenders for any reason, including but not limited to a change in exchange
rates between one or more Optional Currencies and Dollars, then the
Administrative Agent shall notify the Borrowers of the same and the Borrowers
shall immediately pay or prepay (subject to the Borrowers' indemnity obligations
under Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]) the Revolving
Credit Loans or Cash Collateralize the outstanding Letters of Credit, or do a
combination of the foregoing, in an amount sufficient to eliminate such excess.

5.7.2Application Among Loans and Interest Rate Options; Cash Collateral Under
Certain Circumstances.

All prepayments required pursuant to this Section 5.7 shall, unless the
Borrowers furnish a written statement to the Administrative Agent prior to the
time of such prepayment requesting a different application: (a) first be applied
to prepay Revolving Credit Loans to which the Base Rate Option applies, then to
Loans denominated in Dollars to which the Eurocurrency Rate Option applies, then
to Optional Currency Loans, then to Swing Loans.  All cash collateral required
pursuant to this Section 5.7 shall be deposited by the Borrowers in a
non-interest bearing account with the Administrative Agent, as Cash Collateral
for the Stated Amount of all Letters of Credit, and each Borrower hereby pledges
to the Administrative Agent and the Lenders, and grants to the Administrative
Agent and the Lenders a security interest in, all such cash and deposits
required pursuant to this Section 5.7 as security for all Obligations.  If no
Default or Event of Default exists, at such time that the Revolving Facility
Usage is less than the aggregate Revolving Credit Commitments of all of the
Lenders, such Cash Collateral provided pursuant to this Section 5.7 that has not
been utilized to pay any such reimbursement obligations shall to such extent be
released and returned to the Borrowers upon their request.  In accordance with
Section 5.10 [Indemnity], the Borrowers shall indemnify the Lenders for any loss
or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a Eurocurrency Rate Option on any
day other than the last day of the applicable Interest Period.

5.8Increased Costs

.

5.8.1Increased Costs Generally.

  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate or any
Issuing Lender;

- 47 -

--------------------------------------------------------------------------------

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender, any Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, such Issuing Lender or
other Recipient, the Borrowers will pay to such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

5.8.2Capital Requirements.

  If any Lender or any Issuing Lender determines that any Change in Law
affecting such Lender or such Issuing Lender or any lending office of such
Lender or such Lender's or such Issuing Lender's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such Issuing Lender's capital or
on the capital of such Lender's or such Issuing Lender's holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender's or such
Issuing Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Lender's policies and
the policies of such Lender's or such Issuing Lender's holding company with
respect to capital adequacy or liquidity), then from time to time the Borrowers
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender's or such Issuing Lender's holding company for any such
reduction suffered.

5.8.3Certificates for Reimbursement.

  A certificate of a Lender or an Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Lender or its
holding company, as the case may be, as specified in Sections 5.8.1 [Increased
Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrowers
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

5.8.4Delay in Requests.

  Failure or delay on the part of any Lender or any Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Lender's right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such
Issuing Lender, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or such
Issuing Lender's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the

- 48 -

--------------------------------------------------------------------------------

 

nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

5.9Taxes

.

5.9.1Issuing Lender.

  For purposes of this Section 5.9, the term "Lender" includes any Issuing
Lender and the term "applicable Law" includes FATCA.

5.9.2Payments Free of Taxes.

  Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with applicable Law and,
if such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

5.9.3Payment of Other Taxes by the Loan Parties.

  The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent jointly and
severally timely reimburse it for the payment of, any Other Taxes.

5.9.4Indemnification by the Loan Parties.

  The Loan Parties shall jointly and severally indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

5.9.5Indemnification by the Lenders.

  Each Lender shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender's failure to comply with the provisions of Section 11.8.4
[Participations] relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5.

5.9.6Evidence of Payments.

  As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 5.9 [Taxes], such Loan Party shall
deliver to

- 49 -

--------------------------------------------------------------------------------

 

the Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

5.9.7Status of Lenders.

  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) of this Section 5.9.7 below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the a
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(w)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(x)executed originals of IRS Form W-8ECI;

(y)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a
"10 percent shareholder" of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a "controlled

- 50 -

--------------------------------------------------------------------------------

 

foreign corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN; or

(z)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or Section 1472(b) of the Code, as applicable),
such Lender shall deliver to such Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

5.9.8Treatment of Certain Refunds.

  If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section 5.9 [Taxes]), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Official Body
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds],
in no event will the

- 51 -

--------------------------------------------------------------------------------

 

indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.9.8 [Treatment of Certain Refunds] the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

5.9.9Survival.

  Each party's obligations under this Section 5.9 [Taxes] shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

5.10Indemnity.

  In addition to the compensation or payments required by Section 5.8 [Increased
Costs] or Section 5.9 [Taxes], the Borrowers shall indemnify each Lender against
all liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

(i)payment, prepayment, conversion or renewal of any Loan to which a
Eurocurrency Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due), or any voluntary prepayment without the required notice,

(ii)attempt by the Borrowers to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.1.3 [Interest Periods]
or notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

(iii)default by any Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

5.11Settlement Date Procedures.

  In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrowers may borrow, repay and reborrow Swing Loans
and the Swing Loan Lender may make Swing Loans as provided in Section 2.1.2
[Swing Loan Commitments] hereof during the period between Settlement Dates.  The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a "Required Share").  On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrowers to the

- 52 -

--------------------------------------------------------------------------------

 

Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on the dates on which Mandatory Prepayments are due and may at its option
effect settlement on any other Business Day.  These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender's Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

5.12Mitigation Obligations; Replacement of a Lender

.

5.12.1Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.8 [Increased Cost], or
requires the Borrowers to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to
Section 5.9 [Taxes], then such Lender shall (at the request of the Borrowers)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

5.12.2Replacement of a Lender.

  If any Lender (i) gives notice under Section 4.4 [Eurocurrency Rate
Unascertainable, etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Official Body for the account of any
Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.8 [Increased Costs] or Section 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.8 [Successors and Assigns];

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.10 [Indemnity]) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

- 53 -

--------------------------------------------------------------------------------

 

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.8 [Increased Costs] or payments required to be made pursuant to
Section 5.9 [Taxes], such assignment will result in a reduction in such
compensation or payments thereafter;

(iv)such assignment does not conflict with applicable law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

5.13Defaulting Lenders

.

5.13.1Defaulting Lender Adjustments.

  Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii)if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers' obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c)if the Borrowers cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.8.2 [Letter of Credit Fees] with respect to

- 54 -

--------------------------------------------------------------------------------

 

such Defaulting Lender's Letter of Credit Obligations during the period such
Defaulting Lender's Letter of Credit Obligations are cash collateralized;

(d)if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.8.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and

(e)if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.8.2 [Letter of Credit Fees] with respect to such
Defaulting Lender's Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or Cash Collateralized; and

(iv)so long as such Lender is a Defaulting Lender, the Swing Loan Lender shall
not be required to fund any Swing Loans and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Lender is satisfied that the related exposure and the Defaulting Lender's then
outstanding Letter of Credit Obligations will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 5.13(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 5.13(iii)(a) (and such Defaulting Lender shall
not participate therein).

(v)If (i) a Bankruptcy Event with respect to a parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue, or (ii) the Swing Loan Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the Swing
Loan Lender shall not be required to fund any Swing Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swing Loan Lender or the Issuing Lender, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, satisfactory to the
Swing Loan Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

(vi)In the event that the Administrative Agent, the Borrowers, the Swing Loan
Lender and the Issuing Lender agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent will so notify the parties hereto, and the
Ratable Share of the Swing Loans and Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender's Commitment, and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Loans) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

5.14Cash Collateral.

  At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Lender (with a copy to the Administrative Agent) the Borrowers shall be jointly
and severally obligated to Cash Collateralize the Issuing Lenders' Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 5.13 [Defaulting Lenders] and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

- 55 -

--------------------------------------------------------------------------------

 

5.14.1Grant of Security Interest.

  The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders' obligation
to fund participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lenders as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

5.14.2Application.

  Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 5.14 [Cash Collateral] or Section 5.13
[Defaulting Lenders] in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender's obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

5.14.3Termination of Requirement.

  Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Lender's Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral; provided that, subject to Section 5.13 [Defaulting Lenders] the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to any security interest granted pursuant to the Loan Documents, if any
such general security interest exists at such time.

5.15Currency Conversion Procedures for Judgments.

  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures the Administrative Agent
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

5.16Indemnity in Certain Events.

  The obligation of the Borrowers in respect of any sum due from the Borrowers
to any Lender hereunder shall, notwithstanding any judgment in any Other
Currency, whether pursuant to a judgment or otherwise, be discharged only to the
extent that, on the Business Day following receipt by any Lender or any sum
adjusted to be so due in such Other Currency, such Lender may in accordance with
normal lending procedures purchase the Original Currency with such Other
Currency.  If the amount of the Original Currency so purchased is less than the
sum originally due to such Lender in the Original Currency, the Borrowers agree,
as a separate obligation and notwithstanding any such judgment or payment, to
indemnify such Lender against such loss.

6.REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties.

  The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

- 56 -

--------------------------------------------------------------------------------

 

6.1.1Organization.

  Each Loan Party is duly incorporated and validly existing; and each Loan Party
(other than WABTEC UA) is in good standing under the laws of its jurisdiction of
organization; and each Loan Party is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect.

6.1.2Authorization; No Conflict.

  Each Loan Party is duly authorized to execute and deliver each Loan Document
to which it is a party, each Borrower is duly authorized to borrow monies
hereunder and each Loan Party is duly authorized to perform its Obligations
under each Loan Document to which it is a party.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the borrowings by the Borrowers hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of Law, (ii) the charter, by-laws or other
organizational documents of any Loan Party or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any
material asset of any Loan Party (other than Liens in favor of the
Administrative Agent created pursuant to any of the Loan Documents).  The Loan
Parties are in compliance in all material respects with all applicable Laws
(other than Environmental Laws which are specifically addressed herein) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Effect.

6.1.3Validity and Binding Nature.

  Each of this Agreement and each other Loan Document to which any Loan Party is
a party is the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject to bankruptcy,
insolvency and similar Laws affecting the enforceability of creditors' rights
generally and to general principles of equity.

6.1.4Financial Condition.

  The audited consolidated financial statements of the Company and its
Subsidiaries for and as at the Company's Fiscal Year end 2012, and the unaudited
consolidated interim financial statements of the Company and its Subsidiaries
for the first three Fiscal Quarters of the Company's current Fiscal Year, copies
of each of which have been made available to each Lender, were prepared in
accordance with GAAP (subject, in the case of such unaudited statements, to the
absence of footnotes and to normal year-end adjustments) and present fairly the
consolidated financial condition of the Company and its Subsidiaries as at such
dates and the results of their operations for the periods then ended.

6.1.5No Material Adverse Change.

  Since the Company's Fiscal Year end 2012, there has been no material adverse
change in the financial condition, operations, assets, business, or properties
of the Loan Parties taken as a whole.

6.1.6Litigation and Contingent Liabilities.

  As of the Closing Date, no litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to each Borrower's knowledge, threatened against any Loan Party which might
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 6.1.6.  As of the Closing Date, other than any liability incident to
such litigation or proceedings, no Loan Party has any material contingent
liabilities that would be required to be disclosed by GAAP, which are not listed
on Schedule 6.1.6 or permitted by Section 8.2.1 [Indebtedness].  No litigation,
arbitration or similar proceedings, regardless whether or not previously
disclosed to the Lenders or the Administrative Agent, is or are pending against
any Loan Party which alone or in the aggregate would reasonably be expected to
result, within nine (9) months of any date on which this representation and
warranty is made or deemed

- 57 -

--------------------------------------------------------------------------------

 

made (pursuant to a Loan Request or otherwise), in one or more judgments or
awards against one or more of the Loan Parties in an amount not covered by
confirmed insurance coverage and committed indemnification or contribution
obligations with respect thereto in excess of $100,000,000.

6.1.7Ownership of Properties; Liens.

  Each Loan Party owns good and, in the case of real property, marketable title
to all of its owned material properties and assets, real and personal, tangible
and intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all material Liens,
charges and claims (including infringement claims with respect to patents,
trademarks, service marks, copyrights and the like) except as permitted by
Section 8.2.2 [Liens].

6.1.8Equity Ownership; Subsidiaries.

  All issued and outstanding Capital Securities of each Loan Party are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens, and such securities were issued in material compliance with all
applicable state and federal Laws concerning the issuance of
securities.  Schedule 6.1.8 sets forth the percentage of Capital Securities of
each Loan Party (other than the Company) owned directly or indirectly by the
Company and of each of the other Subsidiaries of the Loan Parties as of the
Closing Date, together with their respective legal name, place of organization
and type of organization.  All of the issued and outstanding Capital Securities
of each Wholly-Owned Subsidiary are, directly or indirectly, owned by the
Company.  As of the Closing Date, except as set forth on Schedule 6.1.8, there
are no material pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party (other than the
Company).

6.1.9Pension Plans.

 

6.1.9.1Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws.  Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan,  or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of any
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  Borrowers and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.

6.1.9.2(a) No ERISA Event has occurred during the current calendar year or the
six (6) full calendar years ending prior to the Closing Date or is reasonably
expected to occur; (b) no Pension Plan has any unfunded pension liability (i.e.,
excess of benefit liabilities over the current value of that Pension Plan's
assets, determined pursuant to the assumptions used for funding the Pension Plan
for the applicable plan year in accordance with Section 430 of the Code), except
such unfunded pension liabilities which could not reasonably be expected to
result in, either individually or in the aggregate, a Material Adverse Effect;
(c) neither any Borrower nor any member of the ERISA Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than required minimum contributions under ERISA or
premiums due and not delinquent under Section 4007 of ERISA); (d) neither any
Borrower nor any member of the ERISA Group has incurred during the current
calendar year or the six (6) calendar years ending prior to the Closing Date, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of

- 58 -

--------------------------------------------------------------------------------

 

ERISA, with respect to a Multiemployer Plan; (e) neither any Borrower nor any
member of the ERISA Group has received notice pursuant to Section 4242(a)(1)(B)
of ERISA that a Multiemployer Plan is in reorganization and that additional
contributions are due to the Multiemployer Plan pursuant to Section 4243 of
ERISA; and (f) neither any Borrower nor any member of the ERISA Group has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

6.1.10Investment Company Act.

  No Loan Party is an "investment company" or a company "controlled" by an
"investment company" or a "subsidiary" of an "investment company," within the
meaning of the Investment Company Act of 1940.

6.1.11Regulation U.

  No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally, or ultimately, for any purpose which entails a
violation of or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.  No Borrower nor any of
its Subsidiaries holds or intends to hold Margin Stock in such amounts that more
than 25% of the reasonable value of the assets of such Borrower or any
Subsidiary of such Borrower are or will be represented by Margin Stock.

6.1.12Solvency, etc.

  On the Closing Date, and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, with respect to the Loan Parties, taken as a whole,
(a) the fair value of their assets is greater than the amount of their
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of their assets is not less than the amount that will be required
to pay the probable liability on their debts as they become absolute and
matured, (c) they are able to realize upon their assets and pay their debts and
other liabilities (including disputed, contingent and unliquidated liabilities)
as they mature in the normal course of business, (d) they do not intend to, and
do not believe that they will, incur debts or liabilities beyond their ability
to pay as such debts and liabilities mature and (e) they are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which their property would constitute unreasonably small
capital.

6.1.13Environmental Matters.

  The on-going operations of each Loan Party comply in all respects with all
Environmental Laws, except such non-compliance which could not reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.  Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law and required for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse
Effect.  No Loan Party or any of its properties or operations is subject to any
written order from or agreement with any Federal, state or local governmental
authority, nor any pending, or the knowledge of any Loan Party threatened,
judicial or docketed administrative or other proceeding or investigation,
respecting any Environmental Law, Environmental Claim or Hazardous Substance
which could reasonably be expected to have a Material Adverse Effect.  No Loan
Party has any underground storage tanks that are not properly registered or
permitted under applicable Environmental Laws.  

6.1.14Insurance.

  The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure

- 59 -

--------------------------------------------------------------------------------

 

the assets and risks of each such Loan Party and Subsidiary in accordance with
prudent business practice in the industry of such Loan Parties and Subsidiaries.

6.1.15Real Property.

  Set forth on Schedule 6.1.15 is a complete and accurate list, as of the
Closing Date, of all material real property owned or leased by any Loan Party.

6.1.16Information.

  To the best knowledge of each Borrower, all information heretofore or
contemporaneously herewith furnished in writing by any Loan Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the other transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

6.1.17Intellectual Property.

  To the knowledge of the Senior Officers of the Loan Parties, each Loan Party
owns and possesses or has a license or other right to use all patents, patent
rights, trademarks, trademark rights, trade names, trade name rights, service
marks, service mark rights and copyrights as are necessary for the then current
conduct of the businesses of the Loan Parties, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

6.1.18Burdensome Obligations.

  To the knowledge of the Senior Officers of the Loan Parties, no Loan Party is
a party to any agreement or contract or subject to any restriction contained in
its organizational documents which could reasonably be expected to have a
Material Adverse Effect.

6.1.19Labor Matters.

  Except as set forth on Schedule 6.1.19, as of the Closing Date, no Loan Party
is subject to any labor or collective bargaining agreement.  There are no
existing or, to the knowledge of any Borrower, threatened strikes, lockouts or
other labor disputes involving any Loan Party that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

6.1.20No Default.

  No Event of Default or Potential Default exists or would result from the
incurrence by any Loan Party of any Indebtedness hereunder or under any other
Loan Document.

6.1.21Indenture, No Recent Amendments.

  There has occurred no amendment, restatement, refinancing, or the like to the
2013 Note Indenture from the date of its execution by the Company through the
Closing Date.

6.1.22Anti-Terrorism Laws.

  (i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity,
either in its own right or through any third party (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

6.1.23Anti-Corruption Laws and Anti-Corruption Sanctions.

  The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the

- 60 -

--------------------------------------------------------------------------------

 

Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Anti-Corruption
Sanctions, and the Borrowers, their Subsidiaries and their respective officers
and employees and to the knowledge of the Borrowers' directors and agents, are
in compliance with Anti-Corruption Laws and applicable Anti-Corruption Sanctions
in all material respects.  None of (a) the Borrowers, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrowers, any agent of the Borrowers or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is an Anti-Corruption Sanctioned Person.  No Loan or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Anti-Corruption Sanctions.

7.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1First Loans and Letters of Credit

.

7.1.1Deliveries.

  On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent:

(i)A certificate of each of the Loan Parties signed by a Senior Officer, dated
the Closing Date stating that (w) all representations and warranties of the Loan
Parties set forth in this Agreement are true and correct in all material
respects, (x) the Loan Parties are in compliance with each of the covenants and
conditions hereunder, (y) no Event of Default or Potential Default exists, and
(z) no material adverse change has occurred since the date of the last audited
financial statements of the Company delivered to the Administrative Agent;

(ii)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Senior Officers authorized to
sign the Loan Documents and their true signatures; and (c) copies of its
organizational documents as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized;

(iii)This Agreement and each of the other Loan Documents signed by a Senior
Officer and, to the extent applicable, an authorized officer of each of the
Lenders whose names are set forth on Schedule 1.1(B) as of the Closing Date;

(iv)A written opinion of counsel for each of the Loan Parties, dated the Closing
Date;

(v)Evidence of the existence of insurance required to be maintained pursuant to
Section 8.1.2 [Maintenance of Property; Insurance];

(vi)A duly completed Compliance Certificate as of the last day of the Fiscal
Quarter of the Company most recently ended prior to the Closing Date, signed by
a Senior Officer of the Company;

- 61 -

--------------------------------------------------------------------------------

 

(vii)All regulatory approvals and licenses necessary for the financing
contemplated hereby shall have been completed and there shall be no legal or
regulatory prohibitions or restrictions;

(viii)A Lien search in acceptable scope and with acceptable results;

(ix)The Existing Credit Agreement shall have been amended and restated and all
outstanding obligations thereunder shall be deemed to be Obligations hereunder,
and such Obligations shall be allocated to each Lender on the Closing Date in
accordance with such Lender's Ratable Share; the Administrative Agent shall have
paid all outstanding amounts owed to any lender under the Existing Credit
Agreement who is not a Lender under this Agreement, and all Liens not permitted
hereunder shall have been released;

(x)Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request, including all
information required under applicable "Know-Your-Customer" and anti-money
laundering rules and regulations, including the U.S. PATRIOT Act.

7.1.2Payment of Fees.

  The Company shall have paid all fees payable on or before the Closing Date as
required by this Agreement, the Administrative Agent's Letter or any other Loan
Document.

7.2Each Loan or Letter of Credit.

  At the time of making any Loans or issuing, extending or increasing any
Letters of Credit and after giving effect to the proposed extensions of credit:
(i) the representations and warranties of the Loan Parties shall then be true
and correct (before and after giving effect to the making of such Loans or the
issuance, extension or increase of any Letter of Credit, as applicable, and the
application of the proceeds of the foregoing), (ii) no Event of Default or
Potential Default shall have occurred and be continuing, (iii) the making of the
Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders, and (iv) the Borrowers shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

8.COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, the Loan Parties shall (and, where applicable, will cause
any other Loan Party or any non-domestic Subsidiary of a Loan Party to) comply
at all times with the following covenants:

8.1Affirmative Covenants

.

8.1.1Books, Records and Inspections.

  Each Loan Party shall keep, and cause each other Loan Party to keep, its books
and records in accordance with sound business practices sufficient to allow the
preparation of financial statements in accordance with GAAP; permit, and cause
each other Loan Party to permit, any Lender or the Administrative Agent or any
representative thereof to inspect the properties and operations of the Loan
Parties; and permit, and cause each other Loan Party to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or the Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and the
Company hereby authorizes such independent auditors to discuss such financial
matters with any Lender or the Administrative Agent or any representative
thereof), and to examine (and, at the expense of the Loan

- 62 -

--------------------------------------------------------------------------------

 

Parties, photocopy extracts from) any of its books or other records.  All such
inspections or audits by the Administrative Agent shall be at the Company's
expense, provided that so long as no Event of Default or Potential Default
exists, the Company shall not be required to reimburse the Administrative Agent
for inspections or audits.

8.1.2Maintenance of Property; Insurance.

  Each Loan Party shall:

(a)Keep, and cause each other Loan Party to keep, all material property
necessary in the business of the respective Loan Parties in working order and
condition, ordinary wear and tear excepted except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b)Insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers' compensation, public liability, and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with insurers believed by the Company to be reputable and financially sound,
including self-insurance to the extent customary.  The Company shall provide to
the Administrative Agent (who shall forward a copy of the same to each of the
Lenders), no later than the date on which annual financial statements are to be
provided to the Administrative Agent pursuant to Section 8.3.2 [Annual Reports],
evidence (in such form as is satisfactory to the Administrative Agent) of
compliance with the terms of this Section 8.1.2.

8.1.3Compliance with Laws; Payment of Taxes and Liabilities.

  Each Loan Party shall comply, in all material respects with all applicable
Laws, except where failure to comply could not reasonably have a Material
Adverse Effect.

8.1.4Maintenance of Existence, etc.

  Each Loan Party shall maintain and preserve, and (subject to Section 8.2.5
[Acquisitions, Mergers, Consolidations, Sales]) cause each other Loan Party and
each non-domestic Subsidiary of a Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect).

8.1.5Use of Proceeds.

  The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only in accordance with Section 2.7 [Use of Proceeds] and as permitted by
applicable Law.

8.1.6Employee Benefit Plans.

  Each Loan Party shall:

8.1.6.1maintain, and cause each other member of the ERISA Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
Law,

(a)make, and cause each other member of the ERISA Group to make, on a timely
basis, all required contributions to any Multiemployer Plan, and

(b)not, and not permit any other member of the ERISA Group to (i) seek a waiver
of the minimum funding standards of ERISA, (ii) terminate or withdraw from any
Pension Plan or Multiemployer Plan or (iii) take any other action with respect
to any Pension Plan that would reasonably be expected to entitle the PBGC to
terminate, impose liability (other than timely payment of PBGC

- 63 -

--------------------------------------------------------------------------------

 

premiums) in respect of, or cause a trustee to be appointed to administer, any
Pension Plan, unless the actions or events described in clauses (i), (ii) and
(iii) individually or in the aggregate would not have a Material Adverse Effect.

8.1.7Environmental Matters.

Each Loan Party shall comply, in all material respects, with all applicable
Environmental Laws.  Without limiting the foregoing, if any release or
threatened release or other disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of any Loan Party,
the Company shall, or shall cause the applicable Loan Party to, cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets.  Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party of activities in response to the release or threatened release of a
Hazardous Substance.  To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Company shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.

8.1.8Further Assurances; Joinder of Loan Parties.

  Each Loan Party shall take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are guaranteed by each domestic Subsidiary
(including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date), in each case as the Administrative Agent may
determine, including the execution and delivery of the Loan Documents and other
deliveries required under Section 11.15 [Joinder of Loan Parties] hereof.

8.1.9Excluded Subsidiaries.

  In the event that the operations or revenue of any Excluded Subsidiary is no
longer immaterial to the operations or income of a Borrower and its other
Subsidiaries, as reasonably determined by the Administrative Agent in
consultation with the Company, then such entity shall guaranty the Obligations
of each Loan Party under the Loan Documents and become a Loan Party hereunder by
the execution and delivery of guaranties and other documents including a Loan
Party Joinder substantially in the form of Exhibit 1.1(L).

8.1.10Anti-Corruption Laws.

  The Borrowers will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Anti-Corruption Sanctions.

8.1.11Keepwell.

  Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably
(a) guarantees the prompt payment and performance of all Swap Obligations owing
by each Non-Qualifying Party (it being understood and agreed that this guarantee
is a guaranty of payment and not of collection), and (b) undertakes to provide
such funds or other support as may be needed from time to time by any
Non-Qualifying Party to honor all of such Non‑Qualifying Party's obligations
under this Agreement or any other Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 8.1.11 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 8.1.11, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Loan Party under this Section 8.1.11 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan

- 64 -

--------------------------------------------------------------------------------

 

Documents.  Each Qualified ECP Loan Party intends that this Section 8.1.11
constitute, and this Section 8.1.11 shall be deemed to constitute, a guarantee
of the obligations of, and a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of
the CEA.

8.2Negative Covenants

.

8.2.1Indebtedness.

  Each of the Loan Parties shall not, and shall not permit any of its
non-domestic Subsidiaries to, at any time create, incur, assume or suffer to
exist any Indebtedness, except:

(i)Obligations under this Agreement and the other Loan Documents;

(ii)Indebtedness secured by Liens permitted by Section 8.2.2(iv), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Indebtedness at any time outstanding shall not exceed an
amount equal to five percent (5%) of the Consolidated Net Tangible Assets;

(iii)Indebtedness of any non-domestic Subsidiary of the Company to any other
non-domestic Subsidiary of the Company; and, Indebtedness of any Loan Party to
any other Loan Party, provided that the obligations of the Borrowers to each of
the other Loan Parties under such Indebtedness shall be subordinated to the
Obligations of the Borrowers hereunder in a manner reasonably satisfactory to
the Administrative Agent;

(iv)Indebtedness arising under the 2013 Note Indenture and any New Note
Indenture that is or pursuant to its terms may become secured (other than to the
extent of customary rights of set off) by any Lien on any property or assets of
any Loan Party in an aggregate outstanding amount not at any time exceeding
$500,000,000;

(v)Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge, (iii) Lender Provided Commodity Hedge, (iv) other Commodity
Hedge, Interest Rate Hedge or Foreign Currency Hedge approved by the
Administrative Agent or (v) Indebtedness under any Other Lender Provided
Financial Services Product; provided however, the Loan Parties shall enter into
a Commodity Hedge, Interest Rate Hedge or Foreign Currency Hedge only for
hedging (rather than speculative) purposes;

(vi)Indebtedness described on Schedule 8.2.1 and, subject to Section 8.2.15
[Limitations on Indentures], any extension, renewal or refinancing thereof to
the extent the principal amount thereof is not increased or made senior in right
of payment to the Loans, and so long as the terms thereof are not materially
more burdensome than those of the Indebtedness being extended, renewed, or
refinanced;

(vii)Contingent Liabilities of the Loan Parties or any non-domestic Subsidiary
of a Loan Party arising with respect to (i) any Indebtedness permitted hereby,
and (ii) notwithstanding any other provision hereof (but subject to the proviso
below), guaranties of performance, completion, quality, and the like provided by
the Company or any Subsidiary of the Company with respect to performance or
similar obligations owing to a Person by the Company or any of its Subsidiaries
provided, however, that the sum of all amounts paid plus all costs incurred, as
the case may be, by the Loan Parties with respect to guaranties of the
performance, completion, quality, or similar obligations of all non-domestic
Subsidiaries of the Company, to the extent such amounts paid or costs incurred
by Loan Parties are not repaid or reimbursed by the non-domestic Subsidiaries of
the Company, shall be deemed to be Indebtedness of

- 65 -

--------------------------------------------------------------------------------

 

non-domestic Subsidiaries of the Company owing to Loan Parties for the purposes,
and subject to the limitations of clause (ix) of this Section 8.2.1 (for the
avoidance of doubt, none of such obligations incurred or amounts paid or costs
incurred by the Company or any of its Subsidiaries with respect to guaranties of
the performance, completion, quality, or similar obligations of the Company or
any of its Subsidiaries shall be deemed to be Indebtedness of, or a loan to, the
Company or any of its Subsidiaries for the purposes of the calculation of any of
the financial covenants of Section 8.2.13 [Financial Covenants]);

(viii)Indebtedness of the Loan Parties and any non-domestic Subsidiary of a Loan
Party in respect of surety bonds, performance bonds, bid bonds, or similar
obligations arising in the ordinary course of business up to an amount
reasonably determined to be payable under all surety bonds then outstanding not
to exceed at any time $750,000,000 in the aggregate;

(ix)Indebtedness of any non-domestic Subsidiary of the Company to any Loan Party
or to any other Person, provided that the aggregate of all such Indebtedness in
existence at any time of calculation shall not exceed the equivalent amount of
$100,000,000; and

(x)other unsecured Indebtedness of any Loan Party, including Indebtedness
arising under a New Note Indenture that is not and pursuant to its terms will
not become secured (other than to the extent of customary rights of set off) by
any Lien on any property or assets of any Loan Party, so long as (A) no
Potential Default or Event of Default shall exist immediately prior to, or after
giving effect to, the incurrence of such Indebtedness, and (B) the Loan Parties
are in compliance with the financial ratios and restrictions set forth in
Section 8.2.13 [Financial Covenants] immediately after giving effect to the
incurrence of such Indebtedness.

8.2.2Liens.

  Each of the Loan Parties shall not, and shall not permit any other Loan Party
or any of its non-domestic Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except:

(i)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(ii)Liens arising in the ordinary course of business (including (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by Law, (ii) Liens in the form of deposits or pledges incurred in
connection with worker's compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves, and (iii) in relation to WABTEC UA (and any other Borrower organized
under the laws of the Netherlands), any Lien which arises under the general
banking conditions of a bank in the Netherlands with which such Borrower holds
an account;

(iii)Liens arising under the Loan Documents from time to time;

(iv)subject to the limitation set forth in Section 8.2.1(ii), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party or any non-domestic Subsidiary of a Loan Party (and not
created in contemplation of such acquisition) and (iii) Liens that constitute
purchase

- 66 -

--------------------------------------------------------------------------------

 

money security interests on any property securing debt incurred for the purpose
of financing all or any part of the cost of acquiring such property, provided
that any such Lien attaches to such property within 60 days of the acquisition
thereof and attaches solely to the property so acquired;

(v)attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $25,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(vi)Liens on contracts entered into with its customers by a Loan Party or any
non-domestic Subsidiary of a Loan Party and the assets related thereto to secure
the obligations of the Loan Party or the non-domestic Subsidiary of a Loan Party
in respect of such contracts or in respect of surety bonds, performance bonds,
bid bonds, or similar obligations arising in the ordinary course of business
issued on its behalf, in each case to assure performance of such contracts;

(vii)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(viii)Liens arising under Securitizations;

(ix)Liens securing the payment or performance of the Indebtedness permitted
pursuant to clause (iv) of Section 8.2.1; and

(x)other Liens securing payment of an aggregate amount of Indebtedness not to
exceed $50,000,000.

8.2.3Operating Leases.

Each of the Loan Parties shall not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) to exceed $150,000,000 in any Fiscal Year.

8.2.4Restricted Payments.

Each of the Loan Parties shall not, and shall not permit any other Loan Party or
any of its non-domestic Subsidiaries of such Loan Party to, (a) make any
distribution to any holders of its Capital Securities, (b) purchase or redeem
any of its Capital Securities, (c) make any principal payment on the
Indebtedness outstanding under the 2013 Note Indenture or any New Note
Indenture, or (d) set aside funds for any of the foregoing (collectively, the
"Restricted Payments"); provided however, the Loan Parties may make Restricted
Payments so long as (A) no Event of Default or Potential Default shall exist
immediately prior to, or after giving effect to, such Restricted Payments, and
(B) the Loan Parties are in compliance with the financial ratios and
restrictions set forth in Section 8.2.13 [Financial Covenants] immediately after
giving effect to such Restricted Payment.

8.2.5Acquisitions, Mergers, Consolidations, Sales.

  Each of the Loan Parties shall not, and shall not permit any other Loan Party
or any of its non-domestic Subsidiaries to, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, (b) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary, but excluding the Capital Securities of
the Company), or (c) sell or assign with or without recourse any receivables,
except for:

(i)any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into a Borrower or into any
other domestic Wholly-Owned

- 67 -

--------------------------------------------------------------------------------

 

Subsidiary or any such purchase or other acquisition by a Borrower or any
domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary;

(ii)any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any non-domestic Subsidiary into a Borrower or into any
other non-domestic Subsidiary or any such purchase or other acquisition by a
Borrower or any non-domestic Subsidiary of the assets or Capital Securities of
any non-domestic Subsidiary;

(iii)any sale, lease, or other disposition of assets in the ordinary course of
business;

(iv)any sale of assets transferred, disposed of or otherwise directly or
indirectly subject to any Securitization so long as the aggregate face amount of
all such Securitizations shall not exceed $200,000,000 at any one time;

(v)any sale, lease, or other disposition of assets (other than those
specifically excepted pursuant to clauses (i) through (iv) above), provided that
(a) at the time of any such disposition, no Event of Default shall exist or
shall result from such disposition, and (b) the aggregate value of all assets so
transferred or disposed of by the Borrowers or any domestic Subsidiary of the
Company shall not exceed:  (1) in any fiscal year ten percent (10%) of the total
tangible assets of the Loan Parties at the time of such disposition, and (2) for
the period commencing on the Closing Date and continuing until the Expiration
Date, twenty percent (20%) of the total tangible assets of the Loan Parties at
the time of any such disposition; or

(vi)any other Acquisition by the Borrowers or any Wholly-Owned Subsidiary where:

(a)the business or division acquired are for use, or the Person acquired is
engaged, in the businesses conducted by the Loan Parties on the Closing Date or
in other activities reasonably incidental thereto or to the operations of a
company of the size or nature of any of the Loan Parties, and a Loan Party shall
be the surviving Person in the event of a merger or consolidation with a
domestic Person, and a Subsidiary of the Company shall be the surviving Person
in the event of a merger or consolidation with a non-domestic Person;

(b)immediately before and after giving effect to such Acquisition, no Event of
Default or Potential Default shall exist;

(c)the Company shall demonstrate that it shall be in pro forma compliance with
all the financial ratios and restrictions set forth in Section 8.2.13 [Financial
Covenants], immediately after giving effect to such Acquisition, by delivering
to the Administrative Agent (who shall forward a copy of the same to the
Lenders) at least three (3) Business Days prior to such Acquisition an
acquisition compliance certificate substantially in the form of Exhibit 8.2.5
evidencing such compliance; provided, however, no such notice shall be required
for an Acquisition in which the total consideration paid or incurred with
respect thereto by the Company or any of its Subsidiaries in the aggregate
(including Indebtedness incurred or assumed) is no greater than $50,000,000;

(d)in the case of the Acquisition of any Person, the Board of Directors or
similar governing body of such Person has approved such Acquisition;

(e)the provisions of Section 8.1.8 [Further Assurances; Joinder of Loan Parties]
have been satisfied.

- 68 -

--------------------------------------------------------------------------------

 

8.2.6Modification of Organizational Documents.

  Each of the Loan Parties shall not, and shall not permit the articles,
charter, by-laws or other organizational documents of any Loan Party or any
non-domestic Subsidiary of a Loan Party to be amended or modified in any way
which could reasonably be expected to materially adversely affect the interests
of the Lenders.

8.2.7Transactions with Affiliates.

  Each of the Loan Parties shall not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates which is on terms which are less
favorable than are obtainable from any Person which is not one of its
Affiliates, other than with respect to transactions with any of the Loan Parties
or any other Subsidiary of a Loan Party for which there exists a reasonable
economic, legal, or related motivation.

8.2.8Unconditional Purchase Obligations.

  Each of the Loan Parties shall not, and not permit any other Loan Party to,
enter into or be a party to any contract for the purchase of materials, supplies
or other property or services if such contract requires that payment be made by
it regardless of whether delivery is ever made of such materials, supplies or
other property or services except for such contracts in an aggregate amount not
at any time exceeding $150,000,000.

8.2.9Inconsistent Agreements.

  Each of the Loan Parties shall not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Borrowers hereunder or by the performance by
any Loan Party of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit any Loan Party from granting to the Administrative Agent
and the Lenders, a Lien on any of its assets or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (i) pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Indebtedness owed to the Company or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party, other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money Indebtedness, Capital Leases and other
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

8.2.10Business Activities; Issuance of Equity.

  Each of the Loan Parties shall not, and shall not permit any other Loan Party
or any of its non-domestic Subsidiaries to engage in any line of business other
than the businesses engaged in on the date hereof and businesses and other
activities reasonably incidental thereto or to the operations of a company of
the size or nature of any of the Loan Parties.  Each of the Loan Parties shall
not, and shall not permit any other Loan Party (other than the Company) to,
issue any Capital Securities other than (a) any issuance of shares of the
Company's common Capital Securities pursuant to any employee or director option
program, benefit plan or compensation program or (b) any issuance by a
Subsidiary to the Company or another Subsidiary in accordance with Section 8.2.4
[Restricted Payments].

8.2.11Investments.

  Each of the Loan Parties shall not, and shall not permit any other Loan Party
or any of its non-domestic Subsidiaries to, make or permit to exist any
Investment in any other Person, except the following:

(i)contributions by a Borrower to the capital of any Wholly-Owned Subsidiary, or
by any Subsidiary to the capital of any other domestic Wholly-Owned Subsidiary,
so long as the recipient

- 69 -

--------------------------------------------------------------------------------

 

of any such capital contribution has guaranteed the Obligations, in each case in
accordance with Section 8.1.8 [Further Assurances; Joinder of Loan Parties];

(ii)Investments constituting Indebtedness permitted by Section 8.2.1
[Indebtedness];

(iii)Contingent Liabilities constituting Indebtedness permitted by Section 8.2.1
[Indebtedness]or Liens permitted by Section 8.2.2 [Liens];

(iv)Cash Equivalent Investments;

(v)bank deposits in the ordinary course of business;

(vi)intercompany loans or investments by domestic Loan Parties to or in domestic
Loan Parties;

(vii)in addition to the Investments permitted by other clauses of this
Section 8.2.11 (including Investments permitted by clause (ix) below),
Investments to or in Ventures or non-domestic Subsidiaries of the Company in an
aggregate amount at any time of calculation not in excess of $100,000,000;

(viii)loans by non-domestic Subsidiaries to a Borrower, provided that each such
loan is subject to a subordination agreement satisfactory to Administrative
Agent;

(ix)Investments to consummate Acquisitions permitted by Section 8.2.5
[Acquisitions, Mergers, Consolidations, Sales]; and

(x)Investments listed on Schedule 8.2.11 as of the Closing Date,

provided that (x) any Investment which when made complies with the requirements
of the definition of the term "Cash Equivalent Investment" may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (vii),
or (ix) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Potential Default exists.

8.2.12Fiscal Year.

  Each of the Loan Parties shall not change its Fiscal Year.

8.2.13Financial Covenants.

 

8.2.13.1Interest Coverage Ratio.  The Loan Parties shall not permit the Interest
Coverage Ratio for any Computation Period to be less than 3.00 to 1.00.

8.2.13.2Leverage Ratio.  The Loan Parties shall not permit the Leverage Ratio as
of the last day of any Computation Period to exceed 3.25 to 1.00.

8.2.13.3Covenant Calculations.  In the event of a proposed Acquisition, the
Company shall demonstrate pro forma compliance with Section 8.2.13.1 [Interest
Coverage Ratio] and Section 8.2.13.2 [Leverage Ratio] by determining the
calculations of each such Section as if such Acquisition and all obligations of
the Company and its Subsidiaries incurred in connection therewith had been
completed and incurred at the beginning of the period for each such calculation.

- 70 -

--------------------------------------------------------------------------------

 

8.2.14Cancellation of Indebtedness.

  Each of the Loan Parties shall not, and shall not permit any other Loan Party
to, cancel any claim or debt owing to it, except for reasonable consideration or
in the ordinary course of business.

8.2.15Limitations on Indentures; Limitations on Amendments to 2013 Note
Indenture.

  Each of the Loan Parties shall not agree to, permit, or suffer to exist any
New Note Indenture or any amendment, modification or waiver with respect to the
2013 Note Indenture, unless such New Note Indenture, and the Indebtedness
thereunder, or such 2013 Note Indenture as so amended, modified or waived, meets
all of the following criteria:

(a)after giving effect to any New Note Indenture, the Loan Parties shall be in
compliance with the covenants and other requirements of this Agreement
(including those set forth at Section 8.2.13 [Financial Covenants] of this
Agreement) and no Event of Default or Potential Default shall exist or be
continuing;

(b)the events of default and covenants set forth in any New Note Indenture,
shall not be more restrictive, in any material respect, than the Events of
Default and covenants set forth in this Agreement;

(c)the payment of the Indebtedness outstanding under any New Note Indenture,
shall not be secured (other than to the extent of customary rights of set off)
by any Lien on any property or assets of any Loan Party; notwithstanding the
foregoing, the Loan Parties may grant a Lien under a New Note Indenture if
required to do so under the terms of such New Note Indenture to secure the
Indebtedness outstanding under such New Note Indenture, provided that in such
case, the Loan Parties shall concurrently grant a Lien on the same property or
assets, on a pari passu basis, to the Administrative Agent for the benefit of
the Lenders to secure the Obligations outstanding under the Loan Documents;
provided that, the Loan Parties shall only permit such Liens granted under such
New Note Indenture to exist for as long as such Liens are required under the
terms of such New Note Indenture; provided further that, if a Lien is granted by
the Loan Parties to secure the payment or performance of any obligations under
any New Note Indenture in violation of this clause (c), then the Loan Parties
will be deemed to have concurrently granted a Lien in the same collateral, on a
pari passu basis, to the Administrative Agent to secure the payment and
performance of the Obligations under this Agreement (and the Loan Parties hereby
authorize the perfection of all such Liens by the Administrative Agent for the
benefit of the Lenders);

(d)no New Note Indenture shall prohibit any Loan Party from providing any Lien,
now or hereafter, to the Administrative Agent or any Lender to secure the
payment or performance of any or all of the Obligations;

(e)no Obligations of the Loan Parties under this Agreement and the other Loan
Documents shall conflict with or violate the terms of any New Note Indenture,
and any Loans made or hereafter made to the Borrowers and any Letters of Credit
issued or hereafter issued under this Agreement shall continue to be permitted
to be incurred under such New Note Indenture; and

(f)the Indebtedness outstanding under any New Note Indenture, will not conflict
with or violate the terms of this Agreement or any other Loan Document.

8.2.16Anti-Terrorism Laws; International Trade Compliance; Anti-Corruption Laws.

  (a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do

- 71 -

--------------------------------------------------------------------------------

 

business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Loans to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used
to repay the Obligations will not be derived from any unlawful activity,
(d) each Covered Entity shall comply with  all Anti-Terrorism Laws, and (e) the
Borrowers shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event.  No Borrower will request any Loan or Letter of
Credit, and no Borrower will use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Anti-Corruption Sanctioned Person, or in
any Anti-Corruption Sanctioned Country, or (C) in any manner that would result
in the violation of any Anti-Corruption Sanctions applicable to any party
hereto.

8.3Reporting Requirements.

  The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, that the Loan Parties shall (and, where applicable, will cause any
other Loan Party or any non-domestic Subsidiary of a Loan Party to) furnish or
cause to be furnished to the Administrative Agent and each of the Lenders:

8.3.1Quarterly Financial Statements.

  Promptly when available and in any event within 45 days after the end of each
Fiscal Quarter (except the last Fiscal Quarter of each Fiscal Year),
consolidated financial statements of the Company and its Subsidiaries as of the
end of such Fiscal Quarter consisting of the consolidated 10-Q of the Company
and its Subsidiaries.

8.3.2Annual Reports.

  Promptly when available and in any event within 90 days after the close of
each Fiscal Year, the consolidated financial statements of the Company and its
Subsidiaries as at the end of such Fiscal Year consisting of the consolidated
10-K of the Company and its Subsidiaries, all in reasonable detail and certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent.

8.3.3Certificate of the Company.

  Concurrently with the financial statements of the Company furnished to the
Administrative Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Reports], a certificate (each a
"Compliance Certificate") of the Company signed by a Senior Officer of the
Company, in the form of Exhibit 8.3.3, containing a computation of each of the
financial ratios and restrictions set forth in Section 8.2.13 [Financial
Covenants] and to the effect that such officer has not become aware of any Event
of Default or Potential Default that has occurred and is continuing or, if there
is any such event, describing it and the steps, if any, being taken to cure it.

8.3.4Notices

.

8.3.4.1Default.  Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
a Senior Officer setting forth the details of such Event of Default or Potential
Default and the action which such Loan Party proposes to take with respect
thereto.

8.3.4.2Notice of Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, or governmental investigations or proceedings (as to which
the Company or

- 72 -

--------------------------------------------------------------------------------

 

any Subsidiary of the Company has actual knowledge) against the Company or any
Subsidiary of the Company, involving a claim or series of claims in excess of
$25,000,000 or which if adversely determined could reasonably be expected to
have a Material Adverse Effect.

8.3.4.3Organizational Documents.  Within the time limits set forth in
Section 8.2.6 [Modification of Organizational Documents], any amendment to the
organizational documents of any Loan Party.

8.3.4.4Erroneous Financial Information.  Immediately in the event that the
Company or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Company proposes to take with respect thereto.

8.3.4.5Notice of Litigation Matters and ERISA.  Promptly upon becoming aware of
any of the following, written notice describing the same and the steps being
taken by the Company or the Subsidiary affected thereby with respect thereto:

(a)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of any Borrower, is threatened against any Loan Party or to
which any of the properties of any thereof is subject or any change or adverse
development in any such litigation, arbitration or governmental investigation or
proceeding whether or not such litigation, arbitration or governmental
investigation or proceeding was previously disclosed by the Company to the
Lenders (including any change in insurance coverage or rights of indemnification
or contribution with respect thereto), which in any case might reasonably be
expected to have a Material Adverse Effect;

(b)the occurrence of any ERISA Event, notice in writing setting forth the
details thereof and the action which the Borrowers propose to take with respect
thereto; or

(c)any violation of any Environmental Law or the assertion of any Environmental
Claim which would reasonably be expected to have a Material Adverse Effect.

8.3.4.6Other Reports.  Promptly upon their becoming available to the Company,
but in no event later than the specific date or time provided below with respect
to such item, the Company shall furnish copies to the Administrative Agent of
the following items:

(i)Annual Budget.  The annual budget and any forecasts or projections of the
Company, to be supplied not later than the last day of February of each year,

(ii)Reports to the SEC and to Shareholders.  Promptly upon the filing or sending
thereof, copies of all regular, periodic or special reports of any Loan Party
filed with the SEC; copies of all registration statements of any Loan Party
filed with the SEC (other than on Form S-8); and copies of all proxy statements
or other communications made to security holders generally,

(iii)Management Letters.  Unless the Company is prohibited from furnishing
copies thereof pursuant to restrictions contained therein, any reports including
management letters submitted to the Company by independent accountants in
connection with any annual, interim or special audit,

- 73 -

--------------------------------------------------------------------------------

 

(iv)Indenture Debt Notices.  Copies of any notices (including notices of default
or acceleration) received from any holder or trustee of, under or with respect
to the Amended Permitted Note Indenture or any New Note Indenture, and

(v)Other Information.  Such other reports and information as any of the Lenders
may from time to time reasonably request.

8.3.5SEC Web Site

.  Reports required to be delivered pursuant to Sections 8.3.1 [Quarterly
Financial Statements], 8.3.2 [Annual Financial Statements] and  [Other Reports
and Information] shall be deemed to have been delivered on the date on which
such report is posted on the SEC's website at www.sec.gov, and such posting
shall be deemed to satisfy the reporting requirements of Sections 8.3.1, 8.3.2
and 8.3.4.6.

9.DEFAULT

9.1Events of Default.

  An Event of Default shall mean the occurrence or existence of any one or more
of the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1Non-Payment of the Loans, etc.

  Default in the payment when due of the principal of any Loan; or default, and
continuance thereof for five days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Borrowers hereunder or under any other Loan Document;

9.1.2Non-Payment of Other Indebtedness.

  Any default shall occur under the terms applicable to any Indebtedness of any
one or more Loan Party or Loan Parties in an aggregate amount (for all such
Indebtedness so affected and including undrawn committed or available amounts
and amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $25,000,000 and such default shall (a) consist of the
failure to pay such Indebtedness when due, whether by acceleration or otherwise,
or (b) accelerate the maturity of such Indebtedness or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Indebtedness to become due and payable (or require any Loan Party to
purchase or redeem such Indebtedness or post cash collateral in respect thereof)
prior to its expressed maturity;

9.1.3Other Material Obligations.

  Default in the payment when due, or in the performance or observance of, any
material obligation of, or condition agreed to by, any Loan Party with respect
to any material purchase or lease of goods or services where such default,
singly or in the aggregate with all other such defaults, would reasonably be
expected to have a Material Adverse Effect;

9.1.4Material Adverse Effect.

  The occurrence of any event having a Material Adverse Effect;

9.1.5Non-Compliance with Loan Documents.

  (a) Failure by any Loan Party to comply with or to perform any covenant set
forth in Section 8.2 [Negative Covenants] (other than Section 8.2.13.2 [Covenant
Calculations]) or Section 8.1.10 [Anti-Terrorism Laws; International Trade Law
Compliance]; or (b) failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this Section 9)
and continuance of such failure described in this clause (b) for 45 days;

9.1.6Representations; Warranties.

  Any representation or warranty made by any Loan Party herein or any other Loan
Document is breached or is false or misleading in any material

- 74 -

--------------------------------------------------------------------------------

 

respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent or any
Lender in connection herewith is false or misleading in any material respect on
the date as of which the facts therein set forth are stated or certified;

9.1.7Pension Plans.

  An ERISA Event occurs with respect to a Pension Plan which has resulted or
could reasonably be expected to result in liability of any Borrower or any
member of the ERISA Group under Title IV of ERISA to the Pension Plan or the
PBGC in an aggregate amount in excess of $50,000,000, or any Borrower or any
member of the ERISA Group fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
aggregate amount of unamortized withdrawal liability is in excess of
$50,000,000;

9.1.8Judgments.

  Final judgments which exceed an aggregate of $25,000,000 shall be rendered
against any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 60 days after entry or filing
of such judgments;

9.1.9Invalidity of Loan Documents, etc.

  Any Loan Document shall cease to be in full force and effect; or any Loan
Party (or any Person by, through or on behalf of any Loan Party) shall contest
in any manner the validity, binding nature or enforceability of any Loan
Document;

9.1.10Change of Control.

A Change of Control shall occur;

9.1.11Anti-Terrorism Laws.

Any representation or warranty contained in Section 6.1.22 [Anti-Terrorism Laws]
is or becomes false or misleading at any time; or

9.1.12Bankruptcy, Insolvency, etc.

  Any Loan Party becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or any Loan
Party applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Loan Party or any property thereof, or
makes a general assignment for the benefit of creditors; or, in the absence of
such application, consent or acquiescence, a trustee, receiver or other
custodian is appointed for any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency Law, or any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party, and if such case or proceeding is not
commenced by such Loan Party, it is consented to or acquiesced in by such Loan
Party, or remains for 60 days undismissed; or any Loan Party takes any action to
authorize, or in furtherance of, any of the foregoing.

9.2Effect of Event of Default

.

9.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

  If an Event of Default specified under Sections 9.1.1 through 9.1.11 shall
occur and be continuing, the Lenders and the Administrative Agent shall be under
no further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the written request of the Required Lenders shall, (i) by written notice to the
Borrowers, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, Cash Collateralize all Letters of Credit, and each

- 75 -

--------------------------------------------------------------------------------

 

Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2Bankruptcy, Insolvency or Reorganization Proceedings.

  If an Event of Default specified under Section 9.1.12 [Bankruptcy, Insolvency,
etc.] shall occur, the Lenders shall be under no further obligations to make
Loans hereunder and the Issuing Lender shall be under no obligation to issue
Letters of Credit, and the Borrowers shall become immediately obligated to Cash
Collateralize all Letters of Credit, and the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrowers to the Lenders hereunder and thereunder
shall be immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; and

9.2.3Set-Off.

  If an Event of Default shall have occurred and be continuing, each Lender,
each Issuing Lender, and each of their respective Affiliates and any participant
of any Lender which has agreed in writing to be bound by the provisions of
Section 5.3 [Sharing of Payments by Lenders] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate or such participant to or for the credit or
the account of any Loan Party against any and all of the Obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender, their respective Affiliate or such
participant, irrespective of whether or not such Lender, Issuing Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Lender different from the branch or office or Affiliate
holding such deposit or obligated on such Indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 5.13
[Defaulting Lenders] and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  The rights of each Lender, each
Issuing Lender and their respective Affiliates and participants under this
Section 9.2 are in addition to other rights and remedies (including other rights
of set-off) that such Lender, such Issuing Lender or their respective Affiliates
and participants may have.  Each Lender and Issuing Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application; and

9.2.4Application of Proceeds.

  From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until Payment In Full, any and all proceeds
received by the Administrative Agent from the exercise of any other remedy by
the Administrative Agent, shall be applied as follows:

(i)First, to payment of that portion of the Obligations constituting fees (other
than interest), indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such, the Issuing
Lender in its capacity as such and the Swing Loan Lender in its capacity as
such, ratably among the Administrative Agent, the Issuing Lender and Swing Loan
Lender in proportion to the respective amounts described in this clause First
payable to them;

- 76 -

--------------------------------------------------------------------------------

 

(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Commodity Hedges, Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Commodity
Hedges, Lender Provided Interest Rate Hedges Lender Provided Foreign Currency
Hedges, and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them.

(v)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi)Last, the balance, if any, to the Loan Parties or as required by Law

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10.THE ADMINISTRATIVE AGENT

10.1Appointment and Authority.

  Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and Issuing Lenders, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term "agent" herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.2Rights as a Lender.

  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

- 77 -

--------------------------------------------------------------------------------

 

Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3Exculpatory Provisions.

  (a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent in writing by the Borrowers, a
Lender or an Issuing Lender.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

- 78 -

--------------------------------------------------------------------------------

 

10.4Reliance by Administrative Agent.

  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5Delegation of Duties.

  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.

10.6Resignation of Administrative Agent.

 

10.6.1Resignation.

  The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrowers (so long as no Event of Default has occurred and is continuing),
to appoint a successor, such approval not to be unreasonably withheld or
delayed.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (the
"Resignation Effective Date"), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and Issuing Lenders,
appoint a successor Administrative Agent.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

10.6.2Effect.

  With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance

- 79 -

--------------------------------------------------------------------------------

 

of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring or removed
Administrative Agent's resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

10.6.3Issuing Lender; Swing Loan Lender.

  If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender and as the Swing Loan Lender.  Upon the appointment
of a successor Administrative Agent hereunder, such successor shall (i) succeed
to all of the rights, powers, privileges and duties of PNC as the retiring
Issuing Lender and Administrative Agent and PNC shall be discharged from all of
its respective duties and obligations as Issuing Lender and Administrative Agent
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of Credit issued by PNC, if any, outstanding at the time of such
succession or make other arrangement satisfactory to PNC to effectively assume
the obligations of PNC with respect to such Letters of Credit.

10.7Non-Reliance on Administrative Agent and Other Lenders.

  Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8No Other Duties, etc.

  Anything herein to the contrary notwithstanding, none of the Lead Arrangers,
the Syndication Agent, or the Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

10.9Administrative Agent's Fee.

  The Borrowers shall pay to the Administrative Agent and PNC Capital Markets
LLC a nonrefundable fee (the "Administrative Agent's Fee") under the terms of a
letter (the "Administrative Agent's Letter") among the Borrowers, PNC Capital
Markets LLC and Administrative Agent, as amended from time to time.

10.10Administrative Agent May File Proofs of Claim.

  In case of the pendency of any Relief Proceeding or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

- 80 -

--------------------------------------------------------------------------------

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due any of the Lenders, the Issuing Lenders and
the Administrative Agent under any of the Loan Documents allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

(c)and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under any of the
Loan Documents.

10.11Guaranty Matters.

  Notwithstanding any other term or condition of any of the Loan Documents
(except as set forth with respect to clause (z) set forth below), the Lenders
and Issuing Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.

10.12No Reliance on Administrative Agent's Customer Identification Program.

  Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the U.S. PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.13Hedging Agreements.

  Each Lender shall endeavor to inform the Administrative Agent of any Lender
Provided Commodity Hedge, Lender Provided Interest Rate Hedge, Lender Provided
Foreign Currency Hedge, or Indebtedness under any Other Lender Provided
Financial Services Product; provided that the failure of a Lender to so inform
the Administrative Agent shall not adversely affect the rights of such Lender
hereunder, under any other Loan Document, under any Lender Provided Commodity
Hedge, Lender Provided Interest Rate Hedge, Lender Provided Foreign Currency
Hedge, or Indebtedness under any Other Lender Provided Financial Services
Product, or otherwise.

- 81 -

--------------------------------------------------------------------------------

 

11.MISCELLANEOUS

11.1Modifications, Amendments or Waivers.

  With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrowers, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder.  Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

11.1.1Increase of Commitment.

  Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender;

11.1.2Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.

  Whether or not any Loans are outstanding, extend the Expiration Date or the
time for payment of principal or interest of any Loan (excluding the due date of
any mandatory prepayment of a Loan), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;

11.1.3Release of Guarantor.

  Except for sales of assets permitted by Section 8.2.5 [Acquisition, Mergers,
Consolidations, Sales], release any Guarantor from its Obligations under the
Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or

11.1.4Miscellaneous.

  Amend the definition of "Required Lenders", the definition of "Optional
Currency", Section 2.11.2(iii) [Requests for Additional Optional Currencies],
Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3 [Exculpatory
Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Swing Loan Lender or any
Issuing Lender may be made without the written consent of such Administrative
Agent, Swing Loan Lender or Issuing Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 11.1.1 through 11.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a "Non-Consenting Lender"), then the
Borrowers shall have the right to replace any such Non-Consenting Lender with
one or more replacement Lenders pursuant to Section 5.12.2 [Replacement of a
Lender].  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than the Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects the Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

11.2No Implied Waivers; Cumulative Remedies.

  No course of dealing and no delay or failure of the Administrative Agent or
any Lender in exercising any right, power, remedy or privilege under this

- 82 -

--------------------------------------------------------------------------------

 

Agreement or any other Loan Document shall affect any other or future exercise
thereof or operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and any other Loan Documents are cumulative and
not exclusive of any rights or remedies which they would otherwise have.

11.3Expenses; Indemnity; Damage Waiver

.

11.3.1Costs and Expenses.

  The Borrowers shall pay (i) all reasonable out‑of‑pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out‑of‑pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any outside counsel for the Administrative Agent,
any Lender or the Issuing Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent's regular
employees and agents engaged periodically to perform audits of the Loan Parties'
books, records and business properties.

11.3.2Indemnification by the Borrowers.

  The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an "Indemnitee") against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrowers or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrowers or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.  This Section 11.3.2 shall not

- 83 -

--------------------------------------------------------------------------------

 

apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

11.3.3Reimbursement by Lenders.

  To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrowers] to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, any Swing Loan Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, such
Swing Loan Lender or such Related Party, as the case may be, such Lender's
Ratable Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or such Swing
Loan Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) such
Issuing Lender or any such Swing Loan Lender in connection with such capacity.

11.3.4Waiver of Consequential Damages, Etc.

  To the fullest extent permitted by applicable Law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in Section 11.3.2 [Indemnification by the Borrowers] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

11.3.5Payments.

  All amounts due under this Section shall be payable not later than ten (10)
days after demand therefor.

11.3.6Survival

.  Each party's obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations hereunder.

11.4Holidays.

  Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.1.3 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

11.5Notices; Effectiveness; Electronic Communication

.

11.5.1Notices Generally.

  Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

- 84 -

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2Electronic Communications.

  Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of the next Business Day for the
recipient.

11.5.3Change of Address, Etc.

  Any party hereto may change its address, e‑mail address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.

11.5.4Platform

.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lenders and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the "Platform").

(ii)The Platform is provided "as is" and "as available."  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the "Agent Parties") have any liability to the Borrowers or the
other Loan Parties, any Lender, any Issuing Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower's, any Loan Party's or
the Administrative Agent's transmission of communications through the
Platform.  "Communications" shall mean, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions

- 85 -

--------------------------------------------------------------------------------

 

contemplated therein which is distributed to the Administrative Agent, any
Lender or any Issuing Lender by means of electronic communications pursuant to
this Section, including through the Platform.

11.6Severability.

  The provisions of this Agreement are intended to be severable.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

11.7Duration; Survival.

  All representations and warranties of the Loan Parties contained herein or
made in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In
Full.  All covenants and agreements of the Borrowers contained herein relating
to the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in the Notes, Article 5
[Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full.  All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

11.8Successors and Assigns

.

11.8.1Successors and Assigns Generally.

  The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.8.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.5
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

11.8.2Assignments by Lenders.

  Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(a)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in clause (i)(b) of this Section 11.8.2 in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b)in any case not described in clause (i)(a) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the

- 86 -

--------------------------------------------------------------------------------

 

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000 of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (i)(b) of this Section 11.8.2 and except for
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed and shall not be required for an assignment by a Lender to a
Lender or an Affiliate of a Lender) and:

(a)the consent of the Borrower Agent (which consent shall not be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender) shall be
required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower Agent shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and

(b)the consent of each Issuing Lender and the Swing Loan Lender (which consent
shall not be unreasonably withheld or delayed and shall not be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding).

(iv)Assignment and Assumption Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 (provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment), and the assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v)No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrowers or any Borrower's Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers

- 87 -

--------------------------------------------------------------------------------

 

and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swing Loan Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Eurocurrency Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.7 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3Register.

  The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the "Register").  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is in such Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Such Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

11.8.4Participations.

  Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrowers or any Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders,
and the Issuing Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for its
reimbursement and indemnity obligations to the Administrative Agent hereunder
(including under Section 11.3.3 [Reimbursement by Lenders] including with
respect to any payments or participations made by such Lender to its
Participant(s).

- 88 -

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment, Etc.], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant.  Each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 4.4 [Eurocurrency Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available], 5.8 [Increased Costs], 5.10
[Indemnity], and 5.9 [Taxes] (subject to the requirements and limitations
therein, including the requirements under Section 5.9.7 [Status of Lenders] (it
being understood that the documentation required under Section 5.9.7 [Status of
Lenders] shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders]; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.12 [Mitigation
Obligations; Replacement of a Lender] as if it were an assignee under
Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Section 5.8 [Increased Costs] or Section 5.9
[Taxes], with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrowers' request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 5.12
[Mitigation Obligations; Replacement of a Lender] with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2.3 [Set‑off] as though it were a Lender;
provided that such Participant agrees to be subject to Section 5.3 [Sharing of
Payments by Lenders] as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

11.8.5Certain Pledges; Successors and Assigns Generally.

  Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

11.8.6Netherlands Bank Rules.

  The share of each new Lender located in or organized under the laws of the
Netherlands in the Loans and the share of each new Lender hereunder in the Loans
to WABTEC UA or a Foreign Borrower organized under the laws of the Netherlands
(or its portion in the rights and obligations relating to such Loans transferred
by an existing Lender) shall initially be at least the Dollar Equivalent of EUR
100,000 or the Equivalent Amount in any Optional Currency (or such higher amount
as may be required at the time of the transfer in order for the New Lender to
qualify as a Professional Market Party) or such new Lender shall otherwise
qualify as a

- 89 -

--------------------------------------------------------------------------------

 

Professional Market Party, and each such new Lender shall confirm the foregoing
on the date on which it becomes a Lender hereunder by execution and delivery of
its Assignment and Assumption Agreement in which the new Lender confirms that it
is a Professional Market Party.

11.9Confidentiality

.

11.9.1General.

  Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder; (vii) on a confidential basis
to (A) any rating agency in connection with rating a Borrower or its
Subsidiaries or the credit facilities provided for herein or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein; (viii) with the consent of the Borrowers or (ix) to the extent such
Information (Y) becomes publicly available other than as a result of a breach of
this Section or (Z) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers or the other Loan Parties.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.9.2Sharing Information With Affiliates of the Lenders.

  Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to a Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

11.10Counterparts; Integration; Effectiveness

.

11.10.1Counterparts; Integration; Effectiveness.

  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments.  Except as provided in Section 7 [Conditions Of Lending And
Issuance Of Letters Of Credit], this Agreement shall become

- 90 -

--------------------------------------------------------------------------------

 

effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or in electronic (i.e., ".pdf" or ".tif") format shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.10.2Electronic Execution of Assignments.

  The words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the Pennsylvania
Electronic Transactions Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

11.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL

.

11.11.1Governing Law.

  This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws
principles.  Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP"), or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP;
and,  to the extent not inconsistent with the foregoing, each Letter of Credit
shall be subject to the Laws of the Commonwealth of Pennsylvania or the Laws of
such other state as may be required by the applicable Issuing Bank, in each case
without regard to its conflict of laws principles.

11.11.2SUBMISSION TO JURISDICTION.

  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF
THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

- 91 -

--------------------------------------------------------------------------------

 

11.11.3WAIVER OF VENUE.

  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4SERVICE OF PROCESS.

  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.11.5WAIVER OF JURY TRIAL.

  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12U.S. PATRIOT Act Notice.

Each Lender that is subject to the U.S. PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the U.S. PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the U.S. PATRIOT Act.

11.13No Fiduciary Duty.

  The Borrowers and the other Loan Parties acknowledge and agree that the
Administrative Agent, each Lender and each of their Affiliates (collectively,
solely for purposes of this Section 11.13, the "Lender Parties"), may have
economic interests that conflict with those of a Borrower or any of its
stockholders or Affiliates.  Each Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Party, on the
one hand, and such Borrower or any of its stockholders or Affiliates, on the
other.  Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm's-length commercial transactions
between the Lender Parties, on the one hand, and the Borrowers and other Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of a Borrower or any of its stockholders or Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Party has advised, is currently advising or will advise a

- 92 -

--------------------------------------------------------------------------------

 

Borrower or any of its stockholders or Affiliates on other matters) or any other
obligation to the Borrowers except the obligations expressly set forth in the
Loan Documents and (y) each Lender Party is acting solely as principal and not
as the agent or fiduciary of a Borrower or any of its Affiliates, or any of
their respective management, stockholders or creditors, or of any other
Person.  Each of the Borrowers and each other Loan Party acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Borrower agrees that it will not claim that any Lender Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any Borrower or any other Loan Party, in connection with such
transactions or the process leading thereto.  The terms of this Section 11.13
are supplemental to, and not in derogation of, the provisions of Section 10.

11.14Borrower Agent.

  Each of the Borrowers hereby irrevocably appoints the Company as its agent
(the "Borrower Agent") for purposes of, among other things, requesting the
continuance or conversion of Loans (including all elections of interest rates
and currencies), for delivering notices as to prepayments and commitment
reductions and for providing consents pursuant to Section 11.8.2 [Assignments by
Lenders].  The Administrative Agent shall be entitled to rely in such matters on
all communications delivered by the Borrower Agent as being delivered on behalf
of all Borrowers.

11.15Joinder of Loan Parties.

  Each domestic Subsidiary that is acquired, formed or in existence after the
Closing Date shall either join this Agreement as either a Borrower or a
Guarantor, as designated by the Borrowers and agreed to by the Administrative
Agent.  The Loan Parties shall cause each such domestic Subsidiary to deliver to
the Administrative Agent within thirty (30) days (unless such time period is
extended in writing by the Administrative Agent) after the date of organization
or acquisition of such domestic Subsidiary (i) a Loan Party Joinder
substantially in the form of Exhibit 1.1(L), pursuant to which such domestic
Subsidiary shall join this Agreement and other Loan Documents, as a Borrower or
a Guarantor, as applicable; and such domestic Subsidiary shall, after acceptance
by the Administrative Agent of such Loan Party Joinder, join each of the other
Loan Documents as set forth in such Loan Party Joinder, (ii) deliver documents
and other deliverables in the forms described in Section 7 [First Loans and
Letters of Credit], modified as appropriate to relate to such domestic
Subsidiary, and (iii) do all such other acts and things as the Administrative
Agent in its reasonable discretion may deem necessary or advisable from time to
time in order to more effectively carry out the provisions and goals of this
Agreement and the other Loan Documents.

11.16Foreign Borrower.

  Notwithstanding anything in this Agreement or any of the Loan Documents to the
contrary, the parties intend that this Agreement does hereby provide, and shall
in all circumstances be interpreted to provide, that the Foreign Borrower is
liable only for Loans made to the Foreign Borrower, interest on such Loans, the
Foreign Borrower's reimbursement obligations with respect to any Letter of
Credit issued for its account and for the account of its Subsidiaries and its
ratable share of any of the other Obligations, including, without limitation,
general fees, reimbursements, indemnities and charges hereunder and under any
other Loan Document that are attributable, or attributed as a ratable share, to
it.  Nothing in this Agreement or in any other Loan Document or in this
Section 11.16 (including, but not limited to provisions which purport to impose
joint and several liability on the Foreign Borrower with a domestic Loan Party)
shall be deemed or operate to cause the Foreign Borrower to guaranty or assume
liability with respect to a Revolving Credit Loan made to the Company or any
domestic Loan Party, any Letters of Credit issued for the account of a domestic
Loan Party or other Obligation for which a domestic Loan Party is the primary
obligor.  Nothing in this Section 11.16 is intended to limit, nor shall it be
deemed to limit, any of the liability of the Company or any other domestic Loan
Party for any of the Obligations, whether in its primary capacity as a Borrower,
as a Guarantor, at law or otherwise.  Subject to the limitation of liability of
Foreign Borrower as expressly set forth in this Section 11.16, all Obligations
of the Borrowers and Guarantors are joint and several.

- 93 -

--------------------------------------------------------------------------------

 

11.17No Novation.

  THIS AGREEMENT REPLACES THE EXISTING Credit Agreement.  THIS AGREEMENT IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE EXISTING Credit Agreement.

[Signature Pages to First Amended and Restated Refinancing Credit Agreement
Follow]

 

- 94 -

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written with the intention that it constitute a sealed instrument.

 

BORROWERS:

 

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By: /s/ Alvaro Garcia-Tunon (SEAL)

Name:Alvaro Garcia-Tunon
Title:Chief Financial Officer

 

 

 

WABTEC COÖPERATIEF U.A.,

a coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws
of the Netherlands

 

 

By: /s/ Patrick D. Dugan (SEAL)

Name:Patrick D. Dugan
Title:Authorized Person

 

 






 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

GUARANTORS:

 

 

MOTIVEPOWER, INC.,

a Delaware corporation;

RAILROAD FRICTION PRODUCTS CORPORATION,

a Delaware corporation;

RICON CORP.,

a California corporation;

SCHAEFER EQUIPMENT, INC.,

an Ohio corporation;

YOUNG TOUCHSTONE COMPANY,

a Wisconsin corporation;

STANDARD CAR TRUCK COMPANY,

a Delaware corporation;

DUROX COMPANY,

an Ohio corporation;

G&B SPECIALTIES, INC.,

a Pennsylvania corporation;

GBI USA HOLDINGS, INC.,

a Nevada corporation;

XORAIL, LLC,

a Delaware limited liability company;

XORAIL, INC.,

a Florida corporation;

WABTEC INTERNATIONAL, INC.,

a Delaware corporation;

RFPC HOLDING CORP.,

a Delaware corporation;

WABTEC HOLDING CORP.,

a Delaware corporation;

TURBONETICS HOLDINGS, INC.,

a Delaware corporation;

BARBER STEEL FOUNDRY CORP.,

a Delaware corporation;

LONGWOOD ELASTOMERS, INC.,

a Virginia corporation;

LONGWOOD INDUSTRIES, INC.,

a New Jersey corporation;

LONGWOOD INTERNATIONAL, INC.,

a Delaware corporation;

 

 

By: /s/ Patrick D. Dugan (SEAL)

Name:Patrick D. Dugan
Title:Vice President, Finance of each Guarantor listed above

 

 






 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

 

 

By: /s/ Tracy J. DeCock

Name:Tracy J. DeCock

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

By: /s/ Deborah R. Winkler

Name:Deborah R. Winkler

Title:Vice President

 

 

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

 

 

By: /s/ Philip Medsger

Name:Philip Medsger

Title:Senior Vice President

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

By: /s/ Beth Henry

Name:Beth Henry

Title:Vice President

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

 

By: /s/ Brent Walser            

Name:Brent Walser

Title:Assistant Vice President

 

 

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.,

as a Lender

 

 

By: /s/ George Stoecklein

Name:George Stoecklein

Title:Director

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

 

By: /s/ Rafael Tobon

Name:Rafael Tobon

Title:Director

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

HSBC BANK USA, N.A.,

as a Lender

 

 

By: /s/ Christopher S. Helmeci

Name:Christopher S. Helmeci

Title:Sr. Global RM

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By: /s/ James Travagline

Name:James Travagline

Title:Director

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

TD BANK, N.A.,

as a Lender

 

 

By: /s/ Mark Hogan

Name:Mark Hogan

Title:Executive Director

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

FIFTH THIRD BANK,

as a Lender

 

 

By: /s/ Michael Barnett

Name:Michael Barnett

Title:Managing Director

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

 

By: /s/ Michael Kiss

Name:Michael Kiss

Title:Vice President

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender

 

 

By: /s/ Tricia Balser

Name:Tricia Balser

Title:Managing Director

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

FIRST COMMONWEALTH BANK,

as a Lender

 

 

By: /s/ Neil Corry-Roberts

Name:Neil Corry-Roberts

Title:Senior Vice President

 

 



 

--------------------------------------------------------------------------------

[Signature Page to First Amended and Restated Refinancing Credit Agreement]

 

CITIBANK, N.A.,

as a Lender

 

 

By: /s/ Ryan J. Beiser

Name:Ryan J. Beiser

Title:Senior Vice President

 

 



 

--------------------------------------------------------------------------------

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

 

 

By: /s/ Michael D. Pearce

Name:Michael D. Pearce

Title:Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(A)

PRICING GRID--

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

Level

Leverage Ratio

Commitment
Fee

Letter of Credit Fee

Revolving Credit Base Rate Spread

Revolving Credit Eurocurrency Rate Spread

I

Less than 0.50 to 1.00

0.20%

0.75%

0.00%

0.75%

II

Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00

0.20%

1.00%

0.00%

1.00%

III

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

0.25%

1.25%

0.25%

1.25%

IV

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

0.30%

1.50%

0.50%

1.50%

V

Greater than or equal to 2.00 to 1.00

0.30%

1.75%

0.75%

1.75%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be determined on the Closing Date based on the
Leverage Ratio computed on such date pursuant to a Compliance Certificate to be
delivered on the Closing Date.

(b)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each Fiscal
Quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end.  Any increase or decrease in the Applicable Margin, the Applicable
Commitment Fee Rate or the Applicable Letter of Credit Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of the Borrowers].  If a Compliance Certificate is not delivered
when due in accordance with such Section 8.3.3 [Certificate of the Borrowers],
then the rates in "Level V" shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered.

(c)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Borrowers or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers as
of any applicable date was inaccurate and (ii) a proper calculation of the

1

--------------------------------------------------------------------------------

 

Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Lender, as the case may be, under Section 2.8 [Letter
of Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default].  The Borrowers' obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders



Lender

Revolving  Commitment Amount



Ratable Share


Name:
PNC Bank, National Association

225 Fifth Avenue, 4th Floor
Pittsburgh, PA  15222
Attention:Tracy DeCock, Senior Vice President
Telephone:(412) 762-9999
Telecopy:(412) 762-4718
Email:tracy.decock@pnc.com


  $


90,000,000


11.250000000


%

 

 

 

 

 

Name:
JPMorgan Chase Bank, N.A.

270 Park Avenue, 43rd Floor
New York, NY  10172
Attention:Deborah R. Winkler, Vice President
Telephone:(212) 622-3285
Telecopy:(646) 534-3081
Email:deborah.r.winkler@jpmorgan.com


  $


80,000,000


10.000000000


%

 

 

 

 

 

Name:
Citizens Bank of Pennsylvania

c/o RBS Citizens, N.A.
525 William Penn Place
Pittsburgh, PA  15219
Attention:Philip Medsger, Senior Vice President
Telephone:(412) 867-2384
Telecopy:(412) 552-6307
Email:philip.r.medsger@rbscitizens.com


  $


75,000,000


9.375000000


%

 

 

 

 

 

1

--------------------------------------------------------------------------------

 



Lender

Revolving  Commitment Amount



Ratable Share

Name:
Bank of America, N.A.

436 Seventh Avenue
Pittsburgh, PA 15219
Attention:Beth Henry, Vice President
Telephone:(412) 454-8975
E-mail:beth.henry@baml.com


  $


70,000,000


8.750000000


%

 

 

 

 

 

Name:
Branch Banking and Trust Company

200 West Second Street, 16th Floor
Winston-Salem, NC  27101
Attention:Robert Searson, Senior Vice President
Telephone:(336) 733-2771
Telecopy:(336) 733-2740
Email:RSearson@bbandt.com


  $


70,000,000


8.750000000


%

 

 

 

 

 

Name:
The Bank of Tokyo‑Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas
New York, NY  10020-1104
Attention:George Stoecklein, Director
Telephone:(212) 782-5572
Telecopy:(212) 782-6440
Email:gstoecklein@us.mufg.jp


  $


70,000,000


8.750000000


%

 

 

 

 

 

Name:
The Bank of Nova Scotia

c/o Scotia Capital
Diversified Central – 63rd Floor
40 King Street West
Toronto, ON M5H 1H1, Canada
Attention:Shirish Patel, Managing Director
Telephone:(312) 375-9316
Email:shirish_patel@scotiacapital.com


  $


45,000,000


5.625000000


%

 

 

 

 

 

2

--------------------------------------------------------------------------------

 



Lender

Revolving  Commitment Amount



Ratable Share

Name:
HSBC Bank USA, N.A.

1105 Washington Road

Pittsburgh, PA  15228
Attention:Christopher S. Helmeci, Sr. Global RM
Telephone:(412) 320-0072
Telecopy:(212) 642-1888
Email:Christopher.S.Helmeci@us.hsbc.com


  $


45,000,000


5.625000000


%

 

 

 

 

 

Name:
Wells Fargo Bank, National Association

1 South Broad Street, 8th Floor
Philadelphia, PA  19107
Attention:Laura Rowley, Senior Vice President
Telephone:(267) 321-6712
Telecopy:(267) 321-6700
Email:Laura.Rowley@wellsfargo.com


  $


45,000,000


5.625000000


%

 

 

 

 

 

Name:
TD Bank, N.A.

2005 Market Street, 2nd Floor
Philadelphia, PA  19103
Attention:Mark Hogan, Executive Director
Telephone:(215) 282-2796
Telecopy:(215) 282-2476
Email:mark.hogan@td.com


  $


40,000,000


5.000000000


%

 

 

 

 

 

Name:
Fifth Third Bank

707 Grant Street, 21st Floor
Pittsburgh, PA  15219
Attention:Michael Barnett, Managing Director
Telephone:(412) 291-5457
Email:michael.barnett@53.com


  $


35,000,000


4.375000000


%

 

 

 

 

 

3

--------------------------------------------------------------------------------

 



Lender

Revolving  Commitment Amount



Ratable Share


Name:
The Huntington National Bank

125 South Wacker Dr Suite 2840
HCCHIL
Chicago, IL 60606
Attention:Michael Kiss, Vice President
Telephone:(312) 762-2163
Email:Michael.Kiss@huntington.com


  $


35,000,000


4.375000000


%

 

 

 

 

 

Name:
The PrivateBank and Trust Company

1100 Superior Avenue, Suite 1325
Cleveland, OH  44114
Attention:Tricia Balser, Managing Director
Telephone:(216) 456-2985
Email:tbalser@theprivatebank.com


  $


25,000,000


3.125000000


%

 

 

 

 

 

Name:
First Commonwealth Bank

437 Grant Street, Suite 1600
Pittsburgh, PA  15219
Attention:Neil Corry-Roberts, Senior Vice President
Telephone:(412) 690-2122
Telecopy:(412) 690-2206
Email:Ncorry-roberts@fcbanking.com


  $


25,000,000


3.125000000


%

 

 

 

 

 


Name:
Citibank, N.A.

1101 Pennsylvania Avenue, 11th Floor
Washington, D.C.  20004
Attention:Ryan J. Beiser, Senior Vice President
Telephone:202-508-4527
Email:ryan.beiser@citi.com


  $


25,000,000


3.125000000


%

 

 

 

 

 

4

--------------------------------------------------------------------------------

 



Lender

Revolving  Commitment Amount



Ratable Share


Name:
First National Bank of Pennsylvania

One North Shore Center
12 Federal Street, Suite 500
Pittsburgh, PA  15212
Attention:Michael D. Pearce, Vice President
Telephone:(412) 359-2612
Telecopy:(412) 231-3584
Email:PearceM@fnb-corp.com


  $


25,000,000


3.125000000


%

 

 

 

 

 

Total

  $

800,000,000

100.000000000

%




5

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Administrative Agent, Borrowers and
Guarantors:

ADMINISTRATIVE AGENT:

Name:  
PNC Bank, National Association


225 Fifth Avenue, 4th Floor
Pittsburgh, PA  15222
Attention:Tracy DeCock, Senior Vice President
Telephone:(412) 762-9999
Telecopy:(412) 762-4718
Email:tracy.decock@pnc.com

 

With a Copy To:

PNC Bank, National Association
Agency Services
Mail Stop: P7-PFSC-04-I
500 First Avenue
Pittsburgh, PA 15219
Attention:Trina Barkley, Agency Services
Telephone:(412) 768-0423
Telecopy:(412) 705-2006
Email:trina.barkley@pnc.com

BORROWERS:

Name:  
Westinghouse Air Brake Technologies Corporation

1001 Air Brake Avenue

Wilmerding, PA  15148

For Notices given prior to January 1, 2014:

Attention:  Alvaro Garcia-Tunon, Chief Financial Officer

Telephone:(412) 825-1317
Telecopy:(412) 825-1883
Email:agarcia-tunon@wabtec.com

For Notices given on or after January 1, 2014:

Attention:  Patrick D. Dugan, Chief Financial Officer

Telephone:(412) 825-1638
Telecopy:(412) 825-1883
Email:pdugan@wabtec.com

6

--------------------------------------------------------------------------------

 

Name:  
Wabtec Coöperatief U.A.
c/o Westinghouse Air Brake Technologies Corporation

1001 Air Brake Avenue

Wilmerding, PA  15148

For Notices given prior to January 1, 2014:

Attention:  Alvaro Garcia-Tunon, Chief Financial Officer

Telephone:(412) 825-1317
Telecopy:(412) 825-1883
Email:agarcia-tunon@wabtec.com

For Notices given on or after January 1, 2014:

Attention:  Patrick D. Dugan, Chief Financial Officer

Telephone:(412) 825-1638
Telecopy:(412) 825-1883
Email:pdugan@wabtec.com

GUARANTORS:

Name:
MotivePower, Inc.

Railroad Friction Products Corporation

Ricon Corp.

Schaefer Equipment, Inc.

Young Touchstone Company

Standard Car Truck Company

Durox Company

G&B Specialties, Inc.

GBI USA Holdings, Inc.

Xorail, LLC

Xorail, Inc.

Wabtec International, Inc.

RFPC Holding Corp.

Wabtec Holding Corp.

Turbonetics Holdings, Inc.

Barber Steel Foundry Corp

Longwood Elastomers, Inc.

Longwood Industries, Inc.

Longwood International, Inc.
c/o Westinghouse Air Brake Technologies Corporation

1001 Air Brake Avenue
Wilmerding, PA  15148

For Notices given prior to January 1, 2014:

Attention:  Alvaro Garcia-Tunon, Chief Financial Officer

Telephone:(412) 825-1317
Telecopy:(412) 825-1883
Email:agarcia-tunon@wabtec.com

For Notices given on or after January 1, 2014:

Attention:  Patrick D. Dugan, Chief Financial Officer

7

--------------------------------------------------------------------------------

 

Telephone:(412) 825-1638
Telecopy:(412) 825-1883
Email:pdugan@wabtec.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(E)

EXCLUDED SUBSIDIARIES

Ricon Acquisition Corp.

Barber Steel Castings, Inc.

Barber Tian Rui Railway Supply LLC

Longwood Engineered Products, Inc.

SCT Technology LLC

Standard Car Truck – Asia, Inc.

Wabtec Corporation

Wabtec Investments Limited LLC

Wabtec Finance LLC

Mors Smitt Technologies, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.8.1

EXISTING LETTERS OF CREDIT

Account Party

Instrument Number (Issuer)

Beneficiary

Issue Date

Expiry Date

Currency Amount

Standard Car Truck Company

18118284-00
(PNC, National Association)

Societe Generale

09/25/12

01/31/14

$4,171,166.60 USD

Westinghouse Air Brake Technologies Corporation

18112118-00
(PNC, National Association)

National Union Fire Insurance

10/21/09

10/22/14

$100,000.00 USD

Westinghouse Air Brake Technologies Corporation

18112725-00
(PNC, National Association)

China Minsheng Banking Corp Ltd.

02/19/10

01/11/14

$237,463.00 USD

Westinghouse Air Brake Technologies Corporation

18113607-00
(PNC, National Association)

The Travelers Indemnity Company

08/19/10

08/01/14

$2,000,000.00 USD

Westinghouse Air Brake Technologies Corporation

18114586-00
(PNC, National Association)

HSBC Bank Brasil SA – Banco Multiplo

03/02/11

01/31/14

R$29,900,000.00 BRL

Westinghouse Air Brake Technologies Corporation

18115558-00
(PNC, National Association)

Merchants Bonding Company

08/23/11

09/10/14

$200,000.00 USD

Westinghouse Air Brake Technologies Corporation

18118195-00
(PNC, National Association)

Old Republic Insurance Company

09/11/12

08/31/14

$914,687.00 USD

Westinghouse Air Brake Technologies Corporation

18118583-00
(PNC, National Association)

Kawasaki Heavy Industries Ltd.

04/19/13

10/03/17

$495,460.48 USD

Westinghouse Air Brake Technologies Corporation

18119559-00
(PNC, National Association)

CSR Meishan Co., Ltd.

05/13/13

03/11/15

$60,838.00 USD

Westinghouse Air Brake Technologies Corporation

18119701-00
(PNC, National Association)

Package Properties, LLC

05/15/13

05/15/14

$695,000.00 USD

1

--------------------------------------------------------------------------------

 

Account Party

Instrument Number (Issuer)

Beneficiary

Issue Date

Expiry Date

Currency Amount

Cofren SAS

18117701-00
(PNC, National Association)

Banco Bilbao Vizcaya Argentina

06/25/12

07/22/16

€106,103.44 EUR

Vapor Europe

18114177-00
(PNC, National Association)

Unicredit Banca AG.623

01/18/11

12/30/13

€85,998.00 EUR

Vapor Europe

18114179-00
(PNC, National Association)

Unicredit Banca AG.623

01/18/11

12/30/13

€25,799.40 EUR

Vapor Europe

18114180-00
(PNC, National Association)

Unicredit Banca AG.623

01/18/11

12/30/13

€21,811.20 EUR

Vapor Europe

18114181-00
(PNC, National Association)

Unicredit Banca AG.623

01/18/11

12/30/13

€72,704.00 EUR

Vapor Europe

18115995-00
(PNC, National Association)

Citibank Korea Inc

01/20/12

01/31/16

€601,428.00 EUR

Vapor Europe

18115999-00
(PNC, National Association)

Citibank Korea Inc

01/20/12

01/31/19

€2,001,360.00 EUR

Wabtec South Africa (PTY) Ltd.

18119584-00
(PNC, National Association)

Bank of China Ltd., Hunan Branch

07/22/13

09/22/14

R13,526,248.90 ZAR

Wabtec South Africa (PTY) Ltd.

18119586-00
(PNC, National Association)

Bank of China Ltd., Hunan Branch

07/18/13

09/30/14

R13,526,248.90 ZAR

Westinghouse Air Brake Technologies Corporation

18111403-00
(PNC, National Association)

Chevy Chase Business Park Limited

05/29/09

07/31/14

$100,000.00 USD

Westinghouse Air Brake Technologies Corporation

18112724-00
(PNC Bank, National Association)

China Minsheng Banking Corp Ltd.

02/19/10

01/11/14

$87,225.35 USD

Westinghouse Air Brake Technologies Corporation

P-210871
(JPMorgan Chase Bank, N.A.)

The Home Insurance Company

07/28/95

03/09/14

$39,246.00 USD

2

--------------------------------------------------------------------------------

 

Account Party

Instrument Number (Issuer)

Beneficiary

Issue Date

Expiry Date

Currency Amount

Westinghouse Air Brake Technologies Corporation

S657543
(Bank of America, N.A.)

Standard Chartered Bank

09/26/08

09/25/14

$25,000.00 USD

MotivePower, Inc.

S18572/346249
(The Bank of Nova Scotia)

Metrolinx

03/26/13

03/26/14

$31,744,660.00 USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.1.6

LITIGATION AND CONTINGENT LIABILITIES

1.Claims have been filed against the Company and certain of its affiliates in
various jurisdictions across the United States by persons alleging bodily injury
as a result of exposure to asbestos-containing products.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1

--------------------------------------------------------------------------------

 

Schedule 6.1.8

Subsidiary

Jurisdiction of Formation

Entity Type

Company Ownership % (direct and indirect)

Adantech Industria e Comercio de Metal, Borracha e Friccao Ltda. EPP Brazil

Brazil, Federative Republic of

Corporation

100

Barber Steel Castings, Inc.

Delaware

Corporation

100

Barber Steel Foundry Corp.

Delaware

Corporation

100

Barber Tian Rui Railway Supply LLC

Delaware

Joint Venture

50

Bearward Engineering Limited

England

Corporation

100

Bearward Limited

England

Corporation

100

Becorit GmbH

Germany, Federal Republic of

Corporation

100

Beijing Wabtec Huaxia Technology Company Ltd.

China, People's Republic of

Joint Venture

100

CoFren S.A.S.

France, French Republic

Corporation

100

CoFren S.r.l.

Italy, Italian Republic

Corporation

100

Coleman Hydraulics Limited

England

Corporation

100

Coleman Manufacturing Limited

England

Corporation

100

Coleman UK Group Limited

England

Corporation

100

Durox Company

Ohio

Corporation

100

Envirotech Research Limited

England

Corporation

100

Evand Pty., Ltd.

Australia, Commonwealth of

Corporation

100

F.I.P. Pty. Ltd.

Australia, Commonwealth of

Corporation

100

FIP Brakes South Africa (Proprietary) Limited

South Africa, Republic of

Joint Venture

70

G & B Specialties, Inc.

United States of America

Corporation

100

GBI USA Holdings, Inc.

United States of America

Corporation

100

Hubei Dengfeng Unifin Electrical Equipment Cooling System Co., Ltd.

China, People's Republic of

Joint Venture

60

Hunan CSR Wabtec Railway Transportation Technology Co., Ltd.

China, People's Republic of

Joint Venture

50

InTrans Engineering Limited

India, Republic of

Corporation

100

J. & D. Gears Limited

England

Corporation

100

Keelex 351 Limited

England

Corporation

100

LH Access Technology Limited

England

Corporation

100

LH Group Holdings Limited

England

Corporation

100

LH Group Services Limited

England

Corporation

100

LH Group Wheelsets Limited

England

Corporation

100

LH Plant (Burton) Limited

England

Corporation

100

Longwood Elastomers, Inc.

Virginia

Corporation

100

Longwood Elastomers, S.A.

Spain, Kingdom of

Corporation

100

Longwood Engineered Products, Inc.

Delaware

Corporation

100

1

--------------------------------------------------------------------------------

 

Longwood Industries, Inc.

New Jersey

Corporation

100

Longwood International, Inc.

Delaware

Corporation

100

LWI Elastomers International, S.L.

Spain, Kingdom of

Corporation

100

 

 

 

 

LWI International B.V.

Netherlands, Kingdom of the

Corporation

100

Mors Smitt BV

Netherlands, Kingdom of the

Corporation

100

Mors Smitt France S.A.S.

France, French Republic

Corporation

100

Mors Smitt Holding S.A.S.

France, French Republic

Corporation

100

Mors Smitt Netherlands BV

Netherlands, Kingdom of the

Limited Liability Company

100

Mors Smitt Technologies, Inc.

United States of America

Corporation

100

Mors Smitt UK Ltd

United Kingdom of Great Britain & Northern Ireland

Corporation

100

MorsSmitt Asia, Ltd.

Hong Kong, Special Administrative Region of China

Corporation

100

MotivePower, Inc.

Delaware

Corporation

100

Napier Turbochargers (Holdings) Limited

England

Corporation

100

Napier Turbochargers Limited

England

Corporation

100

Parts Supply Limited

England

Corporation

100

Poli S.r.l.

Italy, Italian Republic

Corporation

100

Railroad Friction Products Corp.

Delaware

Corporation

100

RFPC Holding Corp.

Delaware

Corporation

100

Ricon Acquisition Corp.

Georgia

Corporation

100

Ricon Corp.

California

Corporation

100

Sanhe CNR Wabtec Railway Brake Technology Ltd.

China, People's Republic of

Corporation

100

Schaefer Equipment, Inc.

Ohio

Corporation

100

SCT Europe Limited

England/Wales

Corporation

100

SCT Technology, LLC

Delaware

Joint Venture

100

Shenyang CNR Wabtec Railway Brake Technology Company, Ltd.

China, People's Republic of

Joint Venture

50

Standard Car Truck - Asia, Inc.

Delaware

Corporation

100

Standard Car Truck Company

Delaware

Corporation

100

The Hunslet Engine Company Limited

England

Corporation

100

TP (Powder Coating) Limited

England

Corporation

100

Turbonetics Holdings, Inc.

Delaware

Corporation

100

Vapor Europe S.r.l.

Italy, Italian Republic

Limited Liability Company

100

Vapor Rail Kapi Sistemieri Ticaret Ve Hizmetleri Limited Sirketi Turney

Turkey, Republic of

Joint Venture

54

Vapor Ricon Europe Ltd.

England

Subsidiary

100

Wabtec (Beijing) Corporate Management Co., Ltd.

China, People's Republic of

Corporation

100

Wabtec Assembly Services S. de R.L. de C.V.

Mexico, United Mexican States

Limited Liability Company

100

Wabtec Australia Pty. Limited

Australia, Commonwealth of

Corporation

100

2

--------------------------------------------------------------------------------

 

Wabtec Brasil Fabricacao e Manutencao de Equipamentos Ferroviarios Ltd.

Brazil, Federative Republic of

Corporation

100

Wabtec Canada, Inc.

Canada

Corporation

100

Wabtec China Friction Holding Limited

Hong Kong, Special Administrative Region of China

Limited Liability Company

100

Wabtec China Rail Products & Services Holding Limited

Hong Kong, Special Administrative Region of China

Limited Liability Company

100

Wabtec Cooperatief U.A.

Netherlands, Kingdom of the

Limited Liability Company

100

Wabtec Corporation

New York

Corporation

100

Wabtec de Mexico S. de R.L. de C.V.

Mexico, United Mexican States

Limited Liability Company

100

 

 

 

100

Wabtec Europe GmbH

Austria, Republic of

Corporation

100

Wabtec Finance LLC

Delaware

Limited Liability Company

100

Wabtec FRG GmbH

Germany, Federal Republic of

Corporation

100

Wabtec FRG Holdings GmbH &  Co. KG

Germany, Federal Republic of

Corporation

100

Wabtec Golden Bridge Transportation Technology (Hangzhou) Company Ltd.

China, People's Republic of

Joint Venture

51

Wabtec Holding Corp.

Delaware

Corporation

100

Wabtec International, Inc.

Delaware

Corporation

100

Wabtec Investments Limited LLC

United States of America

Limited Liability Company

100

Wabtec Jinxin (Wuxi) Heat Exchanger Co., Ltd.

China, People's Republic of

Joint Venture

85

Wabtec Manufacturing Mexico, S. de R.L. de C.V.

Mexico, United Mexican States

Limited Liability Company

100

Wabtec MZT AD Skopje

Macedonia, Republic of

Corporation

87.4

Wabtec MZT Poland Sp. z.o.o.

Poland, Republic of

Limited Liability Company

100

Wabtec Rail Limited

England

Corporation

100

Wabtec Rail Scotland Limited

Scotland

Corporation

100

Wabtec Railway Electronics Corporation

Canada

Corporation

100

Wabtec Servicios Administrativos S.A. de C.V.

Mexico, United Mexican States

Corporation

100

Wabtec South Africa Proprietary Limited

South Africa, Republic of

Joint Venture

70

Wabtec UK Holdings Limited

England

Corporation

100

Wabtec UK Investments Limited

England

Corporation

100

Wabtec UK Management Limited

England

Corporation

100

Westinghouse Air Brake Technologies Corporation

Delaware

Corporation

N/A

Westinghouse Railway Holdings (Canada), Inc.

Ontario, Canada

Corporation

100

Wilmerding International Holdings C.V.

Netherlands, Kingdom of the

Corporation

100

Winco Equipamentos Ferroviarios Ltda.

Brazil, Federative Republic of

Corporation

100

Xorail LLC

Delaware

Limited Liability Company

100

Xorail, Inc.

Florida

Corporation

100

3

--------------------------------------------------------------------------------

 

Young Touchstone Company

Wisconsin

Corporation

100

Zhongshan MorsSmitt Relay

China, People's Republic of

Corporation

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.1.14

Has been removed, no longer applicable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.15

REAL PROPERTY

 

Location

 

 

Business Segment

Primary Use

 

Own/

Lease

 

Approximate
Square Feet

 

Domestic

 

 

 

 

Rothbury, MI

Freight

Manufacturing/Office/Warehouse

Own

500,000

lmerding, PA

Freight

Manufacturing/Service/Office

Own

365,000

Boise, ID

Freight/Transit

Manufacturing

Own

326,000

Panorama City, CA

Transit

Manufacturing

Lease

200,000

Spartanburg, SC

Transit

Manufacturing/Service

Lease

183,600

Lexington, TN

Freight

Manufacturing

Own

170,000

Jackson, TN

Freight

Manufacturing

Own

150,000

Berwick, PA

Freight

Manufacturing/Warehouse

Own

150,000

Brenham, TX

Transit

Manufacturing/Office

Own

    144,671

Chicago, IL

Freight

Manufacturing/Service

Own

123,140

Buffalo Grove, IL

Transit

Manufacturing

Lease

115,570

Greensburg, PA

Freight

Manufacturing

Own

113,000

Maxton, NC

Freight/Transit

Manufacturing

Own

105,000

Chillicothe, OH

Freight

Manufacturing

Lease

104,000

Warren, OH

Freight

Manufacturing

Own

102,650

Kansas City, MO

Freight

Service Center

Own

95,900

Cleveland, OH

Transit

Manufacturing/Warehouse/Office

Lease

92,609

Pittsburgh, PA

Freight

Manufacturing/Office

Lease

90,000

1

--------------------------------------------------------------------------------

 

Location

 

 

Business Segment

Primary Use

 

Own/

Lease

 

Approximate
Square Feet

 

Coshocton, OH

Freight

Manufacturing/Warehouse/Office

Own

83,000

Wytheville, VA

Transit

Manufacturing/Office

Own

82,400

Germantown, MD

Freight

Manufacturing

Own

80,000

Strongsville, OH

Freight

Manufacturing/Warehouse/Office

Lease

80,000

Columbia, SC

Freight

Service Center

Lease

71,000

Willits, CA

Freight/Transit

Manufacturing

Own

70,000

Plattsburgh, NY

Transit

Manufacturing

Lease

64,000

Bensenville, IL

Freight

Manufacturing/Warehouse/Office

Lease

58,000

Jacksonville, FL

Freight

Office

Lease

46,351

Moorpark, CA

Transit

Office/Warehouse

Lease

45,916

Cleveland, OH

Transit

Manufacturing/Warehouse/Office

Lease

43,283

Cedar Rapids, IA

Freight

Office

Lease

37,000

Greer, SC

Transit

Warehouse

Lease

34,000

Export, PA

Freight

Manufacturing

Lease

34,000

Jacksonville, FL

Freight

Warehouse

Lease

30,000

Elmsford, NY

Transit

Service Center

Lease

28,000

Chesapeake, VA

Freight

Manufacturing/Office

Lease

24,630

Wytheville, VA

Transit

Manufacturing

Lease

23,500

Boise, ID

Freight/Transit

Warehouse/Office

Lease

22,826

Burlington, NC

Transit

Manufacturing/Office

Lease

22,480

Clarksburg, MD

Freight

Manufacturing

Lease

22,433

Carson City, NV

Freight

Service Center

Lease

22,000

2

--------------------------------------------------------------------------------

 

Location

 

 

Business Segment

Primary Use

 

Own/

Lease

 

Approximate
Square Feet

 

Salem, OH

Freight

Manufacturing

Own

20,000

Park Ridge, IL

Freight

Office

Lease

15,150

Boise, ID

Freight/Transit

Warehouse

Lease

13,028

Export, PA

Transit

Manufacturing

Lease

13,000

Greensboro, GA

Transit

Office

Lease

  9,105

Elkhart, IN

Transit

Warehouse

Lease

8,000

Omaha, NE

Freight

Office

Lease

7,048

Jackson, TN

Freight

Warehouse

Lease

6,000

Ontario, CA

Freight

Office

Lease

  5,954

Englewood, CO

Freight

Office

Lease

5,676

Azle, TX

Freight

Office

Lease

5,180

Oak Creek, WI

Freight

Engineering/Admin

Lease

5,000

Woodbury, MN

Freight

Office

Lease

3,654

Wayne, PA

Freight

Office

Lease

3,641

Fort Worth, TX

Freight

Office

Lease

  2,980

Merriam, KS

Freight

Office

Lease

2,874

Walnut Creek, CA

Freight

Warehouse

Lease

1,821

Hudson, OH

Freight

Office

Lease

800

San Pablo, CA

Transit

Office

Lease

550

McKeesport, PA

Freight

Warehouse

Lease

400

Hiram, GA

Transit

Warehouse

Lease

400

New Castle, DE

Transit

Sales Office

Lease

400

3

--------------------------------------------------------------------------------

 

Location

 

 

Business Segment

Primary Use

 

Own/

Lease

 

Approximate
Square Feet

 

Glen Mills, PA

Freight

Office

Lease

300

Mountaintop, PA

Corporate

Vacant Land Available for Sale

Own

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.19

LABOR MATTERS

1.

Cardinal Pumps & Exchangers division of Young Touchstone Company and United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
Service Workers International Union, Local 3372-2.  Salem, Ohio

Dated May 19, 2011 thru May 19, 2014

2.

Triangle Engineered Products division of Westinghouse Air Brake Technologies
Corporation and Automobile Mechanics Union Local 701, International Association
of Machinists & Aerospace Workers, AFL-CIO.  Bensenville, IL

Dated December 12, 2011 thru December 11, 2014 (currently being renegotiated)

3.

Westinghouse Air Brake Technologies Corporation and United Electrical, Radio and
Machine Workers of America Local 610.  Wilmerding and Greensburg, PA

Dated May 1, 2013 thru May, 2016  (Hourly Workers)

4.

Westinghouse Air Brake Technologies Corporation and United Electrical, Radio and
Machine Workers of America Local 610.  Wilmerding and Greensburg, PA

Dated May 1, 2013 thru May 1, 2016  (Salaried Workers )

5.

MotivePower, Inc. agreement with International Union of Operating Engineers
Local 370.  Boise, Idaho

Dated July 1, 2012 thru June 30, 2015

6.

Barber Pa division of Standard Car Truck Company and United Steelworkers -
Pittsburgh PA

Expires March, 2015

 

1

--------------------------------------------------------------------------------

 

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

 

None.

 

 

 

1

--------------------------------------------------------------------------------

 

SCHEDULE 8.2.11

PERMITTED INVESTMENTS

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the "Assignor") and the
Assignee identified in item 2 below (the "Assignee").  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as the same may be amended, restated, modified or
supplemented, the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities); and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest").  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

12.

Assignor:______________________________

13.

Assignee:______________________________
[and is an Affiliate of [identify Lender]]

14.

Borrowers:WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION and WABTEC COÖPERATIEF
U.A., collectively, as the borrowers

15.

Administrative Agent:PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as the administrative agent under the Credit Agreement

16.

Credit Agreement:The $800,000,000 Revolving Credit Facility First Amended and
Restated Refinancing Credit Agreement dated as of December 19, 2013 among the
Borrowers, the Guarantors

1

--------------------------------------------------------------------------------

 

party thereto, the Lenders party thereto, and the Administrative Agent.

17.

Assigned Interest:



Facility Assigned

Aggregate Amount of Commitment / Loans for all Lenders

Amount of Commitment / Loans Assigned1

Percentage Assigned of Commitment / Loans2



CUSIP Number

Revolving Credit Commitment

$

$

%

 

 

18.

[Trade Date:______________]3

Effective Date:  _____________ ___, 20__  [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]4    

[SIGNATURE PAGES FOLLOW]

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:

Name:

Title:

 

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

Name:

Title:

 

 




 

Accepted:

PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

By:

Name:

Title:

 

 

 

 

Consented to:

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,
a Delaware corporation, as Borrower Agent

By:

Name:

Title:

 

 

 

 

ANNEX 1

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION

WABTEC COÖPERATIEF U.A.

 

$800,000,000 REVOLVING CREDIT FACILITY

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

1.Representations and Warranties.

1.1Assignor.  The Assignor: (a) represents and warrants that: (i) it is the
legal and beneficial owner of the Assigned Interest; (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim; and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder; (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document; or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2Assignee.  The Assignee: (a) represents and warrants that: (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement);
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; (v) after giving
effect to the Assigned Interest, the share of the Assignee located in or
organized under the laws of the Netherlands in the Loans and the share of the
Assignee in the Loans to WABTEC UA or a Foreign Borrower organized under the
laws of the Netherlands is at least the Dollar Equivalent of EUR 100,000 or such
higher amount as may be required on the Effective Date in order for the Assignee
to qualify as a Professional Market Party or the Assignee shall otherwise
qualify as a Professional Market Party; (vi) it is a Professional Market Party
and (vii) if the Assignee is not incorporated or organized under the Laws of the
United States of America or a state thereof, attached to the Assignment and
Assumption is any other documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that: (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(G)

FORM OF

AMENDED AND RESTATED

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
"Guaranty"), dated as of December 19, 2013, is jointly and severally given by
each of the undersigned and each of the other Persons which become Guarantors
hereunder from time to time (each a "Guarantor" and collectively the
"Guarantors") in favor of PNC Bank, National Association, as administrative
agent for the Lenders (the "Administrative Agent"), in connection with that
First Amended and Restated Refinancing Credit Agreement, dated as of
December 19, 2013, by and among WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,
a Delaware corporation and WABTEC COÖPERATIEF U.A., a coöperatieve vereniging
met uitsluiting van aansprakelijkheid under the laws of the Netherlands
(collectively referred to as the "Borrowers" and each as a "Borrower"), the
Administrative Agent, the Lenders now or hereafter party thereto (the "Lenders")
and the Guarantors (as amended, restated, modified, or supplemented from time to
time hereafter, the "Credit Agreement").  Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement, and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.

To induce the Administrative Agent and the Lenders to make loans and grant other
financial accommodations to the Borrowers and Guarantors under the Credit
Agreement, each Guarantor jointly and severally agrees as follows:

4.Guarantied Obligations.  Each Guarantor hereby jointly and severally
unconditionally and irrevocably guaranties to the Administrative Agent and each
Lender and any provider of a Lender Provided Foreign Currency Hedge, any
provider of a Lender Provided Interest Rate Hedge or any provider of Other
Lender Provided Financial Service Products and becomes surety, as though it was
a primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of the Borrowers or any other Guarantor to
the Administrative Agent or any of the Lenders or any Affiliate of any Lender
under or in connection with the Credit Agreement or any other Loan Document,
whether for principal, interest, fees, indemnities, expenses, or otherwise, and
all renewals, extensions, amendments, refinancings or refundings thereof,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and Indebtedness
arising from any extensions of credit under or in connection with any Loan
Document from time to time, regardless of whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to extension of
credit is not satisfied) (all of the foregoing obligations, liabilities and
indebtedness are referred to herein collectively as the "Guarantied Obligations"
and each as a "Guarantied Obligation").  Notwithstanding anything to the
contrary contained herein, Guarantied Obligations shall specifically

exclude any and all Excluded Hedge Liabilities.  Without limitation of the
foregoing, any of the Guarantied Obligations shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty if the Administrative Agent
or any of the Lenders (or any one or more assignees or transferees thereof) from
time to time assign or otherwise transfer all or any portion of their respective
rights and obligations under the Loan Documents, or any other Guarantied
Obligations, to any other Person.

5.Guaranty.  Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them.  All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without set-off, counterclaim, withholding, or other deduction of any
nature.

6.Obligations Absolute.  The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or any Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity.  Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents.  Without limiting the generality of the foregoing, each
Guarantor hereby consents to, at any time and from time to time, and the joint
and several obligations of each Guarantor hereunder shall not be diminished,
terminated, or otherwise similarly affected by any of the following:

6.1Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

6.2Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of,
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

6.3Any failure to assert any breach of or default under any Loan Document or any
of the Guarantied Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Borrower or any other Person under or in
connection with any Loan Document or any of the Guarantied Obligations; any
refusal of payment or performance of any of the Guarantied Obligations, whether
or not with any reservation of rights against any Guarantor; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Guarantied Obligations)
to other obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

6.4Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations.  As used in this Guaranty, "direct or indirect security" for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

6.5Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, forfeiture, restructuring or termination of, or other change in, the
corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
any Borrower, or any other Person in connection with any such proceeding;

6.6Any defense, set-off, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
Law or release of any Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or

6.7Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only Payment In Full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.1.8 [Further Assurances; Joinder of Loan
Parties] of the Credit Agreement and each Guarantor affirms that its obligations
shall continue hereunder undiminished.

7.Waivers, etc.  Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof.  Without limitation and
to the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

7.1All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following:  any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of any Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person;

7.2Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

7.3Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, "one action" laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against any Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

7.4Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

8.Reinstatement.  This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance.  Upon Payment In Full, this Guaranty shall terminate;
provided, however, that this Guaranty shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Guarantied
Obligations is rescinded, recouped, avoided, or must otherwise be returned or
released by any Lender or Administrative Agent upon or during the insolvency,
bankruptcy, or reorganization of, or any similar proceeding affecting, any
Borrower or for any other reason whatsoever, all as though such payment had not
been made and was due and owing.

9.Subrogation.  Each Guarantor waives and agrees it will not exercise any rights
against any Borrower or any other Guarantor arising in connection with, or any
Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been indefeasibly paid in full, and all Commitments have been terminated and all
Letters of Credit have expired.  If any amount shall be paid to any Guarantor by
or on behalf of any Borrower or any other Guarantor by virtue of any right of
subrogation, contribution, or the like, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and shall be held in trust for the
benefit of, the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

10.No Stay.  Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against any Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall

be deemed to have been declared in default or accelerated, and such other
exercise or conditions to exercise shall be deemed to have been taken or met.

11.Taxes.  Each Guarantor covenants and agrees to comply with the provisions
applicable to such Guarantor in Section 5.9 [Taxes], Section 8.1 [Affirmative
Covenants] and Section 8.2 [Negative Covenants] of the Credit Agreement.

12.Notices.  Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Loan Party Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 11.5 [Notices; Effectiveness; Electronic Communication] of
the Credit Agreement.  The Administrative Agent and the Lenders may rely on any
notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

13.Counterparts; Telecopy Signatures.  This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  Each Guarantor acknowledges and agrees that transmission by way of
electronic communications (including by e-mail), as permitted in the Credit
Agreement), or by telecopy transmission to Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of any Guarantor shall
constitute effective and binding execution and delivery hereof by such
Guarantor, but shall in any event be promptly followed by delivery of the
original manually executed signature page (provided, however, that the failure
to do so shall in no event adversely affect the rights of the Administrative
Agent or any of the Lenders under this Guaranty whatsoever).

14.Set-off, Default Payments by the Borrowers.

14.1In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender.  Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall
exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to the Guarantor, whether such obligation to the Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such set-off), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders.  The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of set-off and banker's lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of set-off or banker's lien of the Administrative Agent and the Lenders,
or any of them.  Each of the Guarantors hereby agrees that, to the fullest
extent permitted by Law, any affiliate or subsidiary of the Administrative Agent
or any of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of set-off as the
Administrative Agent and the

Lenders as provided in this Section (regardless whether such affiliate or
participant otherwise would be deemed a creditor of the Guarantor).

14.2Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrowers, such amount shall be held in trust for the benefit
of each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

15.Construction.  The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect.  This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreements or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

16.Successors and Assigns.  This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and permitted assigns; provided, however, that no Guarantor may
assign or transfer any of its rights or obligations hereunder or any interest
herein and any such purported assignment or transfer shall be null and
void.  Without limitation of the foregoing, the Administrative Agent and the
Lenders, or any of them (and any successive assignee or transferee), from time
to time may assign or otherwise transfer all or any portion of its rights or
obligations under the Loan Documents (including all or any portion of any
commitment to extend credit), or any other Guarantied Obligations, to any other
person and such Guarantied Obligations (including any Guarantied Obligations
resulting from extension of credit by such other Person under or in connection
with the Loan Documents) shall be and remain Guarantied Obligations entitled to
the benefit of this Guaranty, and to the extent of its interest in such
Guarantied Obligations such other Person shall be vested with all the benefits
in respect thereof granted to the Administrative Agent and the Lenders in this
Guaranty or otherwise.

17.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

17.1Governing Law.  This Guaranty shall be governed by, construed, and enforced
in accordance with, the internal Laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles

17.2Certain Waivers.  Each Guarantor hereby irrevocably:

17.2.1Submits to the nonexclusive jurisdiction of the Courts of the Commonwealth
of Pennsylvania sitting in Allegheny County and of the United States District
Court for the Western District of Pennsylvania, and any Appellate Court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, and each Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such
Pennsylvania state or federal court.  Each Guarantor hereby waives to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of any such action or proceeding.  Each Guarantor hereby
appoints the process agent identified below (the "Process Agent") as its agent
to receive on behalf of such party and its respective property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding.  Such service may be made by mailing or delivering a copy
of such process to the Guarantor in care of the Process Agent at the Process
Agent's address, and each Guarantor hereby authorizes and directs the Process
Agent to receive such service on its behalf.  Each Guarantor agrees that a final

judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law.  Each Guarantor further
agrees that it shall, for so long as any commitment or any obligation of any
Loan Party to any Lender remains outstanding, continue to retain Process Agent
for the purposes set forth in this Section 14.  The Process Agent is
Westinghouse Air Brake Technologies Corporation, with an office on the date
hereof as set forth in the Credit Agreement.  The Process Agent hereby accepts
the appointment of Process Agent by the Guarantors and agrees to act as Process
Agent on behalf of the Guarantors;

17.2.2Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

17.2.3WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

18.Severability; Modification to Conform to Law.

18.1It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

18.2Notwithstanding any other provision of this Guaranty, in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of a Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor's liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by such Guarantor or the
Administrative Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding.

18.3This Guaranty shall be presumptively valid and enforceable to its full
extent in accordance with its terms, and in any related litigation the burden of
proof shall be on the party asserting the invalidity or unenforceability of any
provision hereof or asserting any limitation on any Guarantor's obligations
hereunder as to each element of such assertion.

19.Additional Guarantors.  At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Loan Party Joinder pursuant to the Credit Agreement.  No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

20.Joint and Several Obligations.  The obligations and additional liabilities of
the Guarantors under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and
several.  Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty.  The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors.  The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor.  Each of the Lenders and Administrative Agent
hereby reserve all rights against each Guarantor.

21.Receipt of Credit Agreement, Other Loan Documents, Benefits.

21.1Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct.  Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

21.2Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with the
Borrowers and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Agreement
and that such benefits, together with the rights of contribution and subrogation
that may arise in connection herewith are a reasonably equivalent exchange of
value in return for providing this Guaranty.

22.Miscellaneous.

22.1Amendments, Waivers.  No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No delay or failure of the Administrative Agent or the Lenders, or any
of them, in exercising any right or remedy under this Guaranty shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.  The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by Law, or otherwise.

22.2Telecommunications.  Each Lender and Administrative Agent shall be entitled
to rely on the authority of any individual making any telecopy, electronic or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

22.3Expenses.  Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney's fees incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,

losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or Administrative Agent), penalties, judgments,
suits, actions, claims, and disbursements imposed on, asserted against, or
incurred by any Lender or Administrative Agent:

22.3.1relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;

22.3.2relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy, electronic, or telephonic transmission purporting to
be by any Guarantor or the Borrowers; and

22.3.3in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or Administrative Agent
hereunder, and including those arising directly or indirectly from the violation
or asserted violation by any Guarantor or the Borrowers or Administrative Agent
or any Lender of any Law, rule, regulation, judgment, order, or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

22.4Prior Understandings.  This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

22.5Survival.  All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

22.6Foreign Borrower.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS GRARANTY TO
THE CONTRARY, THE OBLIGATIONS OF WABTEC COÖPERATIEF U.A. WITH RESPECT TO
REIMBURSEMENT OF GUARANTORS, OR ANY RIGHTS OF SUBROGATION AGAINST WABTEC
COÖPERATIEF U.A. HELD BY GUARANTORS, AS A RESULT OF PAYMENTS MADE BY GUARANTORS
HEREUNDER, SHALL BE EXPRESSLY SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION
11.16 OF THE CREDIT AGREEMENT.

22.7Amendment and Restatement; No Novation.  This Guaranty hereby replaces in
its entirety, that certain Continuing Agreement of Guaranty and Suretyship dated
as of November 7, 2011, given by the Guarantors in favor of the Administrative
Agent (as thereafter amended, supplemented or modified from time to time, the
"Original Guaranty Agreement"), and the Guarantors acknowledge and agree that
the amendment and restatement of the Original Guaranty Agreement by this
Guaranty is not intended to constitute, nor does it constitute, a novation,
interruption, suspension of continuity, satisfaction, discharge or termination
of the obligations, liabilities, or indebtedness under the Original Guaranty
Agreement and this Guaranty is entitled to all rights and benefits originally
pertaining to the Guaranty Agreement, as such rights and benefits may have been
amended pursuant to the terms of this Guaranty.

 

IN WITNESS WHEREOF, the undersigned parties intending to be legally bound, have
executed this Amended and Restated Continuing Agreement of Guaranty and
Suretyship as of the date first above written with the intention that this
Amended and Restated Continuing Agreement of Guaranty and Suretyship shall
constitute a sealed instrument.

 

GUARANTORS:

 

 

MOTIVEPOWER, INC.,

a Delaware corporation;

RAILROAD FRICTION PRODUCTS CORPORATION,

a Delaware corporation;

RICON CORP.,

a California corporation;

SCHAEFER EQUIPMENT, INC.,

an Ohio corporation;

YOUNG TOUCHSTONE COMPANY,

a Wisconsin corporation;

STANDARD CAR TRUCK COMPANY,

a Delaware corporation;

DUROX COMPANY,

an Ohio corporation;

G&B SPECIALTIES, INC.,

a Pennsylvania corporation;

GBI USA HOLDINGS, INC.,

a Nevada corporation;

XORAIL, LLC,

a Delaware limited liability company;

XORAIL, INC.,

a Florida corporation;

WABTEC INTERNATIONAL, INC.,

a Delaware corporation;

RFPC HOLDING CORP.,

a Delaware corporation;

WABTEC HOLDING CORP.,

a Delaware corporation;

TURBONETICS HOLDINGS, INC.,

a Delaware corporation;

BARBER STEEL FOUNDRY CORP.,

a Delaware corporation;

LONGWOOD ELASTOMERS, INC.,

a Virginia corporation;

LONGWOOD INDUSTRIES, INC.,

a New Jersey corporation;

LONGWOOD INTERNATIONAL, INC.,

a Delaware corporation;

 

 

By: (SEAL)

Name:Patrick D. Dugan
Title:Vice President, Finance of each Guarantor listed above

 

 

 

 

Acknowledged and consented to:

 

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By: (SEAL)

Name:Alvaro Garcia-Tunon
Title:Chief Financial Officer

 

 

 

WABTEC COÖPERATIEF U.A.,

a coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws
of the Netherlands

 

 

By: (SEAL)

Name:Patrick D. Dugan
Title:Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(I)

FORM OF

AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (this
"Agreement") is dated as of December 19, 2013 and is made by and among
WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation, and
WABTEC COÖPERATIEF U.A., a coöperatieve vereniging met uitsluiting van
aansprakelijkheid under the laws of the Netherlands (collectively, the
"Borrowers" and each a "Borrower"), EACH OF THE PERSONS LISTED ON THE SIGNATURE
PAGES HERETO and each of the other Persons which become gUARANTORS hereunder
from time to time (the Borrowers and each Guarantor being individually referred
to herein as a "Company" and collectively as the "Companies"), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (the "Administrative Agent") for
the Lenders (defined below).

WITNESSETH THAT:

WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in that certain First Amended and Restated
Refinancing Credit Agreement by and among the Borrowers, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto (the
"Lenders"), and the Administrative Agent, dated as of even date hereof (as it
may be hereafter amended, restated, supplemented or otherwise modified from time
to time, the "Credit Agreement"); and

WHEREAS, pursuant to the Credit Agreement and the other Loan Documents referred
to and defined in the Credit Agreement, the Lenders intend to make Loans to the
Borrowers; and

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
"Intercompany Indebtedness"); and

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to the Borrowers from time to time are subject to the condition, among
others, that the Companies subordinate the Intercompany Indebtedness to the
Obligations of the Borrowers or any other Company to the Administrative Agent or
the Lenders pursuant to the Credit Agreement, the other Loan Documents or any
Lender Provided Interest Rate Hedge, Lender Provided Foreign Currency Hedge or
any Other Lender Provided Financial Service Product (collectively, the "Senior
Debt") in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

23.Intercompany Indebtedness Subordinated to Senior Debt.  The recitals set
forth above are hereby incorporated by reference.  All Intercompany Indebtedness
shall be subordinate and subject in right of payment to the prior Payment In
Full of all Senior Debt pursuant to the provisions contained herein (subject to
permitted payments of Intercompany Indebtedness as set forth in Section 6
hereof).

24.Payment Over of Proceeds Upon Dissolution, Etc.  Upon any distribution of
assets of any Company in the event of: (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any such Company or to
its creditors, as such, or to its assets; or (b) any liquidation, dissolution or
other winding up of any such Company, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Company (a Company distributing assets as set forth herein being referred to in
such capacity as a "Distributing Company"), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
Payment In Full of all amounts due or to become due (whether or not an Event of
Default has occurred under the terms of the Loan Documents or the Senior Debt
has been declared due and payable prior to the date on which it would otherwise
have become due and payable) on or in respect of any and all Senior Debt before
the holder of any Intercompany Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Intercompany Indebtedness, and to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

25.No Commencement of Any Proceeding.  Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding referred to in clauses (a), (b) and (c) of Section 2 against any
other Company that owes it any Intercompany Indebtedness.

26.Prior Payment of Senior Debt Upon Acceleration of Intercompany
Indebtedness.  If any portion of the Intercompany Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive Payment In Full of all amounts due and to become due on or in respect of
the Senior Debt (whether or not an Event of Default has occurred under the terms
of the Loan Documents or the Senior Debt has been declared due and payable prior
to the date on which it would otherwise have become due and payable) before the
holder of any such Intercompany Indebtedness is entitled to receive any payment
thereon.

27.No Payment When Senior Debt in Default.  If any Event of Default shall have
occurred and be continuing, or such an Event of Default or Potential Default
would result from or exist after giving effect to a payment with respect to any
portion of the Intercompany Indebtedness, unless the Required Lenders shall have
consented to or waived the same, so long as any of the Senior Debt shall remain
outstanding, no payment shall be made by any Company owing such Intercompany
Indebtedness on account of principal or interest on any portion of the
Intercompany Indebtedness.

28.Payment Permitted if No Default.  Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making regularly scheduled
payments of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with them for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.

29.Receipt of Prohibited Payments.  If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company that is owed Intercompany Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or

character, whether in cash, property or securities, then and in such event such
payment or distribution shall be held in trust for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
shall be segregated from other funds and property held by such Company, and
shall be forthwith paid over to the Administrative Agent in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash) to
or held as collateral (in the case of noncash property or securities) for the
payment or prepayment of the Senior Debt in accordance with the terms of the
Credit Agreement.

30.Rights of Subrogation.  Each Company agrees that no payment or distribution
to the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until the Senior Debt (other than continuing future indemnification
obligations for which no claim has then been made) shall have been Paid In Full.

31.Agreement Solely to Define Relative Rights.  The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand.  Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Intercompany Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.

32.Instruments Evidencing Intercompany Indebtedness.  Each Company shall cause
each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:

"This instrument is subject to the terms of that certain Amended and Restated
Intercompany Subordination Agreement dated as of December 19 2013, in favor of
PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Lenders
referred to therein, which Amended and Restated Intercompany Subordination
Agreement is incorporated herein by reference.  Notwithstanding any contrary
statement contained in the within instrument, no payment on account of the
principal thereof or interest thereon shall become due or payable except in
accordance with the express terms of the Amended and Restated Intercompany
Subordination Agreement."

Each Company will further mark its internal records in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

33.No Implied Waivers of Subordination.  No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Intercompany Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged.  Each Company by its acceptance
hereof shall agree that, so long as there is Senior Debt outstanding or
Commitments in effect under the Credit Agreement, such Company shall not agree
to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the

other Companies with respect to their Intercompany Indebtedness, other than by
means of payment of such Intercompany Indebtedness according to its terms,
without the prior written consent of the Administrative Agent.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to the Companies, without incurring
responsibility to the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following in accordance with the terms of the Credit Agreement:  (i) change the
manner, place or terms of payment, or extend the time of payment, renew or alter
the Senior Debt or otherwise amend or supplement the Senior Debt or the Loan
Documents; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt; (iii) release any
person liable in any manner for the payment or collection of the Senior Debt;
and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.

34.Additional Subsidiaries.  The Companies covenant and agree that they shall
cause Subsidiaries created or acquired after the date of this Agreement, and any
other Subsidiaries required to join this Agreement pursuant to Section 8.1.8
[Further Assurances; Joinder of Loan Parties] of the Credit Agreement, to
execute a Loan Party Joinder in substantially the form of Exhibit 1.1(L) to the
Credit Agreement, whereby such Subsidiary joins this Agreement and subordinates
all Indebtedness owed to any such Subsidiary by any of the Companies or other
Subsidiaries hereafter created or acquired to the Senior Debt.

35.Continuing Force and Effect.  This Agreement shall continue in force for so
long as any portion of the Senior Debt (other than continuing future
indemnification obligations for which no claim has then been made) remains
unpaid and any Commitments or Letters of Credit under the Credit Agreement
remain outstanding, it being contemplated that this Agreement be of a continuing
nature.

36.Modification, Amendments or Waivers.  Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of the Companies hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

37.Expenses.  The Companies unconditionally and jointly and severally agree upon
demand to pay to the Administrative Agent and the Lenders the amount of any and
all out-of-pocket costs, expenses and disbursements, including fees and expenses
of counsel (based on the actual time incurred at counsel's customary hourly
rate) for which reimbursement is customarily obtained, which the Administrative
Agent or any of the Lenders may incur in connection with: (a)  the exercise or
enforcement of any of the rights of the Administrative Agent or the Lenders
hereunder; or (b) the failure by the Companies to perform or observe any of the
provisions hereof.

38.Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

39.Governing Law.  This Agreement shall be a contract under the internal laws of
the Commonwealth of Pennsylvania and for all purposes shall be construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to its principles of conflict of laws.

40.Successors and Assigns.  This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of the Companies shall be binding upon their
respective successors and permitted assigns, provided, that no company may
assign or transfer its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void.  The
duties and obligations of the Companies may not be delegated or transferred by
the Companies without the written consent of the Required Lenders and any such
delegation or transfer without such consent shall be null and void.  Except to
the extent otherwise required by the context of this Agreement, the word
"Lenders" when used herein shall include, without limitation, any holder of a
Note or an assignment of rights therein originally issued to a Lender under the
Credit Agreement, and each such holder of a Note or assignment shall have the
benefits of this Agreement to the same extent as if such holder had originally
been a Lender under the Credit Agreement.

41.Joint and Several Obligations.  Each of the obligations of each and every
Company under this Agreement are joint and several.  The Administrative Agent
and the Lenders or any of them may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders or any of them shall not be a defense to any action the Administrative
Agent and the Lenders or any of them may elect to take against any
Company.  Each of the Lenders and the Administrative Agent hereby reserve all
right against each Company.

42.Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  Each Company
acknowledges and agrees that a telecopy or electronic transmission to the
Administrative Agent or any Lender of the signature page hereof purporting to be
signed on behalf of such Company shall constitute effective and binding
execution and delivery hereof by such Company.

43.Attorneys-in-Fact.  Each of the Companies hereby authorizes and empowers the
Administrative Agent, at its election and in the name of either itself, for the
benefit of the Administrative Agent and the Lenders, as their respective
interests may appear, or in the name of each such Company as is owed
Intercompany Indebtedness, to execute and file proofs and documents and take any
other action the Administrative Agent may deem advisable to completely protect
the Administrative Agent's and the Lenders' interests in the Intercompany
Indebtedness and their right of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable.  Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.

44.Application of Payments.  In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become

due and payable, such payment shall constitute a voluntary prepayment of the
Senior Debt for all purposes under the Credit Agreement.

45.Remedies.  In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

46.Consent to Jurisdiction; Process Agent.  Each Company hereby irrevocably
submits to the nonexclusive jurisdiction of any Pennsylvania state or federal
court sitting in Allegheny County, in any action or proceeding arising out of or
relating to this Agreement, and each Company hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Pennsylvania state or federal court.  Each Company hereby waives to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of any such action or proceeding.  Each Company hereby appoints
the process agent identified below (the "Process Agent") as its agent to receive
on behalf of such party and its respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding.  Such service may be made by mailing or delivering a copy of such
process to the Company in care of the Process Agent at the Process Agent's
address, and each Company hereby authorizes and directs the Process Agent to
receive such service on its behalf.  Each Company agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions (or any political subdivision thereof) by suit on the
judgment or in any other manner provided at law.  Each Company further agrees
that it shall, for so long as any commitment or any obligation of any Loan Party
to any Lender remains outstanding, continue to retain Process Agent for the
purposes set forth in this Section 24.  Process Agent is Westinghouse Air Brake
Technologies Corporation, with an office on the date hereof as set forth in the
Credit Agreement.  Process Agent hereby accepts the appointment of Process Agent
by the Companies and agrees to act as Process Agent on behalf of the Companies.

47.Waiver of Jury Trial EXCEPT AS PROHIBITED BY LAW, EACH COMPANY, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY A JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULLEST EXTENT PERMITTED BY
LAW.

48.Notices.  All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

49.Rules of Construction.  The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

50.No Novation.This Agreement hereby replaces in its entirety, that certain
Intercompany Subordination Agreement dated as of November 7, 2011, by and among
the Companies party thereto,  and the Administrative Agent (as thereafter
amended, supplemented, restated or modified from time to time, the "Original
Subordination Agreement"), and the Companies acknowledge and agree that the
amendment and restatement of the Original Subordination Agreement by this
Agreement is not intended to constitute, nor does it constitute, a novation,
interruption, suspension of continuity, satisfaction, discharge or termination
of the obligations, liabilities, or indebtedness under the Original
Subordination

Agreement and this Agreement is entitled to all rights and benefits originally
pertaining to the Original Subordination Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

WITNESS the due execution hereof as of the day and year first above written with
the intent that it constitute a sealed instrument.

 

COMPANIES:

 

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By: (SEAL)

Name:Alvaro Garcia-Tunon
Title:Chief Financial Officer

 

 

 

WABTEC COÖPERATIEF U.A.,

a coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws
of the Netherlands

 

 

By: (SEAL)

Name:Patrick D. Dugan
Title:Authorized Person

 

 

 

 



 

MOTIVEPOWER, INC.,

a Delaware corporation;

RAILROAD FRICTION PRODUCTS CORPORATION,

a Delaware corporation;

RICON CORP.,

a California corporation;

SCHAEFER EQUIPMENT, INC.,

an Ohio corporation;

YOUNG TOUCHSTONE COMPANY,

a Wisconsin corporation;

STANDARD CAR TRUCK COMPANY,

a Delaware corporation;

DUROX COMPANY,

an Ohio corporation;

G&B SPECIALTIES, INC.,

a Pennsylvania corporation;

GBI USA HOLDINGS, INC.,

a Nevada corporation;

XORAIL, LLC,

a Delaware limited liability company;

XORAIL, INC.,

a Florida corporation;

WABTEC INTERNATIONAL, INC.,

a Delaware corporation;

RFPC HOLDING CORP.,

a Delaware corporation;

WABTEC HOLDING CORP.,

a Delaware corporation;

TURBONETICS HOLDINGS, INC.,

a Delaware corporation;

BARBER STEEL FOUNDRY CORP.,

a Delaware corporation;

LONGWOOD ELASTOMERS, INC.,

a Virginia corporation;

LONGWOOD INDUSTRIES, INC.,

a New Jersey corporation;

LONGWOOD INTERNATIONAL, INC.,

a Delaware corporation;

 

 

By: (SEAL)

Name:Patrick D. Dugan
Title:Vice President, Finance of each Guarantor listed above

 

 

 

 



 

ADMINISTRATIVE AGENT:

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:

Name:Tracy J. DeCock

Title:Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(L)

FORM OF

LOAN PARTY JOINDER AND ASSUMPTION AGREEMENT

THIS LOAN PARTY JOINDER AND ASSUMPTION AGREEMENT (the "Loan Party Joinder and
Assumption Agreement") is made as of ___________, 20__ by
___________________________, a ______________________________ [limited liability
company / corporation] (the ["New Guarantor"]/["New Borrower"]).

Background

Reference is made to (i) the First Amended and Restated Refinancing Credit
Agreement by and among WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a
Delaware corporation and WABTEC COÖPERATIEF U.A., a coöperatieve vereniging met
uitsluiting van aansprakelijkheid under the laws of the Netherlands
(collectively referred to as the "Borrowers" and each as a "Borrower"), each of
the Guarantors now or hereafter party thereto (the "Guarantors" and together
with the Borrowers, the "Loan Parties"), the Lenders now or hereafter party
thereto (the "Lenders") and PNC Bank, National Association, a national banking
association, in its capacity as the administrative agent for the Lenders (in
such capacity, the "Administrative Agent"), dated as of December 19, 2013 (as
the same may be amended, restated, supplemented or modified from time to time,
collectively, the "Credit Agreement"),  [(ii) the Amended and Restated Revolving
Credit Notes dated December 19, 2013 (as the same may be amended, restated,
modified, or supplemented, from time to time, the "Revolving Credit Notes"),
(iii) the Amended and Restated Swing Loan Note dated December 19, 2013 (as the
same may be amended, restated, modified, or supplemented, from time to time, the
"Swing Loan Note" and collectively with the Revolving Credit Notes, the
"Notes")] / [(ii) the Amended and Restated Guaranty and Suretyship Agreement,
dated as of December 19, 2013 (as the same may be amended, restated,
supplemented or modified from time to time, the "Guaranty"), of the Guarantors
in favor of the Administrative Agent, administrative agent for the Lenders],
[(iii)/(iv)] the Amended and Restated Intercompany Subordination Agreement,
dated as of December 19, 2013 (as the same may be amended, restated,
supplemented or modified from time to time, the "Intercompany Subordination
Agreement"), among the Loan Parties, and (vi) the other Loan Documents referred
to in the Credit Agreement (as the same may be amended, restated, supplemented
or modified from time to time, the "Loan Documents").

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein and the rules of construction set forth in Section 1.2 of the Credit
Agreement shall apply to this Loan Party Joinder and Assumption Agreement.

The [New Guarantor]/[New Borrower] hereby becomes a [Guarantor]/[Borrower] under
the terms of the Credit Agreement and in consideration of the value of the
synergistic and other benefits received by the [New Guarantor]/[New Borrower] as
a result of being or becoming affiliated with the Borrowers and the Guarantors,
the [New Guarantor]/[New Borrower] hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a "Loan Party" and a ["Guarantor"]/["Borrower"], jointly and severally under the
Credit Agreement, [a "Borrower", jointly and severally with the existing
Borrowers under the Notes] / [a "Guarantor", jointly and severally with the
existing Guarantors under the Guaranty], a "Company" (as defined therein)
jointly

and severally under the Intercompany Subordination Agreement and a Loan Party or
[Guarantor]/[Borrower], as the case may be, under each of the other Loan
Documents to which the Loan Parties or Guarantors are a party; and, as such, the
[New Guarantor]/[New Borrower] hereby agrees that from the date hereof and so
long as any Loan or any Commitment of any Lender shall remain outstanding and
until the Payment in Full of the Loans and the Obligations and the performance
of all other obligations of the Loan Parties under the Loan Documents, the [New
Guarantor]/[New Borrower] shall perform, comply with, and be subject to and
bound by each of the applicable terms and provisions of the Credit Agreement,
[the Notes] / [the Guaranty], Intercompany Subordination Agreement and each of
the other Loan Documents in its capacity as a Loan Party jointly and severally
with the existing parties thereto.  Without limiting the generality of the
foregoing, the [New Guarantor]/[New Borrower] hereby represents and warrants
that: (i) each of the representations and warranties set forth in Article 6 of
the Credit Agreement applicable to a Loan Party is true and correct as to the
[New Guarantor]/[New Borrower] on and as of the date hereof and (ii) the [New
Guarantor]/[New Borrower] has heretofore received a true and correct copy of the
Credit Agreement, [the Notes] / [the Guaranty], Intercompany Subordination
Agreement and each of the other Loan Documents (including any modifications
thereof or supplements or waivers thereto) in effect on the date hereof.

The [New Guarantor]/[New Borrower] hereby makes, affirms, and ratifies in favor
of the Lenders and the Administrative Agent the Credit Agreement, [the Notes] /
[the Guaranty], Intercompany Subordination Agreement and each of the other Loan
Documents given by the [Guarantors] / [Borrowers] to the Administrative Agent
and any of the Lenders.

In furtherance of the foregoing, the [New Guarantor]/[New Borrower] shall
execute and deliver or cause to be executed and delivered at any time and from
time to time such further instruments and documents and do or cause to be done
such further acts as may be reasonably necessary in the reasonable opinion of
Administrative Agent to carry out more effectively the provisions and purposes
of this Loan Party Joinder and Assumption Agreement and the Credit Agreement.

The [New Guarantor]/[New Borrower] acknowledges and agrees that a telecopy or
electronic transmission to the Administrative Agent or any Lender of signature
pages hereof purporting to be signed on behalf of the [New Guarantor]/[New
Borrower] shall constitute effective and binding execution and delivery hereof
by the [New Guarantor]/[New Borrower].

[SIGNATURE PAGE FOLLOWS]

 

[Signature Page - Loan Party Joinder and Assumption Agreement]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the [New
Guarantor]/[New Borrower] has duly executed this Loan Party Joinder and
Assumption Agreement and delivered the same to the Administrative Agent for the
benefit of the Lenders, as of the date and year first above written, with the
intention that this Loan Party Joinder and Assumption Agreement constitute a
sealed instrument.

[New Guarantor]/[New Borrower]

By: (SEAL)

Name:

Title:

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(N)(1)

 

FORM OF

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$________________

Pittsburgh, Pennsylvania

December 19, 2013

 

FOR VALUE RECEIVED, the undersigned, WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a coöperatieve
vereniging met uitsluiting van aansprakelijkheid under the laws of the
Netherlands (herein collectively called the "Borrowers" and each a "Borrower"),
hereby unconditionally promise to pay to the order of
_______________________________ (the "Lender"), the lesser of (i) the principal
sum of _______________ Dollars and 00/100 (US$_____________), or (ii) the
aggregate unpaid principal balance of all Revolving Credit Loans made by the
Lender to the Borrowers pursuant to Section 2.1.1 [Revolving Credit Loans;
Optional Currency Loans] of the First Amended and Restated Refinancing Credit
Agreement, dated as of December 19, 2013, among the Borrowers, the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto and
PNC Bank, National Association, as administrative agent, (hereinafter referred
to in such capacity as the "Administrative Agent") (as amended, restated,
modified, or supplemented from time to time, the "Credit Agreement"), together
with all outstanding interest thereon on the Expiration Date.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement.  Subject to the provisions of the Credit Agreement, interest on this
Amended and Restated Revolving Credit Note will be payable pursuant to
Section 5.5 [Interest Payment Dates] of, or as otherwise provided in, the Credit
Agreement.  If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action.  Upon the occurrence and during the continuation of an Event of
Default, the Borrowers shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Amended and Restated
Revolving Credit Note and all other obligations due and payable to the Lender
pursuant to the Credit Agreement and the other Loan Documents at a rate per
annum as set forth in Section 4.3 [Interest After Default] of the Credit
Agreement.  Such interest rate will accrue before and after any judgment has
been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Amended and Restated Revolving Credit Note is one of the Notes referred to
in, and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests and Liens contained or granted therein.  The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.  The

Borrowers waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Amended and Restated Revolving Credit Note and the Credit
Agreement.

This Amended and Restated Revolving Credit Note shall bind the Borrowers and
their successors and assigns, and the benefits hereof shall inure to the benefit
of the Lender and its successors and assigns.  All references herein to the
"Borrowers" and the "Lender" shall be deemed to apply to each of the Borrowers
and the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.

This Amended and Restated Revolving Credit Note and any other documents
delivered in connection herewith and the rights and obligations of the parties
hereto and thereto shall for all purposes be governed, by and construed and
enforced in accordance with, the internal laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles.

NOTWITHSTANDING ANYTHING CONTAINED IN THIS AMENDED AND RESTATED REVOLVING CREDIT
NOTE TO THE CONTRARY, THE OBLIGATIONS OF WABTEC COÖPERATIEF U.A. HEREUNDER,
SHALL BE EXPRESSLY SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 11.16 OF THE
CREDIT AGREEMENT.

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE REPLACES THAT CERTAIN REVOLVING
CREDIT NOTE DATED AS OF NOVEMBER 7, 2011 (THE "EXISTING NOTE").  THIS AMENDED
AND RESTATED REVOLVING CREDIT NOTE IS NOT INTENDED TO CONSTITUTE, AND DOES NOT
CONSTITUTE, A NOVATION OR SATISFACTION OF THE OBLIGATIONS REPRESENTED BY THE
EXISTING NOTE.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Amended and Restated
Revolving Credit Note.

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Revolving Credit Note by their duly authorized officers with
the intention that it constitute a sealed instrument.

 

BORROWERS:

 

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By: (SEAL)

Name:Alvaro Garcia-Tunon
Title:Chief Financial Officer

 

 

 

WABTEC COÖPERATIEF U.A.,

a coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws
of the Netherlands

 

 

By: (SEAL)

Name:Patrick D. Dugan
Title:Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(N)(2)

 

FORM OF

AMENDED AND RESTATED SWING LOAN NOTE

 

$30,000,000

Pittsburgh, Pennsylvania

December 19, 2013

 

FOR VALUE RECEIVED, the undersigned, WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a coöperatieve
vereniging met uitsluiting van aansprakelijkheid under the laws of the
Netherlands (herein collectively called the "Borrowers" and each a "Borrower"),
hereby unconditionally promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION (the "Lender"), the lesser of (a) the principal sum of Thirty
Million Dollars (US$30,000,000), or (b) the aggregate unpaid principal balance
of all Swing Loans made by the Lender to the Borrowers pursuant to the First
Amended and Restated Refinancing Credit Agreement, dated as of December 19,
2013, among the Borrowers, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, and the Lender, as administrative agent
(hereinafter referred to in such capacity as the "Administrative Agent") (as
amended, restated, modified, or supplemented from time to time, the "Credit
Agreement"), payable with respect to each Swing Loan evidenced hereby on the
earlier of: (i) demand by the Lender; or (ii) on the Expiration Date.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement.  Subject to the provisions
of the Credit Agreement, interest on this Amended and Restated Swing Loan Note
will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement.  If any payment or action to be
made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action.  Upon the occurrence and during the
continuation of an Event of Default, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Swing Loans evidenced by this
Amended and Restated Swing Loan Note at a rate per annum as set forth in Section
4.3 [Interest After Default] of the Credit Agreement.  Such interest rate will
accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the holder hereof, in lawful money of the United States of America in
immediately available funds.

This Amended and Restated Swing Loan Note is one of the Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests and Liens contained or granted therein.  The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.  The Borrowers waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery,

acceptance, performance, default or enforcement of this Amended and Restated
Swing Loan Note and the Credit Agreement.

The Borrowers acknowledge and agree that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Amended and
Restated Swing Loan Note without prior notice to the Borrowers.

This Amended and Restated Swing Loan Note shall bind the Borrowers and their
successors and assigns, and the benefits hereof shall inure to the benefit of
the Lender and its successors and assigns.  All references herein to the
"Borrowers" and the "Lender" shall be deemed to apply to each of the Borrowers
and the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.

This Amended and Restated Swing Loan Note and any other documents delivered in
connection herewith and the rights and obligations of the parties hereto and
thereto shall for all purposes be governed, by and construed and enforced in
accordance with, the internal laws of the Commonwealth of Pennsylvania without
giving effect to its conflicts of law principles.

NOTWITHSTANDING ANYTHING CONTAINED IN THIS AMENDED AND RESTATED SWING NOTE TO
THE CONTRARY, THE OBLIGATIONS OF WABTEC COÖPERATIEF U.A. HEREUNDER, SHALL BE
EXPRESSLY SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 11.16 OF THE CREDIT
AGREEMENT.

THIS AMENDED AND RESTATED SWING LOAN NOTE REPLACES THAT CERTAIN SWING LINE NOTE
DATED AS OF NOVEMBER 7, 2011 (THE "EXISTING NOTE").  THIS SWING LOAN NOTE IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE EXISTING NOTE.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Amended and Restated
Swing Loan Note.

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Swing Loan Note by their duly authorized officers with the
intention that it constitute a sealed instrument.

 

BORROWERS:

 

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By: (SEAL)

Name:Alvaro Garcia-Tunon
Title:Chief Financial Officer

 

 

 

WABTEC COÖPERATIEF U.A.,

a coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws
of the Netherlands

 

 

By: (SEAL)

Name:Patrick D. Dugan
Title:Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 2.4.1

FORM OF

LOAN REQUEST

TO:

PNC Bank, National Association, as Administrative Agent

PNC Firstside Center - 4th Floor

500 First Avenue

Pittsburgh, Pennsylvania 15219

Telephone No.:  _____________

Telecopier No.:  _____________

Attention:_______________

 

FROM:

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation as
borrower agent for the Borrowers (defined below) (in such capacity, the
"Borrower Agent")

RE:

First Amended and Restated Refinancing Credit Agreement (as it may be amended,
restated, modified or supplemented, the "Credit Agreement"), dated as of
December 19, 2013, by and among the WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a coöperatieve
vereniging met uitsluiting van aansprakelijkheid under the laws of the
Netherlands (each a "Borrower" and collectively, the "Borrowers"), the
Guarantors party thereto, the Lenders party thereto, and PNC Bank, National
Association, a national banking association, as the administrative agent for the
Lenders (the "Administrative Agent").

 

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

A.

Pursuant to Sections 2.4.1 and 4.1 of the Credit Agreement, the Borrower Agent
irrevocably requests [check one box under 1(a) below and fill in blank space
next to the box as appropriate]:

1.(a)oA new  Revolving Credit Loan, OR

o

Renewal of the Eurocurrency Rate Option applicable to an outstanding Revolving
Credit Loan originally made on ____________, 20__, OR

o

Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan originally made on ____________, 20__ to a Revolving Credit Loan to which
the Eurocurrency Rate Option applies, OR

o

Conversion of the Eurocurrency Rate Option applicable to an outstanding
Revolving Credit Loan originally made on ____________, 20__ to a Revolving
Credit Loan to which the Base Rate Option applies.

SUCH NEW, RENEWED OR CONVERTED REVOLVING CREDIT LOAN SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

1.(b)o

Under the Base Rate Option.  Such Revolving Credit Loan shall have a Borrowing
Date of __________, 20__ (which date shall be: (i) the same Business Day as the
Business Day of receipt by the Administrative Agent of the request with respect
to a new Revolving Credit Loan to which the Base Rate Option applies; or
(ii) prior to the last day of the preceding Interest Period if a Revolving
Credit Loan to which the Eurocurrency Rate Option applies is being converted to
a Revolving Credit Loan to which the Base Rate Option applies; and this Loan
Request must be received by Administrative Agent not later than 11:00 a.m.
(Pittsburgh, Pennsylvania time) on any such Business Day which satisfies the
preceding clauses (i) or (ii))

OR

o

Under the Eurocurrency Rate Option.  Such Revolving Credit Loan shall have a
Borrowing Date of __________, 20__ (which date shall be at least (i) four (4)
Business Days later than the date of the request (a) with respect to the making
of Optional Currency Loans, or (b) the date of the renewal of the Interest Rate
Option applicable to any Optional Currency Loan, and (ii) three (3) Business
Days later than the date of the request, with respect to (a) the making of
Revolving Credit Loans denominated in Dollars to which the Eurocurrency Rate
Option applies or (b) the conversion to or the renewal of the Eurocurrency Rate
Option for any Revolving Credit Loans denominated in Dollars; and this Loan
Request must be received by Administrative Agent not later than 11:00 a.m.
(Pittsburgh, Pennsylvania time) on any such Business Day which satisfies the
preceding clauses (i) or (ii))

2.

Such Revolving Credit Loan is in the principal amount of U.S. $_____________[or
[specify Optional Currency] ___________] or the principal amount to be renewed
or converted is U.S. $_____________ [or [specify Optional Currency] ___________]
[such amount shall be: (i) integral multiples of $1,000,000 (or the Dollar
Equivalent thereof) and not less than $2,500,000 (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the Eurocurrency Rate Option, and
(ii) integral multiples of $500,000 and not less than $1,000,000 for each
Borrowing Tranche under the Base Rate Option]

3.

[Complete blank below if the Borrower Agent is selecting the Eurocurrency Rate
Option]:  Such Revolving Credit Loan shall have an Interest Period of (choose
one of the following:  (a) with respect to Optional Currency Loans, one month,
and (b) with respect to Loans denominated in Dollars, one, two, three or six
Months, or nine or twelve Months, as such periods may be available in the
determination of the Administrative Agent) _______________ Months.

B.

On and as of the date hereof and the date of making, renewing or converting the
above-requested Revolving Credit Loan (and after giving effect thereto):  the
representations and warranties contained in Section 6 of the Credit Agreement
are true and correct on and as of such dates with the same effect as though such
representations and warranties had been made on and as of such dates (except
representations and warranties that expressly relate solely to an earlier date
or time,

which representations and warranties were true and correct on and as of the
specific dates or times referred to therein); no Event of Default or Potential
Default has occurred and is continuing or exists; and the making of such
Revolving Credit Loan does not contravene any Law applicable to any Loan Party
or any Subsidiary of any Loan Party or any Lender; and the making of such Loan
shall not cause the Revolving Facility Usage to exceed the Revolving Credit
Commitments.

C.

The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

 

1



Funds to be deposited into a PNC Bank bank account per our current standing
instructions.  Complete amount of deposit if not full loan advance amount:  U.S.
$________ [or [specify Optional Currency]] _______________.

 

2



Funds to be wired per the following wire instructions:

U.S. $ ________ [or [specify Optional Currency]] _________________  Amount of
Wire Transfer
Bank Name:  _____________________
ABA:  __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

 

3



Funds to be wired per the attached Funds Flow (multiple wire transfers).

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

[Signature Page - Loan Request]

 

The Borrower Agent, on behalf of all of the Borrowers, certifies to the
Administrative Agent for the benefit of the Lenders as to the accuracy of the
foregoing on ____________, 20__.

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation, as Borrower Agent

 

 

By:

Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 2.4.2

FORM OF

SWING LOAN REQUEST

TO:

PNC Bank, National Association, as Administrative Agent

PNC Firstside Center - 4th Floor

500 First Avenue

Pittsburgh, Pennsylvania  15219

Telephone No.:  ____________

Telecopier No.:  ____________

Attention:______________

 

FROM:

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation as
borrower agent for the Borrowers (defined below) (in such capacity, the
"Borrower Agent")

RE:

First Amended and Restated Refinancing Credit Agreement (as it may be amended,
restated, modified or supplemented, the "Credit Agreement"), dated as of
December 19, 2013, by and among the WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a coöperatieve
vereniging met uitsluiting van aansprakelijkheid under the laws of the
Netherlands (each a "Borrower" and collectively, the "Borrowers"), the
Guarantors party thereto, the Lenders party thereto, and PNC Bank, National
Association, a national banking association, as the administrative agent for the
Lenders (the "Administrative Agent").

 

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.

Pursuant to Section 2.4.2 of the Credit Agreement, the Borrower Agent hereby
makes the following Swing Loan Request:

1.Aggregate principal amount of such Swing Loan (may not be less than $100,000)


U.S. $

2.Proposed Borrowing Date (which date shall be on or after the date on which the
Administrative Agent receives this Swing Loan Request, with such Swing Loan
Request to be received no later than 1:00 p.m. Pittsburgh, Pennsylvania time on
the Borrowing Date)








3.

As of the date hereof and the date of making the above-requested Swing Loan (and
after giving effect thereto): the representations and warranties contained in
Section 6 of the Credit Agreement are true and correct on and as of such dates
with the same effect as though such representations and warranties had been made
on and as of such dates (except representations and warranties that expressly
relate solely to an earlier date or

time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein); no Event of Default or
Potential Default has occurred and is continuing or exists; and the making of
such Swing Loan does not contravene any Law applicable to any Loan Party or any
Subsidiary of any Loan Party or any Lender; and the making of such Swing Loan
shall not exceed the Swing Loan Commitment or cause the Revolving Facility Usage
to exceed the Revolving Credit Commitments.

4.

The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

 

A



Funds to be deposited into a PNC Bank bank account per our current standing
instructions.  Complete amount of deposit if not full loan advance amount:  U.S.
$_______________.

 

B



Funds to be wired per the following wire instructions:

U.S. $_________________  Amount of Wire Transfer
Bank Name:  _____________________
ABA:  __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

 

C



Funds to be wired per the attached Funds Flow (multiple wire transfers).

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

[Signature Page - Swing Loan Request]

 

The Borrower Agent, on behalf of all of the Borrowers, certifies to the
Administrative Agent for the benefit of the Lenders as to the accuracy of the
foregoing on ____________, 20__.

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation, as Borrower Agent

 

 

By:

Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 2.9

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

This Lender Joinder and Assumption Agreement (the "Joinder") is made as of
____________, 20__ (the "Effective Date") by __________________________________
(the "New Lender").

Background

Reference is made to the First Amended and Restated Refinancing Credit Agreement
dated as of December 19, 2013 among WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a coöperatieve
vereniging met uitsluiting van aansprakelijkheid under the laws of the
Netherlands (collectively, the "Borrowers" and each a "Borrower"), the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto and PNC Bank, National Association, a national banking association, as
the administrative agent (the "Administrative Agent") (as the same has been and
may hereafter be modified, supplemented, amended or restated, the "Credit
Agreement").  Capitalized terms defined in the Credit Agreement are used herein
as defined therein.

Agreement

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents.  The New Lender hereby
acknowledges that it has heretofore received: (a) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date; and (b) a Revolving Credit Note
dated the Effective Date issued by the Borrowers under the Credit Agreement in
the face amount of $_____________.

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit
Agreement.  Schedule 1.1(B) to the Credit Agreement is being amended and
restated effective as of the Effective Date hereof to read as set forth on
Schedule 1.1(B) hereto.  Schedule 1 hereto lists as of the date hereof the
amount of Loans under each outstanding Borrowing Tranche.  Notwithstanding the
foregoing on the date hereof, the Borrowers shall repay all outstanding Loans
and simultaneously reborrow a like amount of Loans under each such Interest Rate
Option from the Lenders (including the New Lender) according to the Ratable
Shares set forth on the attached Schedule 1.1(B) and shall be subject to
breakage fees and other indemnities provided in Section 5.10 [Indemnity].

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrowers on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

 

[Signature Page - Lender Joinder and Assumption Agreement]

 

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Lender
Joinder and Assumption Agreement as of the Effective Date.

[NEW LENDER]

 

 

By:

Name:

Title:

 




 

[Acknowledgement - Lender Joinder and Assumption Agreement]

 

ACKNOWLEDGED:

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

 

By:

Name:

Title:

 

 

 

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION,

a Delaware corporation, as Borrower Agent

 

 

By:

Name:

Title:

 

 

 

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS

 

 

 

 

SCHEDULE 1

 

OUTSTANDING TRANCHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 5.9.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Refinancing Credit
Agreement dated as of December 19, 2013 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among WESTINGHOUSE AIR
BRAKE TECHNOLOGIES CORPORATION, WABTEC COÖPERATIEF U.A., as Borrowers, the other
Borrowers from time to time party thereto, the Guarantors party thereto, and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

 

EXHIBIT 5.9.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Refinancing Credit
Agreement dated as of December 19, 2013 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among WESTINGHOUSE AIR
BRAKE TECHNOLOGIES CORPORATION, WABTEC COÖPERATIEF U.A., as Borrowers, the other
Borrowers from time to time party thereto, the Guarantors party thereto, and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of a Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

EXHIBIT 5.9.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Refinancing Credit
Agreement dated as of December 19, 2013 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among WESTINGHOUSE AIR
BRAKE TECHNOLOGIES CORPORATION, WABTEC COÖPERATIEF U.A., as Borrowers, the other
Borrowers from time to time party thereto, the Guarantors party thereto, and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

EXHIBIT 5.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the First Amended and Restated Refinancing Credit
Agreement dated as of December 19, 2013 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among WESTINGHOUSE AIR
BRAKE TECHNOLOGIES CORPORATION, WABTEC COÖPERATIEF U.A., as Borrowers, the other
Borrowers from time to time party thereto, the Guarantors party thereto, and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

 

 

EXHIBIT 8.2.5

FORM OF

ACQUISITION COMPLIANCE CERTIFICATE

To:PNC Bank, National Association, as the Administrative Agent

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

 

Please refer to the First Amended and Restated Refinancing Credit Agreement
dated as of December 19, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement") among WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a
coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws of
the Netherlands (collectively, the "Borrowers"), the Guarantors from time to
time party thereto, the financial institutions from time to time party thereto
(the "Lenders") and PNC Bank, National Association, as the Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

This certificate is being delivered in connection with Section 8.2.5
[Acquisitions, Mergers, Consolidations, Sales] of the Credit Agreement and with
respect to a proposed permitted Acquisition by _____________________________
[name Borrower or the Loan Party that will be making the Acquisition] of
_______________________________________ [name of entity whose assets or stock
are/is being acquired] (the "Target").  The "Computation Date" herein shall be
the date of the most recent quarter ended prior to the date of the proposed
Acquisition of the Target.

I.

Financial Tests.  The Company hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement, after giving effect to the proposed Acquisition of the Target (all
calculations set forth below give effect to the proposed Acquisition and are
calculated for the applicable periods as if the Target were a Loan Party for the
entire relevant period, i.e., if a financial covenant is measured for the
immediately preceding four quarters ended as of the Computation Date, the
financial results of the Target as well as the Loan Parties will be included in
that four quarter period calculation):

A.EBITDA

Company (consolidated):

1.

Consolidated Net Income$________

2.

Plus:Interest Expense$________

income tax expense$________

depreciation$________

amortization$________

losses from Asset Dispositions$________

extraordinary losses$________

noncash losses from discontinued operations $________

other noncash charges$________

3.

Minus:noncash credits$________

gains from Asset Dispositions$________

noncash gains from discontinued operations $________

other extraordinary income$________

4.

Total (EBITDA) for the Company (consolidated)$________

Target:

5.

net income$________

6.

Plus:Interest Expense$________

income tax expense$________

amortization$________

depreciation$________

losses from Asset Dispositions$________

extraordinary losses$________

noncash losses from discontinued operations $________

other noncash charges$________

7.

Minus:noncash credits$________

gains from Asset Dispositions$________

noncash gains from discontinued operations$________

other extraordinary income$________

8.

Total (EBITDA) for Target$________

9.

Proforma EBITDA for prior Acquisitions$________

10.

Proforma Total (EBITDA) (sum of items A(4), A(8) and A(9))$________

B.Section 8.2.14.1 - Interest Coverage Ratio

1.

EBITDA (from Item A(10) above)$________

2.

Proforma Interest Expense$________

3.

Ratio of (1) to (2)______ to 1.00

4.

Minimum required3.00 to 1.00

C.Section 8.2.14.2 - Leverage Ratio

1.

Proforma Total Debt$________

2.

EBITDA (from Item A(10) above)$________

3.

Ratio of (1) to (2)______ to 1.00

4.

Maximum allowed3.25 to 1.00

The Company further certifies to you that no Event of Default or Potential
Default has occurred and is continuing.

The proposed Acquisition Date is _________________________ [which date shall not
be sooner than 3 Business Days from the date of receipt by Agent of this
Certificate].

The business of the Target is located at
______________________________________________________________ [addresses of
targets places of business].

[SIGNATURE PAGE FOLLOWS]

 

 

 

[SIGNATURE PAGE - ACQUISITION COMPLIANCE CERTIFICATE]

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on _________, 20__.

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By:

Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 8.3.3

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

____________________, 20___

Please refer to the First Amended and Restated Refinancing Credit Agreement
dated as of December 19, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement") among Westinghouse Air Brake
Technologies Corporation, a Delaware corporation, and WABTEC COÖPERATIEF U.A., a
coöperatieve vereniging met uitsluiting van aansprakelijkheid under the laws of
the Netherlands (collectively, the "Borrowers"), the Guarantors from time to
time party thereto, the financial institutions from time to time party thereto
(the "Lenders") and PNC Bank, National Association, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

I.

Reports.  Enclosed herewith is a copy of the [annual audited/quarterly]
consolidated financial statements of the Company and its Subsidiaries as at
_____________, ____ (the "Computation Date"), consisting of the consolidated
[10-K/10-Q] of the Company and its Subsidiaries, which to the best of my
knowledge, fairly presents in all material respects the financial condition and
results of operations of the Company as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.

II.

Financial Tests.  The Company hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

A.EBITDA

1.

Consolidated Net Income$________

2.

Plus:Interest Expense$________

income tax expense$________

depreciation$________

amortization$________

losses from Asset Dispositions$________

extraordinary losses$________

noncash losses from discontinued operations $________

operations$________

other noncash charges$________

3.

Minus:noncash credits$________

gains from Asset Dispositions$________

noncash gains from discontinued operations $________

operations$________

other extraordinary income$________

4.

Total (EBITDA)$________

B.Section 8.2.13.1 - Interest Coverage Ratio

1.

EBITDA (from Item A(4) above)$________

2.

Interest Expense$________

3.

Ratio of (1) to (2)______ to 1.00

4.

Minimum required3.00 to 1.00

C.Total Debt

1.

Total Indebtedness from Balance Sheet$________

2.

Plus:Letters of Credit$________

3.

Minus:Unencumbered domestic cash$________

87.5% of Unencumbered domestic cash held in
Australia, Brazil, Europe and each of the NAFTA
countries$________

4.

Total (Debt)$________

D.Section 8.2.13.2 - Leverage Ratio

1.

Total Debt (from Item C(4) above)$________

2.

EBITDA (from Item A(4) above)$________

2a.

EBITDA from Acquisitions (pursuant to clause (b)

of the definition of EBITDA, and without duplication

in Item A(4) above)$________

3.

Ratio of (1) to (2)______ to 1.00

4.

Maximum allowed3.25 to 1.00

The Company further certifies to you that no Event of Default or Potential
Default has occurred and is continuing.

[SIGNATURE PAGE FOLLOWS]

 

 

[Signature Page - Quarterly Compliance Certificate]

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on ________ ___, 20__.

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,

a Delaware corporation

 

 

By:

Name:
Title:

 

 

 

 

 

 

 

 

 

 